Decision on urgent procedure
The first item is the vote on two requests for urgent procedure in relation to:
a proposal from the Commission for a Council decision providing further macro-financial assistance to the Federal Republic of Yugoslavia [COM(2002) 436 - C5-0401/2002 - 2002/0192(CNS)]
and
a proposal from the Commission for a Council decision providing further macro-financial assistance to Bosnia and Herzegovina [COM(2002) 437 - C5-0402/2002 - 2002/0193(CNS)].
Mr President, in actual fact, the Committee on Industry, External Trade, Research and Energy originally considered that, for procedural reasons, this urgency should not be authorised, since this is the third or fourth time that the Council has proposed the urgent procedure in relation to these issues, when really it should present them on time so that Parliament can give its opinion within the usual timescales.
However, in the end, considering the situation in Bosnia Herzegovina and in Yugoslavia, bearing in mind that this will be the last time we authorise an urgency - we ask the Commission and the Council in the future to act in full accordance with the norms - we are prepared to accept the urgent procedure.
Mr President, a letter was sent from Commissioner Patten to the President of Parliament yesterday asking Parliament to adopt, as quickly as possible, Supplementary and Amending Budget No 4 in order to allow the budgetisation of the EUR 70 million for Afghanistan. The additional funding is consistent with the pledge made by the Commission in Tokyo last January.
At the trialogue which was held yesterday evening between 9 p.m. and 10.30 p.m., an agreement was reached between the representatives of Parliament and the Council that Supplementary and Amending Budget No 4 should be adopted as quickly as possible, as already approved by the Council. On the basis of the letter from Commissioner Patten, could I ask you to consider the vote on the SAB 4 as an urgency, so that we can adopt it during this part-session? If that is agreed to, then we will be calling a meeting of the Committee on Budgets at 10.30 a.m. this morning. I should therefore like to inform those of my colleagues who do not already know, that there will be a meeting of the Committee on Budgets at 10.30 a.m. today in place of the coordinators' meeting that was planned.
As soon as your Committee tables the report, it can be placed on the agenda. As there are no problems we will deal with it this week.
The next item is the debate on the report (A5-0289/2002) by Jonas Sjöstedt on behalf of the Committee on the Environment, Public Health and Consumer Policy on the proposal for a European Parliament and Council regulation on the transboundary movement of genetically modified organisms (COM(2002) 85 - C5-0079/2002 - 2002/0046(COD)).
Mr President, ladies and gentlemen, I should firstly like to thank Mr Sjöstedt, who is rapporteur for this subject and who has made a sterling contribution to this complicated area. It is an area that is important not only for ourselves here in Europe but also for the rest of the world and, in particular, for our partners in the developing countries.
As you must be aware, the Protocol we are to debate today is linked to the European Community's recently implemented ratification of the Cartagena Protocol on Biosafety. The overarching purpose of this UN agreement is to establish common rules for the transboundary movement of genetically modified organisms with the objective of creating global protection of biological diversity and human health.
The European Union must fulfil its international obligations. We must therefore incorporate the provisions of the Protocol on Biosafety into our legislation. This proposal supplements the Community's existing regulations, particularly on the issue of the export of genetically modified organisms, so that it is in greater accordance with the provisions of the Protocol on Biosafety.
The proposal consists of the following main parts. Firstly, the obligation to give notice of exports of genetically modified organisms intended for deliberate release into the environment. Secondly, the obligation to inform our international partners about the Community's methods, legislation and decisions concerning genetically modified organisms, as well as about any unintentional release of such organisms. Thirdly, a set of rules to be used for identifying genetically modified organisms for export. These rules are in accordance with the latest developments within Community legislation on genetically modified organisms and, in particular, with the provisions of the draft regulation on traceability and marking.
The present proposal contains no new special Community provisions concerning imports by one Member State from another, or movements between Member States, of genetically modified organisms. Such imports or movements will, in the future too, be covered by existing Community legislation. I would emphasise in no uncertain terms how important it is for the work on this proposal to proceed swiftly. The EU has played a key role in the international negotiations right from the beginning. We must show that there is no doubt that we shall fulfil our commitments and that we shall be able to implement the Protocol in full as soon as it comes into force.
Mr President, when the Cartagena Protocol was adopted a couple of years ago, it constituted major progress both for the European Union and the EU countries. The Protocol is based on the precautionary principle and respects the right of states to have stricter national rules governing the trade in genetically modified products. The Protocol is an important example of the way in which global trade regulations can be based on environmental and consumer protection. It constitutes a positive alternative to parts of the World Trade Organisation's practice.
With the adoption of the proposed law we are now debating, the Cartagena Protocol will become EU law. While existing EU rules would apply to imports, the proposed law would regulate exports from the EU. It is a matter of urgency that the rules be adopted. The number of countries ratifying the Protocol is increasing, so that it will soon be possible for it formally to come into force. By adopting this legislation, the EU can become a positive global example in this area. We in Parliament should like to cooperate closely with the Commission and the Council to ensure that these laws are made ready as swiftly as possible.
As rapporteur, I believe that the Commission's proposed legislation has quite a few weaknesses. In important areas, the proposals do not go as far as the Cartagena Protocol itself, and in other areas the proposals create an unnecessary lack of clarity. I and the Committee on the Environment, Public Health and Consumer Policy therefore propose tightening up on a number of points. It must not be possible to export seeds or products not approved for use within the European Union. Only for reasons concerned, for example, with the climate, will it be possible for seeds to be exempted from this rule. We cannot have one set of safety and consumer protection measures for ourselves, and another set for others. In order for products to be approved for export, the importing country must be required expressly to have approved their importation. It must never be possible for a failure to respond to be interpreted as authorisation, as it in actual fact could be under the Commission's proposed law. That especially applies to countries with limited technical capacity in this area, for it is crucial to ensure that they genuinely recommend the imports and are able to handle them. The actual exporter shall always be responsible for notification. That is important in order to prevent a lack of clarity where the matter of responsibility is concerned. It is also more in line with what is in actual fact prescribed by the Cartagena Protocol.
In the continued negotiations within the framework of the Cartagena Protocol, the European Union must support proposals for international regulations explaining companies' legal responsibilities. The public's right to information about what is exported must be both clarified and reinforced, at the same time as respect for legitimate company secrets is maintained. EU regulations must also make it unambiguously clear that exports to other countries must always respect the stricter rules which these countries are entitled to introduce, and this in full accordance with the Cartagena Protocol.
I therefore hope to see the adoption of as large a proportion as possible of the amendments by the Committee on the Environment, Public Health and Consumer Policy, as well as of the amendments tabled jointly by the Confederal Group of the European United Left/Nordic Green Left, the Group of the Greens/European Free Alliance and the Group of the Party of European Socialists. I also wish to thank the responsible Commission officials for their very helpful cooperation. I would also thank my colleagues in the Committee on the Environment, Public Health and Consumer Policy.
Mr President, Commissioner, ladies and gentlemen, it was in the year 2000 that the European Union signed the Cartagena Protocol on Biosafety, an international agreement which is now to be implemented, and as quickly as possible.
The Protocol aims, by applying international rules to trade in living GMOs, to prevent effects detrimental to biodiversity and to human health. It governs the safe transfer, handling and use of genetically modified organisms, placing the emphasis on their movement across borders. For this there is to be a procedure involving the prior informed consent of the importing country. In the case of GMOs intended for immediate use as foodstuffs and feedingstuffs, or for processing, it envisages notification to the Commission or to the Biosafety Clearing House.
The Regulation's provisions will apply only to export to third countries outside the European Union. Community law already applies to imports into the European Union and to trade between its Member States. The future EU Regulation should be as strictly as possible in accordance with the Protocol's requirement, in order to avoid unnecessary bureaucracy and for uniform international standards to create legal certainty. It must, at the same time, be ensured that European export businesses do not, as a result, face formalities additional to those with which they must already comply when exporting to third countries. The report that Mr Sjöstedt has presented has, however, largely lost sight of the aim of maintaining biodiversity. Of the many demands contained in it, some, on the one hand, go far beyond what the Cartagena Protocol requires, whilst others attempt to artificially restrict trade in living GMOs.
I see it as inexpedient to incorporate into the Regulation requirements relating to traceability and liability, as these issues are currently being debated in the course of a separate legislative procedure and therefore do not belong in this Regulation.
The Protocol takes for granted the exclusion of GMOs exported for use in closed systems from the complicated and expensive notification procedure. No such provision is present in this report, or in the Commission proposal. That is why I, along with Mrs Sommer and Mr Purvis, am reintroducing the Agriculture and Rural Development Committee's Amendment No 50, which we ask you to support. It is my conviction that GMOs used in laboratories and not released into the environment represent no danger to biodiversity or to human health, and should therefore be excluded from the notification procedure. Our Amendment No 51 calls for further derogations from the notification procedure in order to avoid unnecessary bureaucratic hurdles hampering trade in GMOs. Moreover, the Regulation must follow the Cartagena Protocol as closely as possible in order to create greater legal certainty for international trade.
That is why GMOs in respect of which the importing country has already granted an exporter a license, and GMOs in respect of which the importing country has already granted a license for field trials, need to be capable of being exported without expensive approval procedures. Dual notifications make little sense, as they result in more bureaucracy and far from greater safety for people and the environment.
What we need is sensible and practical rules in order to make good use of biotechnology's chances in third countries while maintaining biodiversity.
Mr President, Commissioner, ladies and gentlemen, I too would like to start by thanking our rapporteur, Mr Sjöstedt, for the good work he has done on this report on the implementation of the Cartagena Protocol on biosafety. As the Commissioner has repeatedly observed, he has obviously studied the original document with great care, and this has enabled him to add even greater precision to certain items in the Commission proposal, which is in any case essentially a good one.
The implementation of this Protocol has mainly to do with seeking something long overdue, namely rules for EU exports of living GMOs to third countries, and in this practicability is of the utmost necessity. We have to bring into being a realistic and usable piece of legislation. It is precisely for this reason that I consider it wrong and, indeed, damaging for us to want to use this report on the implementation of the Cartagena Protocol to intervene in ongoing legislative processes. By this I mean the proceedings relating to genetically modified foodstuffs and feedingstuffs and their labelling and traceability. It was only a few weeks ago that we debated their first reading and had a plenary vote on them. The decision was a close-run thing, in other words, there were divergent opinions, and we are at present waiting to hear what position the Council takes on this.
The proposal for a directive on environmental liability is also only now being debated in the Committee on Legal Affairs and the Internal Market, with little prospect of any decision on it, which means that anything this report lays down on the issue of liability for the traceability of GMOs and additives must be emphatically rejected. These issues have nothing to do with the transposition of the Cartagena Protocol into Community law, and so I have decided to bring in a number of requests for separate voting in order to correct the result of the vote in the Committee on the Environment, Public Health and Consumer Policy, which I believe to lack objectivity. Nor initially did the Committee on Agriculture and Rural Development take the right approach, in that it, in its opinion, sought to extend the derogations from the documentary and information procedures for living GMOs in transit and in closed systems to organisms genetically modified for the purposes of research and development, that is, to field trials under Part B of the Release Directive 2001/18.
This was however, in my estimation, more of an inaccuracy, or rather a misunderstanding, as such a course of action would not be justifiable in terms of ethics or morals. This is, in any case, about living GMOs, as yet at the research stage, and thus not guaranteed to be safe. If we allow GMOs that are not permitted within the EU to be exported to third countries for the purposes of field tests - that is, for the purpose of their release into the environment - and do so without the possibility of their being monitored, then we are acting irresponsibly. I say this precisely because I am an advocate of green genetics, as I am sure will have become abundantly clear in discussions to date in this House on the Release Directive and on draft regulations, traceability and the labelling of genetically modified foodstuffs and feedingstuffs.
A derogation from the requirement for documentation of living GMOs intended for release in third countries would mean that we were helping to send research into a lengthy foreign exile outside Europe, whether the EU's moratorium remained in place or were lifted, as it would be, in every instance, much simpler to engage in research anywhere other than in the EU. We must see to it, though, that we make research within the European Union possible again and move it forwards, an incidental consideration being that we will then be able to monitor what it is up to.
I am therefore, together with my colleague Mrs Emilia Müller, introducing two new amendments on behalf of my group, namely Amendments Nos 50 and 51 to Article 4, which have already been mentioned. The first of these amendments seeks to restrict derogations from the documentary and information procedures to GMOs in transit and in closed systems. This is where we really need these derogations in order not to hamper research, and I am convinced that fear of possible mishaps in this area, such as those that might result from containers fracturing in transit, is exaggerated. Were it not so, I would not dare cross the street, get into a car, or board an aeroplane, as the possibility of an accident is always present, even if its likelihood is minimal in the extreme.
The second amendment has to do with a derogation from the information procedure for exports of GMOs to a third country, where this third country has already granted approval for release to another country in respect of the same GMO. These derogations are necessary, as the use of the so-called AIA - Advanced Informed Agreement - as an information procedure in this instance offers no greater security and thus makes transborder movement unnecessarily difficult. I hope you can follow my line of reasoning, and, of course, therefore ask you to support me with your votes.
I should first like to thank the Commission for the proposal for a regulation it has tabled and to thank Mr Sjöstedt very much for an outstanding report on the implementation of the Cartagena Protocol, which will place us in the best possible position to ensure global protection in connection with the movement of GMOs.
I think it important that the developing countries in particular be protected against the harmful effects of what is often the aggressive marketing of GMOs, with their possible serious consequences for people's health, especially if we wish to conserve biological diversity in the countries concerned.
Certain points in the Commission's proposal for a regulation are not perhaps entirely clear, but that is something I think is largely remedied by Mr Sjöstedt's report and a number of the amendments tabled. In this context, I shall just highlight the essential features.
First of all, I think it crucial that we help the developing countries develop the administrative capacity and expertise needed if they are not to be crushed by multinational companies with unlimited marketing resources available to them.
Secondly, it is important for the precautionary principle to be established. In relation particularly to the developing countries, it is absolutely crucial that doubts about the harmful effects on biological diversity in the countries concerned should really be taken seriously, and it is also crucial that the legislation apply both to GMOs released into the environment and to genetically modified food and animal feed.
Finally, I think that Mr Sjöstedt is right to emphasise, and table proposals about, the fact that it is not enough for exporters to give notice of movements of GMOs. There should be actual approval on the part of the authorities in the recipient countries, organised in such a way that the absence of a response from these authorities could not of course be interpreted as a tacit acceptance. I think that this should apply to all movements, and not only the first, since the recipient country should have the opportunity to monitor the spread of GMO products in its territory.
It is also good that only products approved by the EU itself should be exported from the EU area.
Finally, I would add that it is very important for the EU countries to apply tough and uniform sanctions so as to avoid a situation in which certain countries visibly get away, or almost get away, with disregarding the legislation while others do not. A state of affairs ought not to arise in which there is more incentive in some countries than in others to contravene the legislation on transboundary movement. I think that by adopting Mr Sjöstedt's report and a number of the amendments tabled also on Mr Sjöstedt's initiative, we shall see the Cartagena Protocol implemented fairly and consistently.
Mr President, as is evident from the Commission proposal and Mr Sjöstedt's report, what matters more than anything is for the Cartagena Protocol to be transposed into European legislation and for us to be able to enforce it.
Biosafety and biological diversity are crucial and it is therefore essential that we should ensure that the Protocol becomes EU law. Do we, however, assume that it is sound as it stands, or would we like to use this opportunity to make an exception and be more rigorous than the Protocol?
If it is the intention to implement the Protocol, that is what we should do, and it is important, in my view, for the sake of scientific research in the EU, not to close off the EU unnecessarily in one way or another from the rest of the world or make the work unnecessarily more difficult than in the rest of the world.
Genetic engineering is a ground-breaking discipline and strikes me as very useful. As with all technologies, of course, the question is how it is employed. In addition, I believe that trade is necessary and boundaries need to be crossed so as to allow scientists to do their research. This is quite simply how science works, and as far as I can see, science hinders this research as little as possible. We must do what is needed and leave out what is not needed. Accordingly, I am of the opinion that we should implement the Protocol and that the report contains a few elements which are not conducive to this process.
Further to discussions on the GMO reports which were held a couple of weeks, or even months, ago, I have already pointed out that I personally have a problem with traceable and non-traceable products, in other words, things which can, and cannot, be discovered. We have no intention of re-entering the debate, as it has already been held, but my group will definitely be endorsing Amendments Nos 51 and 50. This topic has been discussed among the Christian-Democrats. When restricted use and transit are at issue, the Protocol provides for an exception. I can therefore not see why we cannot do the same.
Secondly, if the receiving country has already admitted GMOs, it is beyond me why we should re-apply for the same product to be imported and duplicate all the paperwork. These are unnecessary restrictions, in my view. It is, of course, true - and this is something I welcome - that we should provide the developing countries with as much information as possible, allowing them to be able to reach a sound verdict.
What matters most is that we transpose the Protocol into EU legislation, but just as important is for the European Union not to become an island where little or no research may, or can, be carried out in this technology, which could be very useful in my opinion, both to us and to the people in the developing countries.
Mr President, our group fully supports the report by Mr Sjöstedt. My speech will focus on what we believe to be the most important aspects.
The report proposes stricter control of the transboundary movements of genetically modified organisms, not in order to distort trade - as has been said here - but in order to preserve biodiversity, the health of the population and the citizens' right to choose.
It also proposes that the principle of caution be duly applied - and it is not always applied as it should be - and the cooperation of the Commission and the Member States with those third countries that do not offer a sufficient guarantee to be able to decide. The report supports international regulations and measures which are stricter in terms of responsibility and compensation for possible damages. It will not be possible to export genetically modified organisms unless there is written agreement from the receiving countries.
There is an issue which we know is controversial and which is going to cause difficulties: the export to third-world countries of genetically modified organisms which are not accepted in the European Union. We had this same problem last year with the Directive on the marketing of safe products, or unsafe products, when the amendment we requested to prevent the exportation of organisms or products to the third world which are not accepted in the European Union was not approved. I believe it is morally unacceptable that genetically modified organisms which are not accepted in the European Union can be exported to the third world.
We are asking for a restriction of confidential information, we demand more transparency in order to respect the citizens' need for information.
There are certain amendments - as Mr Sjöstedt has said - which have been signed by three political groups in this House, which we support in particular, but I am going to refer to Amendment No 54, which we feel is important since we are in contact, above all, with the people of Latin America, and which relates to the socio-economic aspects resulting from the effects of genetically modified organisms on the protection of biological diversity and their impact on indigenous and local communities. Recently, in this very House, indigenous Mapuches from Chile defended this very notion, diversity. We cannot endanger it through exports - which are dangerous from a health point of view - of any genetically modified organisms which we do not accept here.
Mr President, we believe that the report by Mr Sjöstedt does not have any interest behind it, either economic or from any particular lobby, other than the defence of health, of biodiversity and the citizens' right to choose. Since we were not able to prevent the more or less uncontrolled proliferation of genetically modified organisms, let us make the control of this cross-border movement and respect for the Cartagena Protocol a message from this Parliament to those people.
Mr President, ladies and gentlemen, we welcome Mr Sjöstedt's report. In my opinion, he has done a splendid job, above all because he has dared to go beyond the minimal standard laid down by the Commission.
I do think that the way we vote on this in Parliament has to set a milestone, and - as the lady who spoke before me said - must make it clear that the protection of biodiversity and of the public has pride of place, but that so too does the freedom of choice of what we term third countries, to which we export. It has become clear from the latest reports from, and the latest difficulties with, the United Nations, with African States, especially Somalia - countries who have, as it were, a gun put to their heads and who are told to eat or die, countries where the hunger of people in these countries is exploited as a pretext for forcing them to buy genetically modified foodstuffs - that we are dealing here with a real lack of free choice. I cannot do other than urge the Commissioner to take a firm line with the USA, and I want to take this opportunity to beg you not to bow down before the USA's threats, but rather make it abundantly clear that we will not give way on this. Most of all, though, we must not lift the moratorium, for, as you will be aware, only one Member State has transposed the Release Directive.
Both a rule on liability and a satisfactory rule on labelling are a long way off. We have to focus on that. By this report and this vote, we have to show that we are in a position to close the gaping loopholes that are still there in the Cartagena Protocol. I want particularly to highlight food aid and the export of foodstuffs, where we must not yield to American pressure by denying these countries what they want, but must make clear that they have to be informed about these matters as well. Here too, what matters must be our refusal to trample on the right of consumers around the world to decide what they eat; above all, our vote must send a clear message that we cannot export to other countries a risk that we are unwilling to take ourselves. That was our experience with Eastern Europe, but especially with the Third World. We cannot simply move the risk elsewhere, but must make it our concern that the standard be enforced in Europe and that we avoid research that would not even be carried out here turning these countries into hazardous areas. We must not misuse these countries for the purpose of research that is full of risks. To do so would be not just an offence against safety; we would also be trampling human rights underfoot if we were to exploit these countries for the purposes of research that we find too risky.
Mr Sjöstedt has, though, already addressed the importance of our finding a truly satisfactory solution to the issues of liability and labelling. We have to fashion liability into a tool to get industry to deal with this issue in a more responsible manner, and so I would reiterate my plea to the Commissioner that she should, in her closing statement, enlarge on her view of UN food aid and what she plans to do about the moratorium until such time as we have sorted out these criteria, of which we would remind the Commission too, in a satisfactory way.
Mr President, I have already indicated in previous debates that it is essential that GMOs be exported to third countries in a responsible manner. The argument that the development of genetically modified organisms helps solve the world food problem should very much apply in practice. The stories of the so-called terminator gene, which prevents the growth of descendants, are very worrying indeed. It is my hope that abuse and improper practices can be prevented by duly complying with the Protocol. The European Community and the Member States have already made a first step in the right direction with regard to the imports and exports of GMOs, namely by endorsing the Cartagena Protocol.
We are now facing the next step, which is transposing the Protocol into clear-cut legislation, for which Directive 2001/18/EC and pending legislation on labelling GMOs should serve as a basis. I am therefore of the opinion that the present regulation governing the international trade in GMOs should be completely in line with this. In other countries too, people have to be aware of any safety risks before they can decide to accept a batch of GMOs. They also want to know whether the level of protection, safe use and biological diversity can be guaranteed. Moreover, I can imagine that those countries too set great store by freedom of choice, a value so cherished in Europe.
The Treaty of Rotterdam on the imports and exports of chemical substances shows up similarities with the present legislation. Both treaties are based on the sound guiding principle that imports can only take place if the importing parties have been informed beforehand and have subsequently accepted. I consider this to be an excellent guiding principle. Another gain is the fact that developing countries can obtain help and information on GMOs. In this way, use can be made of expertise on GMOs that is present elsewhere in the world. Needless to say, it is up to those countries what they do with this information. We must also accept that countries may take more far-reaching measures in order to achieve a higher level of protection. Whether they are within the EU or outside it, countries must have the option of going further than the Cartagena Protocol.
The present text helps the Member States to make every effort to prevent unintentional transboundary movement of GMOs. Mr Sjöstedt's report therefore receives my warm support.
Mr President, here we are once again to speak about GMOs. Today, we are discussing the transboundary movement of these goods that are quite unlike any others. Will our next step be to pass legislation on cases involving the accidental release or the unintentional risks of GMOs? I am, of course, being ironic. But this surely marks just the beginning of long series of debates which, we must admit, sometimes take on a surreal quality.
We approve of the direction of the proposal for a regulation on the requirements of the Cartagena Protocol, but we would like to point out the paradoxical aspect of the process. This agreement is designed to provide the necessary legal framework for the transboundary movement of GMOs, but, at the same time, it acknowledges the contradictory notion of unintentional transboundary movements. It is evident that such provisions enable situations of scientific uncertainty to be dealt with, an approach that the countries of the South do not have the resources to undertake as impartially as ourselves. Moreover, during the vote we took in July to set a threshold of 0.5% or 1% for the adventitious contamination of GMOs, did we show impartiality? Furthermore, are we not going round in circles at the moment in the Agriculture Council, with regard to the proposal on genetically modified products intended for animal feed? Which procedure should be chosen to authorise these products? Must we lay down a permitted level for non-deliberate traces of GMOs that are unauthorised but are considered to be safe?
The Community has decided to play a leading role in the sale of biotechnology, but the approach is entirely paradoxical: even though neither the safety nor the danger of GMOs has been established, it is already being presumed that they will be extremely successful on the market. It is also true that the Commission has started to ask that the moratorium be lifted. The protocol does indeed leave the Member States a great deal of discretion, based on the precautionary principle. Yet, the Sjöstedt report reduces this room for manoeuvre. We must remain vigilant and remember that Community law uses the precautionary principle as it sees fit and that, when the States wish to take advantage of it, it is suddenly placed well out of reach. The current French embargo on British beef is a worrying illustration of this.
It is up to the Member States to ensure that scientific uncertainty is not transformed into a futile problem of social uncertainty in the face of the risks, or even to lay the foundations for an acceptable co-existence of GMO and non-GMO cultures. We are not closing the door on biotechnology or their transfer, but we wish to voice our reservations concerning a text which is merely a weak link of a shaky legislation thrown together in piecemeal fashion and which shows no hesitation in putting the cart before the horse. We are therefore choosing to abstain from the vote on this report.
Mr President, I much regret that the Committee on Industry, External Trade, Research and Energy did not deliver an opinion on this subject. Our coordinators were led to believe that there would be insufficient time to prepare an opinion before the Committee on the Environment, Public Health and Consumer Policy finalised its report. In fact, this process took quite a lot longer than originally planned and there would have been sufficient time for the Committee on Industry to have given an opinion. An opinion from that committee ought to have been regarded as essential - in fact it is arguable that the Industry Committee should have been the committee responsible for this report.
This proposal will have a substantial impact on the European Union's biotechnology industry, on the EU's research programme and, in particular, on the priorities of the Sixth Framework Programme for Research. It also impacts on our trade in GMOs and in genetically modified research material with both developed and less-developed countries. The Commission proposal adds undesirable restrictive requirements beyond the internationally agreed Cartagena Protocol on Biosafety, but the Environment Committee's suggested amendments go drastically further. It is essential that in our vote today we radically change the direction of this report. I am only sorry that, coming late to this matter as I did, there was insufficient time to introduce all the changes and separate votes I would have liked.
Why is it such a problem? These additional restrictions and bureaucratic requirements will only discourage investment in life science research in Europe, and further encourage the investment in research to transfer to other areas with more favourable legislation outside Europe. Our scientists will go the same way as the research investment. Have the Commissioner and the rapporteur any concept of the damage this is likely to do? Did they give any consideration to the ambition expressed at Lisbon for Europe to be the most dynamic and competitive knowledge-based economy in the world? This proposal does not restrict imports into the EU of GMOs for contained research, but exports of public and private GM research material to third countries will be subject to yet further and disproportionate regulation. This proposal runs diametrically contrary to the EU's life science and biotechnology action plan. Was there any coordination or consultation with the Commissioner for Research and the Council of Ministers for Research? It is quite appropriate that the Commission should propose, and Parliament and the Council approve, the requirements of the Cartagena Protocol on Biosafety, but we should go no further. If we do, we will jeopardise our life science base for the future, our scientific community, the whole Lisbon strategy and Europe's future as a dynamic knowledge-based economic power in the world.
I call on Parliament to vote overwhelmingly against Mr Sjöstedt's report in all its critical aspects and, in particular, to support Amendments 50 and 51, which will at least mitigate the extent of the damage this proposal and report are likely to cause.
Mr President, ladies and gentlemen, I should like to echo the words of thanks to the Commission for the present proposal. It cannot be emphasised enough that the proposal is important for, among others - and this is sometimes overlooked - the developing countries, and that sufficient resources must be made available. I should also very explicitly like to thank the rapporteur, not only for the volume of work, but also for the excellent work he has done, and for the political courage he has displayed in making a few observations with regard to the Commission proposal.
I am also somewhat taken aback by the reactions in this House, where the divide is once again apparent. The MEPs to the right claim that we can apply the Protocol to the letter, but if we do, we must do it properly. At the same time, we must ensure that science can carry out its research unhindered. Those are the goodies. The other side of Parliament is represented by those who are always frightened of God knows what and who want to impose restrictions on everything.
This is the wrong way to view the situation. It should be viewed within the framework of the general debate surrounding GMOs, in terms of the consumer's right to freedom of choice and of the precautionary principle. We still have no 100% certainty about this technology. We must therefore ensure that at least the consumer has the choice. This must be included in the Protocol. This is also what we should now have the courage to vote in favour of. I therefore wholeheartedly support the rapporteur's political courage and his observations. I hope that tomorrow's plenary will adopt the same stance.
Mr President, I am pleased to speak on this report on the transboundary movement of GMOs in which the Committee on the Environment has adopted a more stringent and more comprehensive position than that proposed by the Commission, following the lead given by the rapporteur. I would like to add to what colleagues have said in thanking him for his work. I also welcome the fact that the Committee on the Environment expanded the regulation to cover food and feed which have been produced from or with the aid of GMOs, as well as GMOs intended for contained use.
The report shows that whilst the Cartagena Protocol on Biosafety is a good basic framework for regulating the transboundary movement of GMOs, this is a minimum, a base line from which parties can and should be proactive in aiming for ever higher standards of control to meet the demands of the consumer. This includes, as many colleagues have already mentioned, the right of freedom of choice. We are only too aware of the recent examples of food aid to developing countries being cynically used to force GM food on people, to promote GM food and to force countries that have declared themselves GM-free to accept GM grain. This includes countries such as Zambia, Mozambique and Zimbabwe which have all taken a stand against the untested and unproven nature of GMOs and it is totally unacceptable that these are being forced upon them by countries such as the United States.
The European Union, in cases such as this, buys local non-GM food, adhering to the principles and the rules of the recipient countries in a manner in keeping with the ethos of the Cartagena Protocol. On the other hand, in the past two years Bolivia, Colombia, Guatemala, Nicaragua and Ecuador have all been forced to accept GM food aid even though this was contrary to their national regulations.
I welcome the committee's report which clearly allows for countries to take more proactive steps to ensure international biosafety. It is an important step forward in the whole GM debate and the report has my full support.
Mr President, I would like to start by offering Mr Purvis some small comfort. He is indeed right that it would have been a good thing to have had an opinion from the Committee on Industry, External Trade, Research and Energy, but we, the European People's Party members of the Environment Committee, whilst of course representing the interests of the environment and of consumers, also represent the interests of business. We all stand for an environmentally responsible market economy. We know that protecting only the environment while ruining the economy is no use to consumers. With us, Mr Purvis, the environmentally responsible market economy is in safe hands.
Austria ratified the Cartagena Protocol this year, depositing the instrument of ratification with the UN in New York on 27 August. We know that some Member States see ratification as dependent on the passing of this draft EU regulation on the implementation of this Protocol. This gives us all an interest in this draft being passed quickly.
Allow me, Mr Sjöstedt, to comment on some of the amendments, for example Amendment No 6. The Regulation addresses only the Community, so that it is quite unnecessary, and, I think, irrelevant, to speak of 'any other Party'. Like some of my predecessors on the floor, I think that the Protocol should cover only living GMOs, and that anything else would be wrong. The area of liability and compensation is also, of course, very, very important and crucial, but on this we should wait for the outcome, which we expect to bring with it traceability and labelling. It would, after all, be absurd for us now to insert some provision or other, and then engage in long-winded discussions on a quite different regulation, or another directive, on traceability, labelling and liability.
I rejoice in the knowledge that the Danish Presidency has as one of its objectives a Common Position at the Environmental Council on 17 October, following the conclusion of the First Reading stage in plenary, which is planned for the end of September. We look forward to 17 October with great interest and wish the Danish Presidency and ourselves all the best for it.
Mr President, EU legislation runs up against boundaries on a regular basis. Many of our rules affect imports and exports, and this brings with it a dual responsibility. We must ensure that we do not compromise in the area of safety and at the same time, we must resist the temptation of imposing unnecessary restrictions on third countries and European exporters. I should like to thank Mr Sjöstedt for the courage with which he has negotiated this narrow path.
Where biotechnology is concerned, there is in this Parliament a strong need to send a message to the rest of the world. The message is that biotechnology is controversial, possibly even dangerous and undetectable. The consumer must therefore be informed of GMOs. I have no problems with sending out this message within the European Union, but we must refrain from applying it in the context of the Biosafety Protocol, which is about safety. In the case of non-detectable GMOs, safety is not an issue. If the importing country does want this notification, then this should naturally be supplied. However, this is completely unrelated to safety, and this is why we do not actually need Amendment No 30.
Ladies and gentlemen, we continually need to send out our message, but we should realise that forced evangelisation does not work. The world is certainly not waiting to be patronised by Europe.
In his explanatory statement, Mr Sjöstedt states that the EU must play a leading role in legislation in the field of biotechnology, but we should realise that we have long given up our pioneering role in this respect, in which we could give the world much more. Unfortunately, with regard to biotechnology, Europe is trailing behind. Hardly any GMOs are being exported, at the very most products produced by means of them. Cheese and olive oil are prime examples of this.
I should like to ask the Commission a question. What will be the implications if this report were to be adopted? Would this increase the EU's deficit? What would be the additional administrative burden for exporters, and what would be the economic implications of this?
Mr President, I too wish to begin by thanking the Commission for its proposal and Mr Sjöstedt for his splendid and sterling work on confirming and clarifying what this matter is really about.
The Cartagena Protocol is designed to create a framework for international trade involving GMOs. It is based on two important principles, firstly the precautionary principle and secondly the principle according to which countries that want stricter rules are entitled to have them. Certain speakers here today seem to believe that the Cartagena Protocol is something quite different, aimed at facilitating trade as much as possible. The Cartagena Protocol is, however, an agreement on biosafety.
The precautionary principle must be the guiding principle. There is no other way. It is therefore crucial for the European Parliament to vote in favour of Amendment No 52, which is also supported by the rapporteur. This states that transboundary movement of genetically modified organisms should proceed 'in every case and at each stage on the basis of the precautionary principle'. That is something we must not go and lose.
My colleague, Mrs Evans addressed another important point, namely the ethic that permeates the Cartagena Protocol and that is based on the requirement for countries that do not want to produce or consume GMOs in any form to be entitled to refuse them. Aid consignments containing GMOs, as discussed at the Johannesburg Summit, must not take place. We must help bring about a situation in which no compulsion is felt to receive such consignments.
Mrs Wallström explained that there is no doubt that the EU must fully comply with the Protocol. In this situation, I doubt if it would further the Cartagena Protocol if the European Parliament were to accept Amendment Nos 50 and 51, or if the content of these were to be complied with for, in that case, it would not be possible for the Protocol's intentions to be put into practice. I therefore recommend that these amendments be rejected, for their purpose is to ensure that trade is impeded as little as possible.
The reason that the Cartagena Protocol came about is that GMOs and trade require special precautionary measures. We can never have too much safety. On the other hand, we can have too little. There must be no doubt that, in Community legislation, it is the precautionary principle that applies and that it applies in full. I support this report in its entirety.
Mr President, the regulation on the transboundary movement of genetically modified organisms is a rather surreal document.
Therefore, please will you forgive me my customary digression, for I cannot stop my flights of fancy. Yesterday, I met a GMO wandering about between borders, who said to me: 'Why have you got it in for me so badly? Yesterday, while I was wandering between borders, I went to Naples. I saw the beautiful Gulf of Naples, Vesuvius and Mergellina. It was absolutely beautiful! Then, a little further on, still by the sea, I saw a horribly ugly, uninhabited area where there was a steelworks that had been deserted for 10 years. The area was called Bagnoli. Why do you not do something in Europe to enhance the environment in this area near Naples? There you are, you see, wandering from one place to another I have been useful: I have seen an area where you, as Europe, might be able to do something to enhance the environment. Why, then, have are you so against us GMOs? Even we have our uses. Are you sure you are aware of our full potential? Therefore, be more flexible in allowing the genetic modification of organisms which are useful to the human race.'
Mr President, I wish to thank both my colleagues and Mrs Wallström for the viewpoints that have been put forward in this debate and that I think provide quite a clear picture of the lines of demarcation.
I think that there are a number of factors that should be borne in mind where this protocol is concerned. The first is, of course, that we are concerned here with minimum regulations. We must comply with what the protocol requires of us, but we may, according to the protocol, go further if we wish. That is the situation that applies. It also, of course, means that other countries around the world may go further than the protocol requires. What I state in the report is that we shall respect this. We require of our exporters that they respect the Cartagena Protocol and so, too, the legislation that other countries may adopt and that may go further than the European Union's. If we did not, we should in practice be acting contrary to both the spirit and the letter of the Cartagena Protocol. I believe there is no question of our doing that.
Secondly, we should be aware that the Cartagena Protocol is in the process of development. Regular negotiations are under way. Quite a few areas of the Protocol have still not been clarified. It is just the general thrust of it that is being delineated. Other areas have been clarified. We must therefore bear in mind that we need a policy that is far-sighted and that shows the general direction in which the EU wishes to develop the Cartagena Protocol in the future.
It is precisely this to which the regulations on liability relate. We are not concerned here with the EU's liability legislation, which we are in the process of debating elsewhere. What is at issue is Article 27 of the Cartagena Protocol, which says that we must begin to negotiate internationally concerning liability where this type of product is concerned. As a Parliament, we support the Commission and the Member States in campaigning, in future negotiations within the framework of the Cartagena Protocol, for a global system of liability which would of course favour the serious actors in this area. It is a system of this kind that is required.
When it comes to the amendments, I believe that Amendment Nos 50 and 51 seriously weaken the report by aiming to remove important areas from it. Amendment No 50, in particular, actually goes against the Cartagena Protocol. We cannot adopt that amendment.
I should also like to ask those who regard GMOs differently from myself to reflect for a moment. We naturally form different judgments of what is possible and different assessments of the risks that this technology may involve. Irrespective of how we regard the future of this technology, I think there is something we must bear in mind, namely that we must have a system of rules under which the companies that operate in this area are credible. Is a company credible if it exports to countries that have not given their permission? Is a company credible if it exports to a country that has not been able to respond to the request for permission? I believe that an industry that acts in this way disgraces itself. We do not stand to gain, and nor should industry stand to gain, from rules that lead to what is in actual fact the bypassing of countries' right to say yes or no to would-be imports.
Next question: are we credible if we export to others what is not good enough for ourselves? Are we credible if we export what we have rejected, for example for reasons that have to do with environmental safety, biological diversity or consumer protection? Of course we are not. Even someone who takes a very positive view of this industry - complicated though it is, with both advantages and disadvantages - ought to appreciate that it is in everyone's interests to have comprehensive, credible regulations. If the European Union accepts these regulations, they will have an effect not only upon ourselves and our exports, but also upon the world as a whole. They will show that the major global players too take this issue seriously and are prepared to assume their responsibilities. It is with this in mind that I have prepared this report.
Mr President, ladies and gentlemen, I want first of all to thank you for your interesting and constructive contributions to this debate.
I want to begin with a general comment. The Commission is, and remains, very active where the issue of biotechnology is concerned. As you know, we have presented a communication on how we should make use of biotechnology. We are actively working on our internal Community legislation in this area, partly by revising Directive 2001/18/EC on traceability and marking, and we are also working on the issue of liability for environmental damage. It is constantly a question of striking this delicate and difficult balance between, on the one hand, exploiting the advantages of a new technique, a new technology and new knowledge in this area and, on the other, preserving biological diversity and, most importantly of all, protecting people's health. I believe that this proposal is in line with Community legislation and that we are still being ambitious. I was myself involved in the negotiations in which the EU was the party pushing to guarantee the introduction of international regulations. I believe that we are achieving that balance in this area too. It is also true, as Mr Sjöstedt points out, that there will be further negotiations and work in a number of areas with a view to shedding more light on a number of important issues.
If, finally, I may now offer my views on certain of the amendments in order to clarify the Commission's attitude, I will begin by commenting on Amendment Nos 30 and 57 which cannot be approved because they go against the proposal on traceability and marking by extending the proposal also to include food and feed manufactured with the aid of GMOs. It is important for different legal acts on biotechnology to tally.
Amendment Nos 5 and 47 deal with the important issue of capacity development in developing countries but contain no mechanisms for putting this into practice. The Commission believes that this is an important issue but that it can better be dealt with in a more suitable forum, for example the European Development Fund.
Amendment Nos 7 and 45 relate to the issue of environmental liability, and the Commission again believes that this proposal is not the right instrument for getting to grips with this problem, to which special international negotiations are better suited. Further attention will be given to this issue in international negotiations.
Amendment No 22 proposes that the export of GMOs for deliberate release into the environment should be limited to organisms already authorised within the EU. In its present version, the amendment could entail serious obstacles to research outside Europe comprising, for example, field trials involving GMOs not cultivated in our latitudes. The Commission is not therefore able to accept this amendment in its present form.
Amendment No 29 addresses more fundamental problems. Firstly, procedures are being established that do not in their entirety correspond to Article 11 of the Protocol on Biosafety and, what is worse, are inconsistent with Article 12 of Regulation (EC) No 178/2002 laying down the general principles and requirements of food law. For that reason, the Commission cannot accept the amendment.
The proposal in the last sentence of Amendment No 60 to the effect that an exporter should be obliged to give notice of further movement of GMOs already authorised in the recipient country would not be in accordance with Community legislation governing deliberate release or with the Protocol on Biosafety per se. This part of the amendment cannot therefore be approved. It is, of course, a question of not creating unduly bureaucratic rules that cannot be implemented in practice.
The Commission is, on the other hand, able to accept Amendment Nos 50 and 51.
Mr President, I want in conclusion to repeat that the Commission shares most of the European Parliament's priorities and views in the problem areas. If we want it to be possible to implement the Protocol on Biosafety, we must, at the same time, be accountable for the feasibility of such implementation. International discussions on the Protocol on Biosafety are still going on. A proposal capable of being implemented will not only help make it possible for the negotiations to continue in a constructive climate but also help show that sound protection of the environment and of human health can be combined with trade.
We shall have to return to other issues mentioned in the course of this debate, such as the moratorium and UN food aid, for they demand both time and thorough preparations. I hope that they will lead in time to a constructive exchange of opinions, but this is not the right time and place to touch on all these different aspects. A summary of the Commission's position on the matter of the amendments is being presented in writing to the President
That concludes the debate.
The vote will be at noon today.
The next item is the debate on the motion for a resolution (B5-0490/2002) tabled by Dagmar Roth-Behrendt on behalf of the Committee on the Environment, Public Health and Consumer Policy on the postponement of the ban on the marketing of cosmetics tested on animals.
Mr President, ladies and gentlemen, what we are discussing today is actually a technical measure. The resolution before you, on which we are to vote, refers to what we term comitology, something which the spectators in the galleries will be surprised to learn, many Members of this House have difficulty understanding, and indeed, they certainly do not have to. It is comitology that entitles the Commission to use the specialist committees to approximate legislation within the scope of the power that the legislation itself confers.
The resolution passed unanimously by the Committee on the Environment, Public Health and Consumer Policy charges the Commission with now desiring to avail itself of a right which it does not possess. What we are talking about is the Commission's intention of deferring the entry into force of the sixth amendment to the Cosmetics Directive, which was actually meant to have happened some time ago. In the sixth amendment to the Cosmetics Directive, Parliament decided on a ban on the marketing of cosmetics that had been tested on animals, sharing as it did the conviction of most of the public that we have enough cosmetics and do not need more - toothpaste, shower gel, and so on - for which animals have had to suffer and die.
This ban had a definite deadline - 1998. In 1997, the Commission gave itself the power to delay its entry into force. Whilst, admittedly, stating that the entry into force was to be in 2000, it added, at the same time, the option of an extension of two years. I do not want right now to state whether that was lawful. As things stood, the marketing ban was meant to enter into force on 30 June 2002, and it did so.
The Commission is now planning to use a comitological measure to again, very soon - in a week or a few days, quite possibly on 24 September - put back the date of entry into force, by six months. This it justifies by the assertion that we are in the midst of the conciliation procedure on the seventh amendment to the Cosmetics Directive, and that the measure could therefore not enter into force in June. Mrs Wallström, I am sorry that you are the member of the Commission to whom I must say these things. We charge you with acting illegally, with breaking the law. You are in breach of the Treaty and of existing legislation!
I would much rather say that to Mr Liikanen, but he is, unfortunately, not here today. I am aware that the Commission acts as a collegiate body; I am equally aware that there are individuals sitting on the Commission who have very different views. That, Mrs Wallström, is why I regret that it is you whom I have to address today. I would very much prefer to have been very hard on Mr Liikanen. I admit that, with you sitting there, I find it more difficult. Nonetheless, what you are doing is illegal! It is against the law, and we will therefore be taking you to the Court of Justice if necessary. I am sure that the majority in this House will support that.
What you are now proposing to do is not merely contrary to the law, but is positively absurd. I could use old-fashioned language and call it daft! You want to pass a measure with retroactive effect. You want to pass something that enters into force retroactively, namely from 30 June. Why, actually, do you want to do this? We are already at the end of September. The conciliation procedure will be completed in two months at the latest - it has to be. Even now, you have not implemented the marketing ban. In theory, you are already acting illegally, but we are saying: OK, that's something of a legal vacuum, we'll put up with it. The Member States are not proceeding with transposition, and we know that they are doing the right thing by waiting for the seventh amendment.
What the Commission now has in mind is the creation of a precedent, and we are not going to let them get one past us. They want, again, to give themselves the right to defer the sixth amendment, and if we now lie down quietly like little lambs, then they will believe that they have the right to carry on doing the same thing. We will not let you have your precedent! We are not good little lambs! I'm not one, and nor are my fellow MEPs! That is why we are telling you now that your actions are illegal. This resolution makes that very clear. We call upon you not to implement this measure. The four articles are very clear in calling on you to desist. We are telling you to keep your hands off this measure. We are telling the Member States not to touch it, not to pass it into law. And we are telling you that if you do it anyway, we will drag you off to the Court of Justice!
Mrs Wallström, I really do beg you to take this message back to the Commission. I can see the gentleman from the Industry Directorate-General sitting beside you. Tell them that we are serious about this. We believe that you are in breach of the law! As the Commission, you may not break the law. You know that it did not do past Commissions any good, and you too should act as properly and honestly as possible. You are not doing that if you want to pass another Implementing Measure. So, as rapporteur for the Cosmetics Directive, I can only tell you, as firmly as I can: hands off!
Mr President, of course it is nicer to stand in for colleagues under circumstances where you might receive applause rather than be attacked. I would never want to be attacked by Mrs Roth-Behrendt, because I respect her very much.
On behalf of the Commission, I would like to thank her and the Committee on the Environment, Public Health and Consumer Policy for the resolution on the postponement of the entry into force of the ban on the marketing of cosmetics tested on animals. The aim of this postponement is quite simply to regulate a short-term situation, from 1 July 2002 until 31 December 2002, and this corresponds to the period envisaged for conciliation.
The directive currently in force prohibits the marketing of cosmetics products containing ingredients or a combination of ingredients tested on animals after 30 June 2002. The current conciliation procedure between the European Parliament and the Council relating to the seventh amendment aims to settle definitively the question of tests on animals in the cosmetics sector. This conciliation procedure is expected to be finalised in the coming months.
At the same time, there are responsibilities incumbent upon the Commission in the areas of the free circulation of goods, protection of public health and respect of international rules. The Commission therefore considers it has an obligation to take the appropriate measures in accordance with the provisions of the current directive.
The Member States, represented in the Cosmetics Committee, will have to express their views on this proposal. The Commission is convinced that further work, in close cooperation with the European Parliament and the Council, will finally lead to a balanced solution within the context of conciliation. This solution should be of genuine benefit to animal welfare whilst safeguarding consumer health and our international commitments. It is the intention of the Commission to do its utmost to achieve a result which satisfies everyone. I will, of course, give your regards to Commissioner Liikanen.
Mr President, Commissioner, ladies and gentlemen, I do not think I will use up the five minutes I am allowed, I will be considerably more brief than that, because the resolution we are debating at the moment and which we will probably vote for tomorrow very clearly describes a situation which only has one possible and correct technical and legal solution: to maintain this Parliament's request that the Commission withdraw the proposal to postpone the entry into force of the Directive.
As is explained in the resolution and as the rapporteur, Mrs Roth-Behrendt, has already explained, the Commission was empowered by the Council to postpone the entry into force of this measure, which it did by postponing the date of 1 January 1998 to 30 June 2000 and, subsequently, from 30 June 2000 to 30 June 2002. This postponement - as recital 10 of the Directive points out - should have been the last one.
Parliament cannot therefore accept it since, as Mrs Roth-Behrendt has already said, the Commission's proposal for a new directive postponing the entry into force of this measure - which, furthermore, has been in force since 30 June 2002 - is not legal.
In June, the plenum of the European Parliament approved, on second reading, a modification - the seventh - of this Directive which laid down the prohibition of the marketing of products which have been tested on animals, five years after its entry into force. Currently, as has also been said, the process of modification for this sixth modification is being implemented and we are now on the seventh modification.
It is clear - and the rapporteur knows this because we have talked about it many times and she agrees with it - that an immediate prohibition of the marketing of products tested on animals, which the application - which is already in force, I would remind you - of this sixth modification of the Directive would represent, would at this time involve difficulties in terms of compliance which are practically impossible to overcome. We know this, I believe that is the spirit guiding the conciliation on this Directive: to find a formula for agreement so that the industrial sector - the cosmetics sector - can comply with the new time limit which may be stipulated.
This is how the conciliation debate is developing: finding a final time limit which allows the industry to adapt to the situation without harming competitiveness. However, while it is important to stress that we must find consensus during conciliation which provides a viable solution, this can in no way mean that the Commission is given the freedom to exercise a right which it does not legally have to order a further postponement of the entry into force of the said provision.
Parliament cannot therefore accept the use of such an undemocratic procedure as comitology to deal with a modification that contradicts the decision of this Parliament and of Community legislation itself.
And I also regret, Mrs Wallström, that it has been you who has had to endure this torrent of criticism of the Commission.
Mr President, Commissioner Wallström always brings a light and happy touch to our proceedings and we are grateful for that. The severity of some of the remarks you will hear from the floor today do not reflect on her, but on the fact that she is caught in one institution which is now on a collision course with another.
The rapporteur said that those listening to us in the gallery today may be curious as to what the word 'comitology' means. Some of us are too. Our visitors should not go away with the feeling that comitology could be effectively translated as a lateral means whereby the Commission can frustrate the will of the Parliament. We are an elected institution. We have certain powers. They have been extended. They are still not all that considerable, but we know where the boundaries are.
On this issue I must say to the Commissioner - and I hope she will take this back to Mr Liikanen - that we in this House have had a debate which has continued through a number of Parliaments, through pretty much the entire parliamentary lifetime of everyone sitting in this Chamber now, from 1993 onwards. In 1997 the Commission purported to give itself a further power of delay and that was extended, although challenged, because all of us here - and everyone who serves as I do on the Conciliation Committee - agree with the rapporteur in acknowledging the difficulties which arise where there are not yet viable alternatives to some forms of animal testing. That is perfectly taken into account in the deliberations we have had, which estimate that it may take another decade to reach the point and the conclusion that we all want.
But what happens in the meantime? What happens if this conciliation fails? We are not talking then of something which is only temporary, only due to last for the duration of the present conciliation. We are talking of something quite different. I would like to read to the Commissioner the fifth paragraph of the vice-chairman's letter, written on behalf of our committee, to Commissioner Liikanen. He says that the Commission exercised its powers - which are disputed anyway - in 1997. When the implementation date for the marketing of animal-tested cosmetics was postponed to 30 June 2002 by Directive 2000/41, this postponement was to be - to quote the words of Recital 10 - for the 'last time'. Now here we are again - and it is not the last time, it is the penultimate time. Or is it just one in a whole series of delays and frustrations?
If you have an elected Parliament you have to listen to what it says, otherwise these people in the gallery are wasting their time and we are wasting our time in coming here. Commissioner, you must go back and say to Mr Liikanen that he should think again.
Mr President, ladies and gentlemen, I believe we are as one in our displeasure with the Commission. It is not acceptable for the Commission to act illegally, for them to put off the implementation of this decision, delaying it, and so on. Nor is it acceptable for them to look on and do nothing while the Member States endow their omissions with something like legitimacy. Now at last, what has been resolved upon - namely, a ban on the marketing of cosmetics tested on animals - must be put into effect with all force.
The Commission is itself, after all, the guardian of the law, and as the guardian of the law, it must ensure that laws are implemented. Now the Commission, rather than guarding the law, is obstructing it. What you are achieving here will be catastrophic in its effect. It is precisely in terms of the great implementation deficit in our European Union that you are giving such a bad example that in future all the Member States will be able to point to the Commission and say: Look at that, even the Commission itself is incapable of implementing its own laws, preferring to make laws for itself, and set itself above the law. As Mrs Roth-Behrendt so rightly said, it acts illegally, bending the law to suit itself and contributing to the Member States' noticeably diminishing interest in putting the law into real effect.
Therefore, Commissioner, I would like to reiterate, with as much emphasis as I can muster, that it is not acceptable for you to send out this calamitous signal; on the contrary, the Commission must change its ways, become the guardian of the Treaties and do everything in its power to really get the Member States to transpose this law, and not itself go and break current European law. That is not tolerable, and Mr Whitehead was right to say so. How on earth do you intend to get it across to the public that the Commission has failed to make any real effort to put into effect things that should have been done in the past?
Quite apart from that, I find it positively absurd that the Commission is also stabbing the Conciliation Committee in the back, depriving it of fallback positions, and making something of a mockery of the work currently being done in Parliament. That the Commission should go so far as to do that really is unique in history.
You can see how great is our displeasure, and I cannot expect us to do other than adopt this resolution by a large majority; I look forward to the Commission really seeing what an emphatic rebuke this is and realising how far-reaching is its significance.
Mr President, everyone is becoming caught up in the revision of the directive on cosmetics. What has happened to the sixth revision? Are we moving straight on from the fifth to the seventh and ignoring the sixth? That is what everyone is wondering. However, we all want to have safe and anti-allergenic cosmetics, to spare animals any unnecessary suffering, to maintain jobs, competitiveness and the expertise of our businesses.
This seemingly straightforward desire seems difficult, nigh impossible, to implement. This resolution is a good illustration of Parliament trying to gain the upper hand, and the Council, quite rightly, refuses to support it. To impose a target date for a ban on animal experiments could lead to several measures. The first is to no longer guarantee the safety of products placed on the market. These products would not have been subject to the full tests that provide the same guarantees as those carried out on animals. The second point is to put European products on the markets of third countries at a disadvantage by continuing to carry out tests on animals, these are currently the only fully reliable tests. The third point is to risk a sanction being imposed by the WTO which may perceive this ban as a barrier to the marketing of cosmetics produced outside the European Union, even though it is generally accepted that few directives proposing alternative solutions will come to light until another ten years or so and that animal experiments may be phased out completely in perhaps another 20 years.
In my view, it would be more realistic to enter into dialogue with the Council, leaving behind this overly passionate - and now ideological - debate, so that we can work together to find the best solution which will be acceptable to industry, consumers and animal campaigners. I believe that a ten-year ban which includes exemptions for three types of tests - namely reproductive toxicity, toxicokinetics and toxicity through repeated use - would be more acceptable.
Lastly, I note that some directives are being revised for the seventh time whereas others, such as Directive 79/409 EEC, have never been revised before.
Mr President, I should like to concur with Mr Bernié, who stated that this is an ideological debate. However, and this is meant for the Commissioner's ears, it transpires that the Commission does not share Parliament's ideology which has been approved here many times. It therefore breaks the law - if I may put it that way - by flouting the rules that we have laid down several times. In other words, the Commission's ideology is not in line with Parliament's wishes. This strikes me as a dangerous situation, not only because Parliament is thus rendered a plaything, but also because the responsibility of Parliament - which has not always been undivided in this very complex matter, but has always acted responsibly - is being eroded at the very moment that we are discussing the conciliation procedure relating to the seventh amendment.
I would therefore once again ask the Commission to take account of what Parliament has always stated, namely that animal testing for the purpose of cosmetics is unacceptable, that safety should always come first and that we are willing to help consider all the possible alternatives, and help weigh these up. This is, in fact, something we have always pointed out for every amendment to this directive. I would now ask the Commission not to frustrate Parliament, to withdraw its plans and implement what we jointly agreed on.
Mr President, I know that our concerns are close to the Commissioner's heart. You, Commissioner, are a young and beautiful woman, and, whilst you have no need of cosmetics, I need them urgently. I will be seventy next year, and, whilst I am very keen to get some anti-wrinkle cream, I do not want some animal to suffer as a result. Do you really believe any woman would use any cosmetic product if she had to see an animal suffer for it? We want to look good without others having to suffer to make it possible. I really want to make an appeal to the cosmetics industry. Look how the introduction of the catalytic converter led to prophecies of ruination and claims that the end of the motor industry was nigh -- and yet, it experienced a boom.
Why does the cosmetics industry not announce that it will invest money - a great deal of money - in research, in order to have the means to make women beautiful, but not at the cost of the suffering of others? I believe the cosmetics industry would enjoy a massive upturn, and European women like us would be even more beautiful than all the other women on earth.
Mr President, Mr Martin has just told me that I have the luxury of being able to be somewhat flexible, rather than, as is otherwise the case, having only one and a half, two, or three minutes at my disposal. I promise my colleagues, though, especially Mr Casaca, who is to explain the next report, that I will not exploit that advantage. Mr President, I am glad that it is you who are currently in the chair, as you are also chairing the conciliation procedure on cosmetics and are as helpful a guide as one could wish to have in the conciliation procedure. I therefore take great pleasure in seeing you here today.
Ladies and gentlemen, I thank you for this debate. Our discussion today has not only been a very lively one, as our discussions frequently are, but has also been able to evoke some enthusiasm from the visitors in the gallery, as shown by their applause, which is admittedly unusual, but also gratifying. I just want to return to one point and not so much correct Mrs Flemming as just add to what she said, so that our male visitors can be aware that it is of relevance to them, too: the Cosmetics Directive that we are discussing today is not just about anti-wrinkle creams - which I, at the age of 49 and working in Parliament, urgently need - but it is also particularly relevant to deodorants, shampoos, aftershave, toothpaste, soap - which all of us here today use on a daily basis. The subject we are dealing with today, namely the issue of whether animals should be made to suffer for the sake of these products, is of concern to all of us irrespective of gender. It is obvious that lipsticks and anti-wrinkle creams are always particularly useful for making points and adding emphasis.
I thank you for your support. The past years have seen us working very closely together, which has involved the blurring of group boundaries. We had elections in my country on Sunday, and election campaigns tend to polarise in order to emphasise differences. Perhaps I should do that better in this House, but I am unable to. I can only thank my fellow Members from other groups for their help and support, notably Mrs García-Orcoyen, who, along with Mrs Flemming, is doing most of the PPE group's work on this issue; I could not, in fact, ask for greater support from an opposing group. In this area, we are guided by the facts.
But what I must also say, addressing the other Members here, is that we have always reached compromises. We have sought compromise among ourselves, a point I make for the benefit of, among others, Mr Bernié, who is perhaps not yet fully convinced, but has not yet been in Parliament that long, and is not so long-acquainted with the subject. Of course we are considering the industry's interests. Of course we said, as long ago as 1993, that the industry still had almost ten years. Even now, with the seventh amendment, a legal amendment, under discussion in the conciliation procedure at this moment, we are reiterating that the industry, once this legislation is adopted, will have five years to go before there is an absolute ban on animal experiments and a ban on the marketing of cosmetics tested on animals - and then another five years for certain special tests, the development of alternatives to which we can assume will take even longer. How more accommodating can one be? Of course, there have to be incentives for the industry and a certain amount of pressure still has to be exerted to get money invested in finding alternatives, as otherwise the money will be paid out only to the directors when we believe it could also be invested in science.
I will now again address the Commission, Mrs Wallström and the ladies and gentlemen from the Industry Directorate-General, who are at the moment engaged in conversation but doubtless have an idea of what I want to say to them. Mrs Wallström said earlier, in a response that certainly cannot have been easy for her, that the Commission is trying to get the best result. If you are really trying to get the best result, then there are two things you have to do. For a start, you should tell Mr Liikanen that he should get round to at last coming up with a proposal that might help bring about a compromise in the conciliation procedure, and that he should not block Parliament's decisions. You will be aware that, a few months ago, Parliament, by a massive majority of nearly 500 votes, decided in favour of these marketing bans, or to put it another way, sales prohibitions for cosmetics. To date, the Commission and Mr Liikanen's Directorate-General have been blocking them, and so I ask you, Mrs Wallström, to inform Mr Liikanen, and also the new Director-General, Mr Mingasson, that France is not the only country to have a cosmetics industry, but that there are other interests to consider and that Europe has a Parliament, and he would be well-advised to accede to that Parliament's wishes. That is what I would like, but I have not seen it happen yet. If the Commission wants to take seriously its role as mediator in the conciliation procedure, then let it make a proposal that meets Parliament halfway.
I furthermore call on you to inform the Member States - I'm sorry, but can I point out to the gentleman from Directorate-General III that it really would be helpful if you were to let Mrs Wallström listen for a bit? Yes, I am happy to wait a moment. I am capable of quite a few things, but not even I can listen to two people at once!
So I call on you to inform the Member States that the marketing ban - and please note that it is an absolute one - has been in force since 30 June 2002, and that the Member States would be well advised to be rather more amenable, rather more flexible and a bit less obstinate in the conciliation procedure. If the Commission wants to be helpful, Mrs Wallström, then you can tell the Member States that they have two options: one is to be helpful to the conciliation procedure, and then your cosmetics industry will get another five years added on to the five it has already got. Alternatively, you can be unhelpful and keep on blocking as you are doing at the moment, and then you will have a marketing ban dating back to 30 June. The Commission's task is to convey that information to you. My request to you is really very firm, and is meant in earnest, although without it being intended to have any threatening undertone, but it would poison cooperation with Parliament and do it serious damage, if you were to have recourse to this comitological measure. It is unnecessary, and we would interpret it as an affront and as a breach of the law. Three months after it took effect, you would again resort to a comitological measure for another two months; any person with a normal mind would find that ridiculous. Even the Commission knows that it is ridiculous, and is trying to dupe Parliament, to create a precedent, and that is how we too see things. That is what you have heard today. I would be obliged to you if, having heard all the Members of this House, you would tell that to Mr Liikanen as well. We consider it an affront to Parliament, and a breach of the law which we would punish by taking it to the Court of Justice, and I ask you to help the conciliation procedure, support Parliament, and help me and the Members of this House, whom I again thank for their support, in the conciliation procedure rather than using comitological measures to make our cooperation more difficult. Thank you.
Mr President, it would be indeed tempting to enter into this debate. I used to be a minister for consumer affairs so I could very well do so, but will not because my task is to represent the Commission. This is purely a technical issue of ensuring legal clarity during the six months that the conciliation procedure is ongoing. The Commission does not want to impinge on future decisions or the result of the conciliation procedure, but would underline that it has a responsibility to ensure the observance of rules on the free circulation of goods, the protection of public health and the respect of international rules. We have been urged by the Legal Service to make sure that we provide legal certainty to economic operators, who must ensure that the products they put on the market are safe. That is the aim of this postponement.
This is important because the Commission proposal also has to be retroactive in order to achieve the objectives of ensuring that products are marketed only when they fulfil the conditions laid down by Directive 76/68 and because we must also be able to require manufacturers to guarantee that the products they put on the market are not harmful to human health.
The situation is such that there are no comprehensive alternative testing methods at the moment and that is why we must ensure that there is legal certainty for these six months. That is the background to the Commission proposal. I have taken note of everything you have said and fortunately, Mrs Roth-Behrendt, we have developed the capacity for listening to two people at the same time. You have to do that and the advantage of listening to German is that all the verbs come at the end so that also helps!
Thank you, Commissioner, for your additional intervention.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the debate on the report by Mr Casaca (A5-0275/2002), on behalf of the Committee on Budgetary Control, on scrutiny by Member States of transactions forming part of the system of financing by the Guarantee Section of the European Agricultural Guidance and Guarantee Fund.
Mr President, Commissioner, pursuant to Rule 9(1) of our Rules of Procedure, I must first inform you that I am a farmer and as such I hold a direct interest in every aspect of the Agricultural Fund, such as this proposal for a regulation.
The Commission is proposing a reduction in the minimum number of compulsory scrutinies for commercial and industrial undertakings which have received an agricultural subsidy from the Community budget, for the disposal of agricultural surpluses from the internal market or for other purposes. We have nothing against reducing this number, since the quality, the Community character, the selection process and the transparency of this process are, of course, significantly improved. We have been extremely concerned to see the high level of fraud and irregularities that beset operations whose control is covered by this regulation, specifically livestock exports and subsidies for the disposal of milk products and we have expressed this view on numerous occasions.
As seen in the European butter falsification case, fraud against the financial interests of the Community is indissociable from fraud against the financial interest of the Member States, against public health and against farmers, in whose name these considerable amounts of Community monies are spent, but who are often harmed by them. According to information published recently in the press, the number of seizures by Members States' customs services of falsified food products rose from 2 340 in 2000, to 4 106 in 2001 and Commission administrators have stated that organised crime is today focusing more on falsifying food products than on falsifying luxury articles.
We are also receiving news of glaring shortcomings in the fight being waged by the Member States against food falsification, specifically in key fields such as wine, oil, and meat and milk products. Given these circumstances, we again insist, as we have done over the last three years, on the Commission's significantly increasing its direct action to monitor fraud and falsification in the food trade and industry.
We welcome, of course, the proposals to reform the CAP, which call into question the continuity of these intervention mechanisms, which have proven to be open invitations to fraud and falsification, being of dubious effectiveness in supporting farmers' incomes, opting instead for direct aid granted according to the area farmed and to the rural work undertaken, using criteria of sustainable development. There cannot, of course, be effective control without transparent procedures and without democratic scrutiny by Parliament. A few years after the scandal broke of the more than 35 thousand tonnes of butter falsified by the Camorra and disposed of in Europe and beyond by milk product companies from various Europeans countries, we have still not been told which companies were involved and what measures have been adopted against them by the European Institutions, and to prevent this type of activity.
When will this matter be finally cleared up? What progress has been made on physical scrutinies of these high-risk products that allow us reasonably to expect that we will see no further occurrences of scandals of this scale? I must highlight once again that the idea that only the falsification of milk products directly subsidised by Community funds can be considered to affect the financial interests of the Community is unacceptable. If this approach is accepted, whereas farmers that exceed their production quota for cow's milk, respecting the financial interests of the Community, are heavily penalised, industrial concerns that sell milk products that are not made with milk would not be penalised, despite having a much more damaging effect on the Community's financial interests.
I also think it is important, where this regulation is concerned, to disseminate the list of commercial and industrial undertakings and the amounts with which they are subsidised by the Agricultural Fund to dispose of surpluses. I fail to understand why any competition process to adjudicate a commercial bid for tender or even to award a scientific grant has to be public, divulging the sums and the actors involved, but when we are talking about multinationals that receive sometimes enormous sums to get rid of food products, the public does not have the right to know who is receiving funds and to what ends. Democratising Europe and increasing the confidence of the citizens in their institutions inevitably require a more transparent attitude and equitable procedures. We hope that due account is taken of this regulatory amendment by both the Council and the Commission because it presents a unique opportunity to overcome the obvious shortcomings in this field of protecting the Community's financial interests.
Mr President, I wish to begin by thanking Mr Casaca for his report, although the Commission does not agree with all aspects of it.
I should underline that the implementation by the Member States of Regulation 4045/89 is generally satisfactory. The Commission's proposal therefore only contains technical amendments aimed at adjusting reference amounts for inflation, as was the case with the last amendment in 1994, simplifying Member States' reporting requirements and including the possibility of reducing the number of scrutinies in certain duly motivated cases. These would be cases in which control services from more than one Member State joined forces in scrutinising international-scale companies receiving EAGGF aid. As I have said, the implementation by the Member States of the obligations arising from this control regulation is satisfactory, but some technical amendments are called for.
Let me stress one important factor: the regulation is a control regulation and not an anti-fraud regulation. The Commission therefore shares the opinion of Parliament's Committee on Legal Affairs and the Internal Market that Article 37 and not Article 280 is the most appropriate legal base.
Mr President, Commissioner, ladies and gentlemen, I really would like, as draftsperson of the opinion of the Committee on Agriculture and Rural Development, to thank the rapporteur most warmly for the work he has done. The Commission proposal is one that I am able to welcome in its entirety, as it aims to improve the combating of fraud in the area of agriculture. For there is one thing that must be clear to all of us, and that is that fraud harms farmers themselves. The EAGGF guarantee is a means of financing, for example, export refunds, interventions by the various market organisations or the co-financing of supporting and other measures for the development of rural areas outside the Objective 1 regions.
As the Commissioner has already pointed out, Regulation 4045/89 deals with retrospective checking of the business records of undertakings in receipt of agricultural aid from the Community budget for EAGGF guarantees. Thus, this Regulation is the core anti-fraud measure in the agricultural sphere. I welcome the Commission's presentation of proposals for adapting this instrument and bringing it up to date. Controls are important, especially in agriculture, which is a sensitive area, because the whole industry would suffer without them.
The selection criteria for the undertakings to be audited were last amended in 1994, but have not been further adapted since then. To take an example, the annual rate of inflation has to be taken into account. Use of risk analysis techniques is to be even further improved. Aid payments already received, which are fixed as the threshold at which scrutiny starts, are to be raised, and administrative assistance has to be simplified. This makes me very thankful that this will take place across all the Member States, as this will enable us to reduce the number of audits by up to 25%, which must in no way be taken as a reduction in their quality, but a more targeted selection of undertakings to be audited, and one that relates more to the risks involved.
Fraud needs to be combated in a hard-hitting and focussed way. In future, therefore, electronic data and documents will be subjected to scrutiny, yielding data on production and on the type of produce. Direct payments to the producer will continue to be excluded from scrutiny, as will those payments covered by the integrated administration and control system. I would like to conclude with particular reference to the real importance of taking into account the need to create special framework conditions, based on a multi-annual approach, for this in controls and measures or rural development projects.
Mr President, first of all I welcome the report. I think it is very timely, and it will certainly be welcomed by everyone, because most people would welcome a reduction in inspection. However, that does not mean in any way actively encouraging lesser controls. I happen to believe that if you are going to have real control of the finances of the European Union, it can only be best carried out at Member State level, because the Member States also have the ability to follow such controls through.
I would agree totally with the previous speaker, that the vast majority of people in the agricultural industry, be they in the manufacturing side, the factory side or indeed at the farm level, are not involved in fraud. There will, however, always be a small number of people in any country who are prepared to abuse a system. I think that in Europe we must be more specialised in what we try to do, we must be clearer and more specific in our targeting of inspections as regards the areas we inspect, because in many Member States there is no doubt that some European money is not spent very wisely, and could be much better spent.
I welcome the fact that the threshold is to be increased. I think it is timely and I return to my point - I still believe that the majority of contacts should be left to the Member States and that we in Europe should be more specific and more targeted in the areas that we want to see inspected.
No one, I repeat, wants to encourage fraud; certainly we in this Parliament would not in any way want to encourage fraudulent acts and where they are found they must be dealt with very severely. So, we must have good control but it must be targeted, it must be specific, it must be to the point, and it must be in areas where abuse has been found. I certainly believe we can improve the situation, I believe this can be achieved, and I believe it can be done by targeting particular areas which we consider to be the most vulnerable.
Mr President, ladies and gentlemen, on behalf of our group, I wish to thank Mr Casaca for this report and also make it abundantly clear that we support him, even on those points where the Commission thinks it can make distinctions between control measures and anti-fraud measures. According to your institution's information, losses of EUR 430 million were sustained in this area last year, which means that it is not we who suffered, but those sitting up there - the taxpayers of this European Union of ours.
When we talk about how we should reform agricultural policy in Europe, as the Commission recently proposed, in order thereby to bring agricultural policy closer to the public, and in this case, closer to the taxpayers - something to which Mrs Schierhuber, a farmer herself, referred, and on which point I wish to give her my support - we have to distance ourselves from such quibbles about what is control, and what is directed against fraud.
It is therefore my view that the Commission would have been well-advised to follow our thinking, which is that of the rapporteur and of the Committee on Budgetary Control, and, in the final analysis, give these measures the legal basis of the protection of the Community's financial interests.
We have already given some thought to how we could put a stop to export refunds, especially in the area of live cattle exports. The images we see of Mediterranean harbours, which our young people get to see, are far from being an advertisement for this agricultural policy and far from being an advertisement for the European Union. That is something we have to do away with, and there have been amendments on the subject tabled by this House in this Budget. Let me say loud and clear that, in the preliminary draft budget, the Commission has given us no support. The amendments will be back, and we can then expect more cooperation in the future, for, in this Parliament, which makes it its business to monitor the budget, we are well aware that this system of export refunds cannot be made immune to fraud. On the contrary, such a thing is impossible. The system of agricultural export refunds as currently practised is an invitation to fraud. That is a challenge, and I see the debate on the choice between Article 37 or Article 280 from the Treaties as purely academic. Ladies and gentlemen of the Commission, we, who talk more to the people who live alongside us, eat and drink with us and pay us taxes, cannot afford that for the future. Here the wholehearted support for our rapporteur and for his report.
Thank you, Mr President. I should also like to congratulate Mr Casaca on behalf of my group. I share his relentless ambition to improve agricultural controls. If this policy is already controversial, and European agricultural policy is controversial, then we must in any event ensure that the money is well spent.
What is the essence of the Commission's proposal? It aims to reduce the number of controls, but to improve them at the same time. We hope that the latter is the case, but everything is yet to be proven, of course. We will be closely monitoring this process, something that I support. The proof will be in the pudding. You will be given the benefit of the doubt, but I hope that your premises are indeed genuine.
Something which Parliament has always asked for are margins of error for the individual sectors of the budget, and this also applies to the agricultural budget.
How great is the margin of error in the dairy sector, for example? How much is it in the cereal sector, or the tobacco sector?
The big question is whether you are able to supply these figures by means of this other system, because based on the Commission's new system of accounting, we expect that these figures will be available in due course. The Court of Auditors has said that it will not be able to do this. We would therefore ask the Commission to indicate, more or less on an annual basis, what the estimated margin of error and the estimated improvement will be. This will enable us to assess improvements in the Commission's control procedures.
One subject that has not been touched upon, not even in the Commission proposal, is that we have noticed an increasing emphasis on rural policy in Commissioner Fischler's proposals. Funding for rural policy is subject to good agricultural practices, which is excellent, and we must incorporate the environment and similar issues in this.
However, what exactly are good agricultural practices? My guess is that good agricultural practices in Sweden may on the whole be different from good agricultural practices in the Netherlands, or Portugal, or Greece, or wherever. This is the essence. What is considered normal in one country is still not normal in another country.
My final comment concerns Amendment No 10 pertaining to the publication of all data on the various destinations of agricultural funds.
I agree with this in principle, but as far as I know, this does not apply to any of the other subsections of the budget. This is why we will be keeping our powder dry for the time being and will not be voting for this amendment at this stage.
Mr President, like my colleagues, I endorse the Commission proposal that has been tightened up by Mr Casaca. As we have grown accustomed from Mr Casaca, it is a very sound report with good recommendations, and I regret that the Commission is unable to indicate that it will be adopting all of Mr Casaca's proposals, certainly in the light of the wide support which these proposals are enjoying from the Committee on Budgetary Control. One of the aspects involved is the legal basis of this proposal. As is generally known, we take the view that this should be Article 280 because it is essentially about the good management of EU funding. This is not about giving in to the agricultural lobby for the umpteenth time. In a way, the agricultural subsidies are, in fact, the EU's best kept secret. We know that a great deal goes wrong. Only last week, it transpired from the Court of Auditors' report that subsidies for oilseeds are being misused on a large scale, and yet, little seems to be done about it.
It is absolutely essential that we should make these flows of funds transparent. Indeed, not a great deal of aid lands with the small farmers for whom it is intended, but ends up instead with large multinationals, as Mr Casaca has already explained. Yet, it is not possible to make this data public. The VVD and CDA in the Liberal and Christian-Democratic groups - that are, incidentally well represented in this debate today - are opposed to making these public. Why? Fear of public access? Mrs Maij-Weggen was this Parliament's rapporteur who spoke in favour of public access to documents. The Liberal group has always set great store by public access. So that cannot be the stumbling block. Could other elements be at play, such as self-interest and looking after the group's supporters? Or a reluctance to make the flows of funds transparent because that would clearly demonstrate the need for reforming the Common Agricultural Policy? I am afraid that this is the case.
I also regret that Mr Mulder is unable to support Amendment No 10 by Mr Casaca about making the flow of funds known, giving the excuse - for it is nothing but an excuse - that anything that does not apply to other areas of policy should not apply to agriculture either. Mr Mulder constantly hides behind this argument. He has done this for the past couple of years, and this is not the way forward, certainly not given the fact that the agricultural budget accounts for half of the European budget. This problem will become more pressing following enlargement. Even more businesses will join, and it is then even more important that we know where the money ends up.
Agricultural policy has taken on undesirable forms over the past few years. Subsidies do not end up with those for whom they are intended. An example of this, which was quoted only this summer, is the fact that even the Dutch Queen receives subsidies for creating an olive tree plantation in Italy. If there is somebody in Europe who does not need this money, then surely it is one of the world's richest women. And this is going on while rural policy in Groningen in the Netherlands, for example, has insufficient funding to help small farmers keep their heads above water.
This proves that this policy has got out of hand and that we must inject transparency into the flow of funding. This could, in turn, serve as a basis for a thorough reform even before the new Member States join. For this is desperately needed. Mr Casaca's report is a first step in this direction.
Mr President, I congratulate the rapporteur, Paulo Casaca, on the quality of the work that he has submitted for our consideration, but especially on the rigorous work he has undertaken as a Member of this Parliament on accounting transparency and Community procedures. I, like the rapporteur, acknowledge that the Commission proposal is acceptable, because it undoubtedly represents a significant increase in the quality of Community controls and procedures and demonstrates that the Commission is already committed to this procedure.
The monitoring of expenditure and of all Community funding procedures is indissolubly linked to greater transparency and equity. It is, therefore, in these fields that the Commission and Parliament must focus their main concerns. We are all aware of the quantity and the scale of fraud that has been perpetrated - despite the existing monitoring system - and therefore nothing that we can do to improve the system will be cost-free or dispensable. The Commission in particular and the European Union in general can only gain by disseminating all available information to the citizens and primarily by the public's understanding of the relationship between the main beneficiaries of common funding policies.
We look forward to seeing whether the promises made by the Commissioner responsible for agriculture in this field can be fulfilled in the short term. I also wish to endorse the rapporteur's proposal aiming to change the legal basis from Article 37 to Article 280 of the Treaty. This would be a major change, of great significance, which would attach the utmost priority to protecting the Community's financial interests.
I should like, finally, to remind you that fairness in international trade is an incalculable asset in the medium term and, above all, that there are no isolated or unconnected economic sectors. The potential harm to third countries arising from protectionist policies or the absence of transparency in procedures or in the implementation of rules will eventually be suffered by those who make this form of behaviour the norm for intervention. It is absolutely crucial that the proclaimed reform of the CAP can incorporate these and other principles.
As there is plenty of time before the vote, I intend to apply the catch-the-eye system so that Members not on the list of speakers can take the floor.
Mr President, Commissioner, first of all, I wish to thank all my fellow Members who have been kind enough to refer to the work that we have produced in this field and I should like to say that, on this matter, the Committee on Budgetary Control has, in fact, worked extremely well. We have all shared the same vision, which essentially we all hold with regard to the need to protect our financial interests, and we have produced a piece of work that is essentially collective.
Having said this, I should also like to thank the Commissioner for the attention that she has paid to this report, but I must say, Commissioner, that your intervention raised some questions that I think are absolutely crucial to clarify. And, with the permission of the President, I should like to ask you four very specific questions highlighted by this report:
Firstly, the Commissioner tells us that Article 280 only concerns fraud and that this regulation is about scrutiny. Commissioner, this is not the first time that I have heard the Commission say this, but I am tempted to say that perhaps the Commission needs to take a closer look at Article 280. Because, and to translate freely from the English version, the first paragraph of this very Article states that 'the Community and the Member States shall counter fraud and any other illegal activities affecting the financial interests of the Community'. It is quite clear, therefore, from the wording of Article 280 that we are not only dealing with fraud but with all and any illegal activity that threatens the financial interests of the Community. It is, therefore, perfectly clear that this regulation falls entirely within the scope of this protection, and I must say that the overwhelming majority of processes to recover money undertaken by the Community are done carried out under this regulation. I would say that perhaps around three-quarters of these processes and three-quarters of the appropriations recovered fall under this regulation. How, then, can the Commission say something like this - that this has nothing to do with Article 280, when this regulation is a straightforward transcription of what is laid down in Article 280?
Secondly, the Commissioner says that the performance of this regulation has been satisfactory. As has already been said, I do not believe we can look at this regulation in isolation from the other regulations and from the entire legal structure intended to protect the financial interests of the Community. From this point of view, I only wish to point out once again the scandal that I have already mentioned; the scandal of the butter falsified by the Camorra of Naples and which had the cooperation of major European milk-product undertakings in almost all large European countries. This is a scandal that started in 1995, that involved at least 35 thousand tonnes of falsified butter, and which was only stopped in the year 2000, in other words, 35 thousand tonnes of butter were falsified over five years, involving large undertakings in France, Germany, Belgium and probably in other countries. And not once did this regulation enable the Commission to understand the first thing about this falsification of butter. A local investigation had to be conducted by the Italian police in Naples for this scandal to start to be unravelled. We are now in 2002, and we still do not know which undertakings are involved and what the Commission intends to do to these undertakings. And the Commissioner thinks that this is satisfactory. Please forgive me for saying so, but this is not satisfactory. I do not think it is satisfactory that food falsification has almost doubled between the year 2000 and 2001, which is, for example, another figure that has appeared in the press and which has not, so far, been denied by the Commission. This, as far as I am concerned, is not satisfactory;
Thirdly, Commissioner, we have the issue of transparency. I have heard the Commissioner call for transparency - and rightly so - in the most varied circumstances. In these circumstances, however, I do not understand why it is that when we reach this point, the Commission and, therefore, also the Commissioner, are no longer calling for transparency. How is it possible that we can go onto the Internet and see who is applying for grants funded by the Community science Programme, for example, and who has received these grants, but we cannot find out which multinationals receive millions and millions of euros to export European food surpluses or to dispose of them on the internal market? Why is this a State secret? Why is the Commission not telling us which undertakings these are? How much are they receiving? For what purpose? What aspect of this needs to remain secret? And here, as our fellow Members have already said, and quite rightly so, our problem is not just with the Commission, but also with our fellow Members from the PPE and the Liberals, who have also hitherto refused to accept that this rule, which I believe is fundamentally transparent, is included in the regulation;
Lastly, Commissioner, I have a question to ask you about the definition of the protection of the Community's financial interests. Because this definition has been made in the following way: the falsification of milk products is only considered to be a problem for the Community if the perpetrators are in receipt of a Community subsidy. In other words, if they do not receive this subsidy, it is no longer an issue for the Community. This is completely absurd, Commissioner, for the following reasons: milk producers exceed their reference quantity - in other words, they are producing milk - and this milk has not been subsidised - the Community allows the industry that buys their milk to immediately enforce preventive retention, in other words, even before a quota surplus is observed, a preventive retention of money is made to pay a fine on the quota. In other words, even if these farmers have committed no offence, have not even increased their milk production, money is nonetheless taken from them. This is what is happening to milk producers. If we have an undertaking that is producing 'fake' milk products, in other words, that is making butter without milk, that is making butter with a huge variety of things that should never be used in any food product; totally artificial things, then the Community says the following: well, this is not our problem unless Community export subsidies have been received. This makes no sense at all! This is the Community doctrine, however, and has been the doctrine advocated in the Committee on Budgetary Control, year after year, and is still being advocated. I cannot accept this, Commissioner! I would like you also to explain to us clearly why the Commission is adopting this attitude, because I cannot explain it to anyone! I cannot go to the farmers of the region that I represent here and tell them something like this, because there is no possible explanation for this and therefore I should like the Commission to clearly explain the reason for this incongruity.
Mr President, I should like to thank the Members of Parliament for their interesting speeches - I have learned a lot of new things, including about the equal treatment of the Belgian Queen, and olive growing.
Mr Casaca was right to express concerns about irregularities. I would like to point out that Regulation 4045/89 scrutiny results in a high number of irregularities being reported to OLAF, and also in the identification of and follow-up to cases, to which Mr Casaca referred. This is very important.
I should like to make clear the Commission position on some of the amendments and I will also try to answer Mr Casaca's four questions.
The first one concerns the legal basis. I have three points to make. Firstly, Regulation 4045/89 is a control regulation and not an anti-fraud regulation. Therefore, Article 37 is the most appropriate legal basis. Secondly, these are technical amendments and there is no justification for making substantive changes at this point. Thirdly, the opinion of Mr Casaca's own committee - the Committee on Legal Affairs and the Internal Market - based on the advice of Parliament's Legal Service, was that Article 37 was the most appropriate legal basis. It is very important for all those involved that a distinction is made between control and anti-fraud. That is why the Commission rejects this amendment on the legal basis.
Amendments 2, 3 and 4 expand on or slightly strengthen the existing provisions and are acceptable to the Commission.
Concerning Amendment 5, I have to stress that, as Member States are already required to send the Commission a list of beneficiaries, this part of the amendment is unnecessary. The methods used by the Member States to calculate the minimum number of scrutinies have been checked by Commission services and found to be satisfactory. That is why the Commission rejects this amendment.
We can accept Amendment 6, even though it seems to be superfluous.
Amendment 7 exceeds the nature of a technical amendment, would mark a major change in the relations between Member States and could also have major legal effects. The Commission is not opposed to the amendment in itself but, in view of the legal and political issues, it is a question that needs to be taken up at horizontal level, and that is why the Commission rejects it.
On Amendments 8 and 9, the Committee on Budgetary Control wants Commission staff to carry out a certain number of controls each year, one in each Member State, plus one multinational control. In allocating its control efforts, the Commission makes use of risk analysis. This approach has been demanded and supported by the European Court of Auditors and Parliament. These Amendments 8 and 9 would drastically limit the effectiveness of any risk analysis because of the amount of work that would have to be done every year. DG Agriculture's audit services are responsible for the control of many measures, and to oblige them to carry out all the controls required by these amendments - whether they are high risk or not - is not an acceptable approach.
Furthermore, some Member States have one control service, others have several, and difficulties may be identified in some but not in others. However, Amendment 8 requires one control per Member State per year whatever the circumstances: this does not take account of the risks identified and will mean scarce resources also being used on low-risk controls. If Parliament insists on diverting from this professional audit approach, then it would also effectively be requiring the Commission to commit additional budgetary means to recruit the necessary staff.
Finally, the amendment by Mr Cunha aimed at publishing the list of beneficiaries, to which Mr Casaca referred. The Commission promotes openness and transparency but does not think that this is a wise proposal. The programme may be decided up to 12 months before the beginning of some scrutinies, and giving a beneficiary 12 months' notice of a control cannot be good control practice. In any event, Regulation 4045/89 forbids the use of nominative data in this way. I understand that there is also a volume question that has to do with the practicality of giving out some of the information in a meaningful way. That is why this amendment is not acceptable to the Commission.
With regard to the specific case concerning butter, I cannot supply all the details on that. However, I would ask you to send the Commission a written question on this case. We could then update you on what actions have been taken.
We will have to come back to the other more general political questions, because I would like to restrict my comments to the proposal before us.
Mr President, as we have a bit more time today, I would like to avail myself of the opportunity you mentioned earlier. Here is a Commission proposal, one that has been the subject of wide public discussion in Europe, on how the agricultural policy should be reformed. We are now telling you, Commissioner, which strands of the agricultural policy the Budget Control Committee believes should be changed. Its arguments are well known. The question of the legal basis - about Article 37 or Article 280, as proposed by us - is of course not just an academic one. It is about how public the area of agricultural policy should become. Is Parliament really on board, or is it not? It is about all these things. That is what we want, and we owe it to our citizens.
When I said earlier that our present systems of export refunds cannot be made proof against fraud, you on the Commission ought really to have pricked up your ears, if you are really serious about protecting the tax revenues that we raise in the Member States. No reaction on the part of the Commission reaches my ears - on the contrary. Looking at the preliminary draft budget for the coming year, we find one particularly sensitive area, one I have mentioned before, namely the subsidies for exports of live animals, specifically cattle. On that, I must say that our budget is so lacking in transparency that Parliament first has to coax these export refunds, which do not even have a credit line of their own, out of it! Commissioner, we will try to get one in the 2003 budget year, so that we can get a slightly clearer view of things.
Let us get back to our cattle. I see that the figures for these next year are bigger than those for this year, adding up to a policy precisely contrary to what we actually wanted - down with export refunds, especially where live animals are tormented in the way they were in the past, and where the Commission is not in a position to guarantee the correct implementation of what the directives contain on the subject.
In today's budget, Commissioner, we already have an agreement between the Finance Ministers and Parliament to the effect that the Commission will, by 31 May, present a report on the proper implementation of the Animal Transport Directives in the Member States and the number of sanctions eventually imposed by the Commission on those Member States that may have contravened them. As yet, nothing has been put on the table - nothing! How are we to get to grips with the issue if you simply refuse to do anything? We will bring this issue up again. I would be very happy if we could leave this debate at least with the certainty that we would soon have your institution's report on the table.
To repeat: the policy you are at present pursuing runs directly counter to our own interests. You are increasing export refunds, at any rate for cattle. You cannot, then, shuffle off onto anyone else the responsibility for the unspeakable torments inflicted on the live animals that we are exporting to the Middle East. You yourselves must shoulder that responsibility, and if you think that controls in the Member States are in fact satisfactory on the whole, then I will repeat that last year's irregularities and frauds amounted to EUR 430 million. I do not know how our fellow-citizens of the EU understand your utterances on the subject.
Finally, I was not in Johannesburg, and so I do not know whether you also represented us, but, Commissioner, was it not made clear to us there, all the time, that export refunds of this sort, this kind of agricultural policy, this type of subsidy, ends up making a massive contribution to the great misery to be found in many parts of the world? Oh yes, we will find room in our budget for some sort of aid, for handouts of some kind, but what I have said is a fact, and you are at present engaged in a policy contrary to the interests of these countries and, above all, against those of Europe's taxpayers.
Please do not let these announcements be the end of the matter. You may well have had the opportunity today to show your goodwill with a few small steps closer to what Parliament is proposing, but - and not only with regard to transparency - you have failed to do so, preferring to hide yourselves behind this or that paragraph. We, who seek re-election by our fellow-citizens, cannot do that. That is why we have to counter your conception of agricultural policy with our own.
Mr President, since we are all having a go at the common agricultural policy, I too would like to state a few facts in relation to it.
In the UK this weekend there was a huge rally - Liberty and Livelihood - where thousands of people gathered in London to protest at various problems relating to the countryside. What this rally did not put across, however, was the way that the countryside is massively subsidised. Agriculture in particular is very heavily subsidised compared to every other industry in the European Union. When we see 40% of the EU budget going to 5% of the EU population then the policy is clearly in need of radical reform.
It seems strange to me, however, that within this reform process two areas are not being touched upon. These are the scandal of the EU sugar market, where extortionate prices throughout the EU enable people to take advantage of what I believe to be a very corrupt regime, and also the scandal of the tobacco industry, the existence of which people are bound to feel is an absolute contradiction at a time when the European Union is also trying to promote health initiatives.
These are key areas. But the most important issue here today is transparency. Why is it that, while I can go to a website and find out where every single euro in relation to regional policy and Structural Funds is paid out in my area, I cannot do the same in relation to the common agricultural policy? That possibility does not exist and it is a possibility I want to see created. That is the relationship the taxpayers of Europe need to have with the recipients of this funding: in that way perhaps we will be able to see how much Prince Charles, the Queen and the rest of the royal family receive in relation to subsidies granted under the common agricultural policy.
We need to crack this open. It is crucial that we get the support of the people who call repeatedly in this House for transparency. That is what we are asking for. The Commission needs to cooperate much more closely with Member States across the whole of the European Union to ensure that this is the case.
Agricultural subsidies make up a huge proportion of the European budget. This is a fact. For 20 years, I have been hearing that this proportion should be reduced, but this is an extremely slow process. As an MEP, it fills me with great sadness and I am extremely disappointed about the fact that Parliament still has no grip on the situation. When Mr Casaca then tries - at least based on the authority which we clearly have, which is a budgetary authority - to gain an overview of the whole subsidy scheme, we do not exactly receive satisfactory feedback from you.
It appears that you, as Commissioner, allow yourself to be fobbed off with what is being whispered into your ear by the bureaucrats who have accompanied you for so many years and who have for so long denied Parliament any direct input. After all, we want to gain a grip on agricultural policy, the export subsidies, and the way in which these subsidies are distributed. We would like to see an end to the exploitation of the developing countries. I fully concur with what Mr Bösch and Mrs Morgan said on this subject. When I was in Johannesburg, I was ashamed when I saw how, with our subsidies, we sound the death knell for a number of countries that have few resources to survive. There are a few countries that only have sugar to export, and we have managed to hold on to these wretched subsidies that we grant to our sugar barons thanks to our Member States.
Parliament has decided in the Committee on Development and Cooperation that this should stop. However, an amendment has crept in surreptitiously, upon which the plenary has yet again voted to maintain the agricultural subsidies for sugar. There are innumerable examples quoted here. As democratic representatives of our citizens, we would like a grip on these subsidies. Similarly, I fail to obtain an explanation for the way in which Europe manages to distribute unnecessary and harmful subsidies, while we are actually committed to solidarity with the developing world. I recently visited Botswana, where, apart from diamonds, they only have a few cattle to export. We concluded an agreement in this respect. There are so many African countries that wish to trade fairly with us, yet we still fail to create the opportunities for this.
Finally, I should like to point out that with regard to agricultural subsidies, export subsidies for live animals too are a disgrace and unacceptable to our public opinion. I am appalled to find out that you intend to increase these. Surely that is impossible. I should therefore like to concur with our fellow MEPs in their plea. I myself was a member of the Committee on Budgetary Control for a while, and I have great respect for my fellow MEPs and for their reports. I always read the reports with great interest, but I would finally like to see some change. In the final analysis, we are not here to keep the show on the road; we are here to create justice.
Mr President, this now is becoming really interesting and we have created a long agenda, covering everything from the Common Agricultural Policy to openness and transparency, animal transport, Johannesburg and even foxhunting in the U.K. The debate relates to the environment, of course, so I am tempted to enter into all of these discussions with my own personal views. However, I will try to be loyal to those who have sent me as well, and I will leave some of the budgetary discussions to Mr Fischler, who will be here this afternoon for a discussion on the budget. So, on the detailed debate on the follow-up to the CAP, I hope that you appreciate that I am not chef de file on this matter. I leave it to Mr Fischler to answer all of those questions. I must say I also share a lot of your concerns and views on how to strengthen these rules and ensure that there is budgetary follow-up of the reforms.
I cannot say that I was always proud to represent the European Union when it comes to the issue of agricultural subsidies, but we can certainly say that we are taking a step in the right direction with our review of the common agricultural policy. I think that sometimes you are 'shooting the messenger' when criticism would be better addressed to some of the Member States, who are not always that happy to reform the common agricultural policy and to move in the right direction. We know what is necessary when it comes to satisfying the developing countries. We know that we have to reward quality rather than quantity, thus encouraging public health. We know that we have to protect and restore habitats and natural systems, and to reverse the loss of biodiversity. We also know that we have to improve land use management via increased rural development and so on. We have to also make sure that we look more at quality rather than creating over-production and an absolutely sick system.
We have taken, as I have said, a step in right direction with the review of the
common agricultural policy. We will have to continue discussions with Member States, because a lot of these responsibilities will have to be shared with Member States, including the protection of animal welfare. I am as ashamed as you are when we see these pictures and practices, and they simply have to be stopped.
I also think that some of the measures proposed in the review, including auditing systems etc., and linking the economic support so as to make cross-compliance necessary, could also help in improving animal welfare, as well as other factors in the common agricultural policy.
As much as I share your concerns, and although I think that you are right in pointing out these problems, we will have to take that full debate at some other time. I will leave it to Mr Fischler to come back to you on the budgetary consequences of the common agricultural policy.
I am more than happy to invite you to tomorrow's debate on the follow-up to the Johannesburg summit. This is definitely one of the important elements. A lot of the discussions in Johannesburg were poisoned by the agricultural subsidies, and we will have to address that issue now or later.
Mr President, I do not want to discuss what has been said. I am just very glad that I came into the Chamber early in order to do some work in peace and quiet, and then witnessed an interesting debate. I would like to congratulate you, Mr President, on permitting it and making it possible, and on giving your colleagues in the Bureau a good example to follow in the future. What a pity so few Members were here, but perhaps more will turn up in the Chamber when word gets around.
Thank you, Mr Swoboda for your kind words. I can assure you and the rest of the House that the Bureau as a whole is making an effort, now that the Rules of Procedure have changed, to ensure that debates in Plenary are exactly as you said.
This is a policy of the Bureau as a whole and I think that, as we have just seen, we can make debates in Plenary even better than they have been in the past.
Mr President, following on from Mr Swoboda's excellent suggestion perhaps this could be taken on board in the context of the whole debate about the catch-the-eye procedure. We have a debate this afternoon on the budget where catch-the-eye is to be applied. Perhaps the Bureau and the Council of Presidents could also consider the possibility of formalising the rule so that every debate that ends before the time allocated to it then finishes with a period of catch-the-eye.
I agree with Mr Swoboda that it is an excellent innovation. It adds to the liveliness of the debate and it also means that the people in the public gallery have something to watch and to listen to in the last half hour, rather than having to face an empty Chamber.
Thank you, Mr van Hulten. May I assure you and the rest of the House that your comments will be passed on to the Bureau verbatim.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.50 a.m. and resumed for the vote)
The next item is the vote.
Mr President, might I just ask you to give the floor to our Committee's rapporteur on this area, so he can say a few words on this report? The rapporteur is Mr Mulder.
Mr Mulder I will give the floor exceptionally to you because I understand you have been carrying out the work on behalf of the Chairman of the Committee.
Mr President, Parliament is not always able to congratulate the Commission, but I should like to do so on this occasion. Agricultural policy in the EU is controversial and if that is the case, for whatever reason, we must, above all, ensure that there is a sound mechanism to control the expenditure of the funds. So far, the Commission has been able to inspect these funds two years following closure of the accounts. Last year, Parliament proposed in a resolution to extend this period to 36 months. The Commission followed this up promptly, for which I should like to give it credit. At this stage, we can only hope that the Council meets Parliament's and the Commission's wish to improve control on agricultural expenditure.
Mr President, in June last year, we debated the First Reading of a Commission proposal on the regulation on structural business statistics, in order to add to it two sectoral annexes, one of which relates to credit institutions and the other to pension funds and, at the same time, to extend the scope of the regulation to other financial institutions, pension funds and credit and insurance auxiliaries. Finally, two new items relating to the environment are included in the statistics on industrial firms. Structural business statistics on credit institutions, pension funds and other businesses in the financial services sector are necessary in order to evaluate the single financial market, back up macroeconomic statistics and keep the stability of the EU's financial system under observation. Data on industry's expenditure on the protection of the environment are an important tool for policymakers in assessing the cost of adherence to environmental law, including its effect on businesses' competitiveness, and checking whether the polluter-pays principle is being adhered to.
Following the first reading, I, as rapporteur, made contact in July 2001 with the then new presidency of the Council in the hope of an early Common Position from the Council, but this turned out to be over-ambitious. The Belgians appeared to have forgotten us, and the Common Position eventually turned up towards the end of the Spanish Presidency. I am glad that, despite what we term the summer recess, Parliament has allowed me to present my report for Second Reading just three months later. I can sympathise with those Member States who have problems with submitting definite data on pension funds, but the Council has accepted four amendments by us, and I propose that this House should vote in favour of it.
Mr President, I am sorry that Members are getting a bit nervous, but I consider it important, in view of our strange new Rules of Procedure, that I should say what this is all about. It is certainly not technical! Economic and monetary union has been a reality in the eurozone since 1999, and what the Commission is now putting before us is an attempt at getting better statistics, to prevent the European Central Bank from making the wrong decisions on the basis of inadequate and bad ones.
The draft regulation before us aims to improve the quality of these statistics, firstly by cutting the time period for the transmission of the main aggregates of the quarterly national accounts from four months to seventy days; secondly, by suspending various derogations granted to the Member States; and thirdly by having the employment data transmitted in one unit, namely the hours worked. These changes are necessary if we are to have the most exact statistics on GDP at our disposal without delay. The banks' economists have been warning for years that inadequate economic statistics could result in mistakes being made in monetary policy. Mr Eugenio Domingo Solans, a member of the European Central Bank's Executive Board, told a German newspaper that there had to be statistics relevant to the Euro area. It is in the interests of decision-makers in European business, of the financial markets, and, finally, of the citizens of the Economic and Monetary Union. There is still much to do, though. Nowadays, for example, the Commission is compelled to use incomplete data when drawing up the initial estimates of GDP for the eurozone and the EU, which could well undermine the reliability of these indicators and have a detrimental effect on the financial markets and, especially, on the central banks, and Mr ?
(The President cut the speaker off)
Mr President, this report is concerned with N1 vehicles which is Commission jargon for vans. This is of interest to that most notorious of British drivers - white van man! White van man, as we know in the UK, is a person who despite being in a Ford Transit van thinks he is Michael Schumacher. I know that this is a uniquely British thing, as here on the continent - and particularly in Italy - every driver thinks he is Michael Schumacher.
This report is largely technical and concerns how we test the CO2 produced from these vehicles. I have managed to secure exemptions for small manufacturers of specialist vehicles, in particular ambulances, and have also introduced the concept of families of vehicles in order to group together the thousands of vehicles produced in different derivatives.
N1 vehicles are important to all of us because you are likely to make your last-but-one journey in an N1 vehicle i.e. an ambulance. But you will also be pleased to know I have secured an exemption for the vehicle you will make your last journey in, because hearses are also to be exempted from this directive.
It gives me great pleasure, as a fellow Scot, to welcome to the European Parliament Sir David Steel, President of the Scottish Parliament, who has taken his seat in the distinguished visitors' gallery.
Sir David will be holding a number of meetings in Parliament and will be observing the proceedings. You are most welcome to this House, Sir David, and we would like to wish you a pleasant and fruitful stay.
Mr President, I cannot disguise my disappointment that the report has just been rejected. I would say to those who voted against it and to the members of the PPE-DE Group that I hope they realise they have just voted against greater cooperation in matters of asylum in the European Union; they have voted against sharing best practice in measures as we move towards a common asylum policy; they have voted against looking at good ideas and sharing those ideas ...
(Applause from the left)
They have voted against measures to make certain that we are absolutely clear that people do not abuse the asylum system for terrorist purposes. Those are the things we were looking at and it has been rejected by members of the PPE-DE Group. That is a disappointment for this House.
(The President interrupted the speaker)
(Applause from the left)
I do not want to start a debate. Mr Ribeiro, can I ask what your point of order is and perhaps you could tell us under which Rule you are making it?
Mr President, I wish to use this point of order to draw attention to this highly irregular procedure, which demonstrates merely what it is to be a bad loser following a vote. This intervention should have been made, at the latest, at the time of the explanations of vote and not now. To my mind, this is a most irregular procedure.
. (DE) The Commission proposal for facilitating more extensive financial corrections is to be welcomed.
The accumulated fraud with EU funds gives cause for concern, as do a number of situations in the institutions - I wish briefly to refer here to the Court of Auditors' most recent special report on the support system for oilseeds. These matters call for more effective action than has hitherto been the case.
The Commission proposal for increasing, by means of an extended time period, the possibilities for recovering amounts lost, is a step in the right direction. The Freedom Party delegation has therefore voted in favour of the report.
The reason why we are not opposed to this draft text is so that workers who so desire can leave employment before retirement age.
Several aspects of the draft text are, nonetheless, unacceptable.
It is unacceptable, first and foremost, that job cuts are not being made on a voluntary basis and that all those who so desire cannot benefit from being released from their duties.
What is equally unacceptable is that 600 officials are being encouraged to retire, whilst only 273 are being taken on. This means there will be additional work for those who remain, whereas the report acknowledges that 1 254 positions need to be filled. And, if the institutions are planning to compensate for the lack of employees by increasing job insecurity and sub-contracting - which is often one and the same thing - this is no better. All this is unacceptable in a context of unemployment and job insecurity.
Therefore, whilst we are not opposed to the draft text, we did not wish to give it our backing and we abstained from the vote.
I voted for the Bakopoulos report to ensure our seas are safe and that ship pollution is prevented.
I endorse the proposal to establish a Committee on Safe Seas and the Prevention of Pollution from Ships as it takes on board many of Parliament's proposals.
The new committee will establish greater transparency, implement Community policies more coherently, reduce bureaucracy and minimise costs.
Water transport is the poor transport relation. If the Commission is intent upon developing 'motorways of the sea,' promoting sea transport and establishing shipping links as part of the trans-European network, sea-faring countries such Ireland must be given equal treatment.
The European fleet has shrunk. Fewer people want to become seafarers. The EU has lost 40% of its sailors. By 2006 the EU will need 36,000 sailors.
Ships carry over 70% of all trade between the Community and the rest of the world. Each year two billion tonnes of different goods pass through European ports. Short-sea shipping carries 41% of goods traffic within the Community. Sea transport is operating below capacity. It can offer a real alternative to land transport.
. (PT) Because Portugal, and more precisely the coasts of the Algarve, have already suffered unprecedented maritime pollution, I can only agree with the recommendation by the rapporteur, Mr Bakopoulos, with all the European Commission initiatives that aim to improve legislative standards applicable to maritime safety and to the prevention of pollution by ships, and with making the implementation of European policy in this field more effective. This is why I agree entirely with the proposal to create a single maritime safety Committee, thereby replacing national committees. This new structure will constitute a qualitative leap in the safety of European coasts and in the fight to prevent pollution caused by ships.
I voted in favour of Mr Goodwill's report on the basis that it will help to further protect the environment.
The proposal extends the scope of existing Directives 70/156/EEC and 80/1268 as regards the measurement of carbon dioxide emissions and fuel consumption. In other words new light goods vehicles will now have to respect requirements that are broadly similar to the ones that are already applied to passenger cars.
I hope that by measuring the fuel consumption and carbon dioxide in these vehicles we will be able to develop possible measures to improve vehicle performance in these areas.
In order to secure an EU type approval for light commercial vehicles, the Directive will include a requirement that in the future vehicles be tested for carbon dioxide emissions and fuel consumption.
Member States will not be able to allow the registration and entry into service of light commercial vehicles if they do not have a valid certificate of conformity for this type of approval after 1 January 2007.
Ultimately, both the environment and vehicle operators stand to gain from this proposal if carbon monoxide can be measured and then cut back and if vehicle performance can be improved.
The main message sent by the Kyoto Protocol is that of the internalisation of the environmental costs to the economy of the greenhouse effect. This economic internalisation, which is already taking place in the industry and energy sectors, specifically under the European Directive on Emissions Trading (on the first reading of which this Parliament will shortly vote), must be extended to all economic sectors and to all activities. I therefore welcome this proposal for a directive targeting N1 vehicles and I welcome Mr Goodwill's report.
In light of the major changes in tourism, the current VAT system applicable to European travel agencies is inappropriate, out of date and extremely anti-competitive. I therefore support the European Commission initiative and the amendments by the rapporteur, Mrs Torres Marques, to make the system more straightforward and more competitive.
The very active tourism industry in the Algarve region can only benefit from such a change. Travel agencies and tour operators outside the EU will have to pay VAT when they provide services to European customers, and conversely, European travel agencies will be exempt from VAT when they provide services to customers residing outside the EU, thereby re-establishing healthy and fair competition in the European internal market.
We voted against this report which again proposes, on the pretext of 'combating terrorism', to 'facilitate co-operation between the police and judicial authorities in the fight against terrorism'.
Stepping up repression wherever this may be (Ireland, the Basque Country, Corsica, etc) with contempt for the quest for a political solution, has not yet shown that it is the way to stamp out terrorism. Repression has instead, in response, played a part in fuelling terrorism.
In reality, 'combating terrorism' is only being used here as a pretext to further strengthen Europe's security measures, whilst once again highlighting the fact that it is beyond the control of the population. The fact that this proposal emanates from the Kingdom of Spain, whose security measures have retained many of the traits inherited from Francoism, does nothing to inspire confidence.
It is certainly not a lack of security measures that Europe is suffering from. It is, on the contrary, suffering from abuses of security, where migrant workers must, in addition to all their other problems, deal with the suspicion of being potential 'terrorists'.
I have voted in favour of these two proposals because they form part of a coherent set of horizontal measures that will ensure the correct and effective implementation of the measures that the EP has already adopted in the fight against terrorism (the framework decision on combating terrorism and the framework decision on the European arrest warrant).
Serious account must be taken of the terrorist threat, on both sides of the Atlantic, because it constitutes not only one of the greatest threats to democracy, the free exercise of human rights and free economic and social development; above all, it constitutes an attack on the most fundamental of human rights; the right to life.
I am, therefore, pleased to see that the European Union has made considerable progress since the terrible events of 11 September 2001, on exchanging information, on police and judicial coordination in the fight against terrorism and on its legislative framework.
I hope that the next step will be to reach agreement on the priority that must be attached to the issues of funding the fight against terrorism and of stepping up our dialogue with the United States (and the priority for the negotiations opened this summer and an agreement on judicial cooperation with the United States to be concluded). The fight against terrorism must always be marked by the values of the democratic rule of law, by respect for citizens' rights and by common standards of justice. Any fight that disregards these priorities would represent an unjustifiable concession to barbarity and an unacceptable rejection of the values of our civilisation.
This initiative by Spain, within the Council, is part of the process of strengthening supranational police and judicial mechanisms - specifically at EU level - in the name of the so-called 'fight against terrorism'. Bodies which evade democratic and jurisdictional control (Europol and Eurojust), are being developed and strengthened, bypassing the guarantees for rights and freedoms laid down in national legislative and constitutional frameworks. Cooperation between national States is bypassed with the creation of mechanisms for supranational control over these States. It is worth emphasising that the proposal for the creation of a 'mechanism for evaluating the legal systems and their implementation at national level in the fight against terrorism' bypasses and breaches the legal base that currently exists in the Treaties.
Amongst other aspects, these initiatives are part of a security shift that increasingly threatens fundamental rights, freedoms and guarantees. Although the rapporteur has tabled proposals for amendments that seek to introduce assurances and safeguards for fundamental rights, freedoms and guarantees - for example, for the transfer and management of personal information and data (it should be noted that Europol is bound by agreements with third countries, not least with the USA) - this does not change the general tenor of the initiatives that have been proposed.
Hence our vote against the report.
I have voted against the report by Mr Galeote in the conviction that the new Rules of this Parliament have been used in an improper manner by the big political groups of this House. The Galeote report is best summed up in the words used yesterday by Mr Turco during the debate. I would support his analysis as a whole.
While the British Conservative Delegation are determined to play a full part in the fight against terrorism and fully support enhanced cooperation between the police and other law enforcement organisations in the various Member States, we cannot support moves towards the extension of Eurojust. The United Kingdom should not become a member of Eurojust and should retain its own strong resistance to terrorism. The Delegation supports the initiatives in the recent Kirkhope report on the establishment of Joint Investigation teams in which police forces combine intelligence in the fight against major criminals. This initiative has yet to be implemented in the Member States.
Eurojust is not the way forward and is unnecessary if cooperation is improved following the Kirkhope report. For the reasons outlined above the British Conservative Delegation abstained on this report.
As today's debate has amply illustrated, the machinery for producing undemocratic, repressive legislation has gone into overdrive in the European Union. The objective of the Spanish Government's initiatives (voted without debate under the new Rules of Procedure) is to strengthen and accelerate the decisions on collecting and exchanging information which have already been taken and to stifle the Member States with strict supervision to ensure they transpose the European terrorism law and the European arrest warrant into their legislation quickly and faithfully. Their fear appears to be that, with pressure from democratic grass-roots movements already voicing their opinion in numerous countries, the Member States may not fall into line with this dire legislation.
As part of improved coordination, Member States are obliged, contrary to all notions of national sovereignty, to collate a minimum number of facts on so-called terrorist-related crimes and pass them on to Europol and Eurojust.
Just what is meant by coordination and uniform police and judicial cooperation is perfectly clear from the confidential Europol document leaked recently which, under the telling title 'European Best Practices on Handling Information Sources', sanctions the use of grasses and sting operations by agents acting for the police who will go unpunished even if they help commit the crime!
That is why the MEPs of the Communist Party of Greece voted against the texts in question.
. (NL) Authoritarian governments have always been characterised by the notion that they can best survive criticism on their policy by restricting their citizens in their freedom of information exchange, opinion, organisation and travel. The fear of terror attacks that has grown since last year has prompted a revival of plans to reinforce the army, police and secret services and to restrict civil liberties. For a while, this fear makes these controversial plans more acceptable to a large proportion of the population than they would be at other times. The public have since discovered the drawbacks of such a development. In the Netherlands, a campaign among computer users against the requirement that electronic mail be stored, requested by the Council, gained 2500 supporters within the space of two days last week. Quite apart from this breach of the mail's confidentiality, which has been in existence for more than a century, there have been attempts to deprive radical opposition movements of all prospects and cause them to resort to violence, upon which they can be declared illegal. Political organisations in exile, based in Europe, are stripped of their right of residence and are cut off from the movement of payments. Fortunately, this Parliament too is starting to realise that fear of terror should not be a reason for abolishing the democratic and tolerant character of our society. I reject the proposal, but endorse the proposals to better protect personal data, inform Parliament and place reports in the public domain.
. (PT) My vote in favour of this report reflects my agreement with the two initiatives by Spain aimed at establishing measures to facilitate cooperation between the police and judicial authorities in the fight against terrorism. My favourable vote also reflects my support for the main amendments tabled by the rapporteur: the stipulation that information transferred under this decision should be limited to criminal investigations of terrorist activities; the call for each Member State to appoint a Eurojust correspondent responsible for issues involving terrorism, rather than giving the Member States the option to appoint another competent authority and the call for Member States to set up joint investigation teams to combat terrorism whenever closer cooperation is needed and, specifically, for complex cases with transnational implications.
Mr President, I have to say, with regard to the Gebhardt report, that I could not prevent myself dreaming of Mr Antonio Di Pietro, our fellow Member, who is well-known in Italy and throughout Europe in circles where judicial networks are a topic of conversation. On the subject of networks, I dreamt that Mr Di Pietro was a fisherman and that he was casting nets from his boat. However, the net he was casting was a judicial net and it caught a lot of big fish, but the small fish managed to escape because, as you know, they want to become pensioners. Well then, in my opinion, this dream means that we will have an excellent catch of European criminals in this judicial network, as I saw in my dream.
The British Conservative Delegation do not see any cause to introduce pan-European judicial training. This is a matter for individual Member States and the present system of training the Judiciary is unique and particular to each of those States. It should remain this way. There are also implications for the budget of the European Union which are unacceptable and will be separately resisted in the budgetary process.
The British Conservatives cannot support the measures in this report.
. (PT) I voted in favour of this report because I believe that the French initiative under our consideration will improve our knowledge of the legal and judicial situation of the Member States and of the Community and, consequently, the performance of all members of the judiciary in the European Union and its Member States - judges, magistrates, lawyers and, possibly, police officers with duties similar to those of a magistrate. This network, comprising national schools and institutions of the Member States responsible for further judicial training, has already existed informally since October 2000, but does not have legal personality. This limitation means that it cannot receive funding from Community or Member States' budgets, which will change if this French initiative is adopted, as it will then be eligible for funding under the EU's general budget. In short, this is yet another boost to improving our knowledge of the judicial and legal systems of the Member States and of the legal instruments on which judicial cooperation in the EU is based.
We have just received the enormous document (approximately 200 pages) of the draft regulation laying down health rules concerning products intended for animal feed. In terms of content, the text is rather good, and we supported it, since it introduces strict rules, it bans the use, in animal feed, of substances that have been declared unfit for human consumption, and it bans 'animal cannibalism'.
It is, instead, the form of the text that is to be criticised; it is a regulation, to be directly applied in all Member States. It is also extremely detailed. And, lastly, it is forced to allow certain exemptions which further complicate its provisions, for example, for feeding animals with kitchen waste in Germany and in Austria.
We think that it would be wiser, in these cases, to provide - at European level only - framework texts laying down objectives, even if it means presenting, at the same time, an example model for a regulation that the Member States could transpose by amending it according to their specific national characteristics. This formula would be much more flexible, and would leave the Member States much more room for manoeuvre. It would probably please everyone, except for unification fanatics.
Mr President, if Commissioner Wallström will forgive me, last night, I dreamt of her too. Why is that? Because I had met a GMO who said to me - none of us know what GMOs look like - that he, in his turn, had dreamt he was Ulysses, tied up so as not to succumb to the temptation of the sirens, and that he had seen a beautiful GMO - resembling Mrs Wallström - which called to him: 'Follow me, follow me and you will be happy.' But it was only a dream, Mr President: reality is different. I therefore voted against the report, despite the fact that I was convinced in my dream that I should follow the recommendations of the siren, Commissioner Wallström.
I am afraid Mrs Wallström seems to be paying more attention to Mr Barón Crespo than to you, Mr Fatuzzo.
The Commission proposal on the transboundary movement of genetically modified organisms unfortunately does less than the Cartagena Protocol which it is supposed to apply. The main shortcomings which need to be addressed are as follows:
One: the principle of prevention needs to be clearly stated in the Community text.
Two: the same weights and measures should apply to both the EU internal market and external trade. If a product is not marketed on the internal market, it should be banned for export.
Three: full responsibility for the movement of banned genetically modified organisms should rest with the country of export; it should not be shifted on to the country of import.
Four: the public must be fully informed.
Five: everything should be done to ensure that large companies do not use their multinational structure to evade controls.
The amendments by the European Parliament Committee on the Environment are on the right track, which is why I support them.
. (PT) We have voted in favour of this report because of the improvements it makes to the Council's initial proposal. It is important for example, that the citizens' fundamental right to free choice in the field of GMOs is recognised and that account is taken of the precautionary principle, in addition to the need to protect the environment and human health.
Equally important is the recognition of the need to support the implementation of Article 27 of the Protocol, at the first session of Conference of the Parties, establishing a framework for the development of an internationally acceptable system in the field of civil responsibility and of compensation for losses and damage caused by GMOs, and to incorporate specific precautions into every aspect of producing foods for human and animal consumption.
Nevertheless, the report does not mention vital issues such as the problem of the EU's dependence on plant protein imports, given the risks inherent in GMOs. It should also be noted that the Council wishes to lift the existing moratorium, an action with which we disagree, as was stated during the vote on the previous report.
We shall vote in favour of the amendments advocated by Jonas Sjöstedt on the proposal for a European Parliament and Council regulation on transboundary movements of GMOs. The draft text presented by the Commission does not go as far as the Cartagena Protocol of 29 January 2000 on the prevention of biotechnology risks; it does not take sufficient account of the precautionary principle included in the Rio Declaration on the environment nor of current debates in Europe itself on these questions.
The Commission is making a superficial interpretation of the Cartagena Protocol (which was the result of a compromise) even though it is clear, however, that the latter is based primarily on the precautionary principle. Such an approach can only serve to strip the Cartagena Protocol of its meaning, at the very time when its ratification by the Member States is underway. This is a serious matter. We have recently witnessed, once again, at the Johannesburg conference on sustainable development, held at the end of August and beginning of September, that in the absence of firmly declared political will, the specific interests of the agro-industry and the multinationals, as well as the purely commercial ways of reasoning, are given preference over the general interest of populations.
The European Union must use its influence at international level, not to dilute the dynamic released by Cartagena, but to strengthen it. The same goes for its responsibility.
In May 2000, the European Union and its Member States signed the Cartagena Protocol on the prevention of biotechnological risks in the fields of the safe transfer, handling and use of GMOs. This European Commission proposal for a regulation is extremely important because it boosts the practical implementation of the Cartagena Protocol in the European Union, thereby preventing situations of distortion of competition that could arise if these rules were defined at national level. The rapporteur has improved the proposal for a regulation, and his proposal to ban GMO exports that have not been authorised in the European Union itself warrants particular applause.
It is crucial that we make ongoing efforts, also within the framework of transboundary movements, to ensure an adequate degree of protection for the safe transfer, manipulation and use of genetically modified organisms (GMOs) created by modern biotechnology, which are likely to have adverse effects on the conservation and sustainable use of biological diversity, and thereby to prevent risks to human health. This is the concern of this Regulation, now being studied at first reading, which seeks to establish the provisions necessary to the implementation of the Cartagena Protocol. We fully support this because in this highly sensitive field, the Community Regulation is seeking to prevent disparities and the imposition of Member States' regulatory and administrative legal provisions and thereby to provide greater legal security and to contribute to the smooth functioning of the internal market.
In view of the potential risk that GMOs can constitute for the environment in general and biological diversity in particular, we Swedish Christian Democrats have chosen to support a restrictive policy. With reference to the precautionary principle, we believe that the country of import's rules must be respected by the exporter. We also believe it to be very important for common rules governing liability for damage to be drawn up at international level. It should, moreover, go without saying that we must not export GMOs that we do not ourselves permit within the European Union. The provisions of the regulation should be applied, irrespective of when the Cartagena Protocol comes into force.
Mr President, the Parliamentary ushers - the Italian ones, that is - stopped me while I was coming into the Hemicycle and said to me: 'This Casaca report, which provides for fewer scrutinies of the Guarantee Section of the European Agricultural Guidance and Guarantee Fund precisely in order to improve the quality of the scrutinies' - fewer scrutinies means better scrutinies, as the report says - 'reminded us Hemicycle ushers, unlike Mrs Goodwill, who will tell us she is of the opinion that Italian drivers like to drive their cars at high speed like Michael Schumacher, that what we would like is not to receive any more parking fines. We therefore hope that there will be fewer - which will mean they are better - scrutinies of illegally parked cars. That way, we will have fewer parking fines to pay.'
Mr President, last Thursday, I was taking part in a television programme in Milan. The Cardinal of Milan, His Excellency Dionigi Tettamanzi, from the city of Genoa, had stated the day before that we must open our arms to the immigrants who come to Europe, particularly, to Milan, and I am afraid that he received abusive telephone calls during the programme from disgruntled people who did not agree with this recommendation. Therefore, voting for better immigration, I thought of what Mr Vatanen said to me, personally, a few days ago: 'What if we had been born in Senegal? What if we had been born in one of the countries from which these people are forced to emigrate to come to Europe and make a living?'.
We welcome the rejection, by a slim, right-wing majority, of the Evans report on asylum. In paragraph 1 of the resolution, it called on 'the Commission and Member States to prioritise the construction of a common immigration policy in order to relieve pressure on the asylum system'. Thus, the first solution proposed by the left-wing Members of the House to reduce the number of bogus asylum seekers was to open up our borders more, and to take in such people as legal immigrants!
The resolution continued in the same vein. In paragraph 3, the Commission was called upon to ensure that the 'best practice' is followed in the field of asylum which 'will be based first and foremost and above all (take good note of that expression: above all) on ensuring Member States' fulfilment of their international protection obligations'. Therefore, for the left-wing Members of this House, the main objective is to take in individuals who are persecuted, regardless of their numbers. The Left is clearly and blatantly relegating to the background the objectives regarding domestic security and the balance of our societies.
In 1999, the Tampere Summit adopted 2004 as a target date for the implementation of the common asylum policy. One has to say however that the objective set by the Fifteen is proving rather difficult to achieve. The number of texts and reports is growing, each proposing a new phase in the harmonisation of asylum law, but, at the end of the day, no consensus has been reached and no progress has been made! Only two projects have been approved so far, but even this was done reluctantly. Even the Seville Summit, which was supposed to be a milestone in combating illegal immigration, was a flop. The EU Member States have only managed to agree on the smallest issue and that is not to impose sanctions on countries producing illegal immigrants.
European documents on common asylum and immigration policy have become increasingly bogged down by the definition of refugee status, asylum policy, family reunion and allowing foreign workers in some economic and social sectors. Why has this happened? Quite simply because these areas deal with responsibilities that are specific to each Member State: the right, for each country, to manage its migratory flows and to implement its own immigration policy. Brussels is seeking to 'communitise' everything, but it is difficult for Member States to lose part of their sovereignty.
(Explanation of vote abbreviated pursuant to Rule 137(1) of the Rules of Procedure)
. (NL) During the Cold War, refugees from the East were very welcome in Western Europe. Seeking refuge was praised as a freedom-loving act, which presupposed universal solidarity. These days, refugees mostly hail from further afield, look different to western Europeans, and there is far less understanding for the situation from which they are fleeing. Since the standard of living in the country they are leaving behind is always lower than ours, they are from the very start suspected of having economic motives for fleeing. This situation has been exacerbated over the past year by the fear that refugees could be terrorist infiltrators. EU Member States tend to prescribe upper limits to the number of refugees they will allow in their countries, and set their reception levels lower than those of the neighbouring states. This is how we create a Fortress Europe, which denies access to people even in huge distress and in respect of whom international treaties are being violated. The upshot is that, even more than before, families are being torn apart and that people are sent back to a country that is unsafe for them, where they head for disaster. I reject the main idea, but support the proposals tabled by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs not to extradite anyone to countries where capital punishment is a threat, possibly to deny refugee status only to war criminals, and to take account of the increasing number of female asylum seekers.
Mr President, Mrs Angelilli's report recommends - and I support this - providing compensation to crime victims. I personally and the Pensioners Party which I represent, not least because many pensioners and elderly people are the victims of crimes, albeit minor crimes such as bag-snatching and burglary, believe that it is right that the state should provide compensation for the victims of crimes. Indeed, it is not just the authors of the crimes who are guilty: the State which ought to be carrying out scrutinies and monitoring and guaranteeing that these crimes do not happen, preventing them, and which ought to be educating its citizens to respect the law, is guilty too. I therefore call for this initiative to provide compensation for the victims of crimes to proceed and for public officials who do not do their job properly, especially the most influential, high-level politicians and administrators in our States, to receive heavy fines.
The report by Mrs Roberta Angelilli is an improvement on the Commission's Green Paper on a legislative framework for compensating victims of crime. The basic idea put forward in the report, that all Member States should establish compensation schemes for victims of crime who cannot obtain compensation from the offenders responsible for the crime or through any means, including victims of terrorism, is a good one, because the European Convention on the Compensation of Victims of Violent Crimes, which has applied since 1988, has not been signed by all the Member States and, even where it has, it does not allow the victims of violent crimes to apply for state compensation. The directive on best practices in the various Member States, which the Commission is also called on to introduce, is a good move and will help less-experienced Member States deal with these issues.
I have already said in my explanation of vote on the Evans report that, in the area of asylum, the primary duty of responsible governments today is to ensure that an influx of refugees does not upset the balance in our countries.
In this respect, and with the Angelilli report in mind, the most important and the easiest task would be to ensure that we ourselves do not make the provisions of the Geneva Convention worse. For example, we learn that the Justice and Home Affairs Ministers who met on 13 September, in other words, just 10 days ago, agreed on a broad definition of the concept of refugee, by adopting broader criteria than those of the Geneva Convention. In particular, according to their conclusions, the threat of persecution does not necessarily always come from State authorities, it could also come 'from non-State agents'.
Before extending definitions in this way, we would like our governments to consider carefully the millions of people who are likely to call on this new right, and to consider the financial and social costs that, in such cases, their initiatives could inflict on our countries. In this area too, it would be better to give greater consideration straight away to alternative means of protection other than asylum.
My vote in favour of this report reflects first my applause for the Green Paper on 'Compensation to crime victims', presented in May of this year by the Commission, which has provided a considerable boost in this sensitive field, attempting to lay down minimum common standards for the compensation of victims, that are respected throughout EU territory and, whenever possible, in accordance with the principle of reciprocity where third countries are concerned. Furthermore, my vote reflects my support for the magnificent report by Mrs Angelilli. The report suggests specifically that the minimum standards must include a clear definition, agreed on by all the Member States, of the types of offence that could be liable to compensation, with the prior provision of some objective characteristics. I also agree with the rapporteur's recommendation for the creation of a European victim support freephone line which would operate around the clock in all the official languages of the European Union.
Mr President, what purpose do the cosmetics with which many women beautify themselves serve? One poor elderly pensioner said to me: 'I have beggared myself with these cosmetics which have made these women look so beautiful. I have spent all my money. Now I am penniless, a poor pensioner, but I am happy because I have enjoyed my life'. Another pensioner, however, said to me: 'I, on the other hand, resisted the temptations of these women who use cosmetics and now I am a rich pensioner, but I regret the fact that I too did not have a happier, more enjoyable life with more contact with beautiful women who use cosmetics.' I did not know what to do, so I looked at Mrs Roth-Behrendt, who I am sure uses cosmetics which have not been tested on animals. What a beautiful lady Mrs Roth-Behrendt is! It is patently obvious that the cosmetics she uses are useful, maybe even more so than those tested on animals. Well then, we must follow the example of Mrs Roth-Behrendt, and so I voted for the motion.
That concludes the explanations of vote.
(The sitting was suspended at 12.50 p.m. and resumed at 3 p.m.)
It is my sad duty to inform you of the murder, in a terrorist attack, of Don Juan Carlos Beira Montes, a Civil Guard, in Leiza, in Navarre, Spain.
Once again, the blind hatred of ETA terrorism has struck a citizen of the Union, a member of the police force of a democratic State.
As on previous occasions, I would like to express the European Parliament's total condemnation of this act and our complete solidarity with the family of the deceased, the citizens of Spain and the Spanish authorities.
Together we will win the battle against terrorism.
Ladies and gentlemen, I would ask you to observe a minute's silence.
(The House rose and observed a minute's silence)
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr MacCormick has the floor.
Mr President, might I draw attention to Item 12 of the Minutes, dealing with one-minute speeches on matters of political importance. My name appears twice in that list, but Members present will recall that I specifically made a point of order, concerning rule 2 of our Rules of Procedure. I therefore think that this should have been recorded as a point of order, while the point that I was making should be recorded in the Minutes.
Your comments will be taken into account and the Minutes will be duly corrected.
Are there any other comments, ladies and gentlemen?
(The Minutes were approved thus amended)
The next item is the debate on the general budget of the European Union for the financial year 2003.
As you know, this is a new type of debate, so I would thank you for your patience and cooperation.
Mr Wynn, chairman of the Committee on Budgets, will open the debate.
Mr President, we have never done anything like this before and I welcome the opportunity to open this debate. In normal, run-of-the-mill circumstances when we have the budget debate, we have already voted on first readings in committee, we come to the Chamber and most of us make a three-minute speech if we are lucky or, if not, a one and a half minute speech. What is more, they are statements and nothing is really gained because the work has already been done.
What we are trying to gain from this session is a real dialogue, mainly with the Commission, but also with the Council, to seek guidance on how we should vote next week and to ask questions concerning events since the preliminary draft budget (PDB) was first presented. Since the PDB several things have happened, including the Council's vote on its draft budget which is what we vote upon. Our committees have been working with the rapporteurs to ensure that we can bring forward sensible amendments. As always, the amendments in front of us always exceed the amount of money that is available.
It is the job of both our rapporteurs to assess those amendments. No doubt during the debate you will be asked questions concerning what you think of some of those amendments.
We also have the situation of a more precise legislative programme since the PDB and we need to assess the changes. We have had external events such as the floods and we want to know how these will affect next year's budget.
From our own perspective there are areas where we are unclear on how things will be funded. For instance, we still have no agreement with the Council or the Commission on how the EUR 27 million in Category 2 for the fisheries reconstruction programme will be found. Maybe someone will ask about that and if there are any ideas we will be grateful to hear them. A prime objective of the Development Committee is to ensure that the Global Health Fund has a significant amount of money. One of the reasons for this is that if we do not put in significant amounts the European Union may not have a seat at the table - a seat on the board. Is that true? What amounts do we need? I would hope that this issue will also be raised with the Commission so we can have guidance on it.
With those few opening remarks, let me thank not only the Commission in general but also the individual Commissioners who are going to contribute to this debate. I would also like to thank the President-in-Office for being here. I hope the debate will be useful, fruitful and influence our votes next week in committee, because if it does not we will all have wasted four hours of our time.
Mr President, like the draftsman of the opinion of the Committee on Budgets, Mr Wynn, I am most grateful for this new debate. We floated the idea as early as last spring, when we were extremely uncertain as to whether our efforts would come to anything. For us, it has been the overarching objective to try to reform the European Parliament's budgetary work, especially with a view to next year's completely new method of 'Activity Based Budgeting'. In this context, it has been important also to be able to renew the debate itself, which is perhaps the most visible part of Parliament's budgetary work.
This reform also means that we have endeavoured to increase the committees' participation in the work. I have been round practically all the committees and discussed budget issues with them, and we are now also encouraging the committees to take an active part in today's debate. By using working parties and different types of report to focus more sharply upon the degree of implementation and upon the major budgetary deficiencies we have in the area of implementation, we shall now tighten up our demands for Parliament's budgetary decisions actually to be put into practice.
Against this background, I welcome the way in which the Commission, the Council, a majority of Commissioners and the Danish Finance Minister in his Presidency role have taken part in the debate, and I hope that Parliament's own representatives will also make substantial efforts to ensure that we obtain a more exciting and constructive debate than has been provided by the fairly predictable monologues delivered up until now.
The EU's budgetary system suffers from serious defects, especially a lack of flexibility. I believe that both Parliament and, certainly, the public have difficulty understanding why it is completely impossible to find resources for the proactive part of agricultural policy known as rural development, while billions are allocated to the other dimension of agricultural policy. Knowing, as we did, that there were resources elsewhere that were not being used, it has also been difficult for us to refuse the administrative expenditure needed for enlargement and to try to find a way of funding this expenditure without making use of the flexibility instrument. Consequently, one of this year's innovations is that we have tried more systematically to find and make use of unemployed resources and have contrived more systematically to bring expenditure forward in order to ease the pressure on a heavily burdened category over the next few years, something which might, for example, make it easier to meet the needs that exist prior to enlargement.
That is a temporary solution. I really think we need a much more extensive budgetary reform. I also think we should address this issue in the Convention. The incredibly inflexible budget ceilings we live with at present should not be turned into permanent fixtures. They should definitely not be enshrined in the Treaty, and Parliament should self-evidently have the same right of co-decision in agricultural policy as we have in other areas.
I should also like to thank the Danish Presidency for its extremely sober and constructive approach so far. We reached some sound agreements in July, and we had a stimulating three-way meeting yesterday about how we might solve the problem of the floods.
I should like to round off this introduction by appealing for the same constructive approach when it comes to solving the major outstanding problems, above all in category 4, concerned with external expenditure. We need much more flexibility. Parliament will protest at the fact that, without new resources being supplied, we are constantly adding new expenditure in relation, for example, to Afghanistan and the Global AIDS and Health Fund, over and above the contributions we have already made in relation to the Balkans, Kosovo, Serbia etc. That, I believe, will be one of the main points in Parliament's criticism of both the Commission's and the Council's handling of the budget.
Mr President, the EU's administrative budget has for a long time been one of the EU's major budgetary problems. This year's work is aimed at trying to find long-term solutions to these problems. At the beginning of the year, we were in a position to foresee a large budget deficit for 2003, indicated by all the estimates. Now that we have reduced this deficit and in actual fact anticipate a slight surplus for next year, we note that, in a long-term perspective, it is, in all likelihood, specifically 2003 that will be the big problem.
In accordance with the European Council decision in Berlin in 1999, we have the opportunity of using the 'flexibility instrument' and in that way contributing extra funds. In its preliminary draft budget, the Commission proposed this arrangement for category 5. There were obviously reasons for this, not least the fact that time is short and that there is a huge amount to be done.
Allow me to emphasise that there are now only two and a half months left before the final decision is made on which countries are to become new Member States. There are six months to go before it will be possible for 147 observers from future Member States to be present here in the European Parliament.
Only 15 months remain until the beginning of 2004. This is the year when everything changes and when the EU becomes an organisation quite different from the one it has been until now. It is the year when, hopefully, ten new Member States will have taken their places, the year when we take decisive steps towards the reunification of a Europe that has always been divided into East and West. It is a huge commitment, probably the biggest any of us will experience. It is therefore gratifying to note that by far the majority of the pieces of the budgetary puzzle are beginning to fall into place. Enlargement has the highest priority. The necessary reforms, especially here in Parliament, are in full swing, and it will be possible for them to take place within the set budget framework and within the time we have available to us. While the final countdown has begun and less and less time remains, there nonetheless remains a huge amount to be done, even where the budget prior to 2003 is concerned.
Against this background, there was of course a very great deal to be said for the Commission's proposal for using the 'flexibility instrument'. Nonetheless, Parliament and the Council chose to go against the Commission's proposal. As a first step in the right direction, Parliament and the Council have agreed on the broad lines of the administrative budget. That is something which is completely new in the budget procedure but which is an advantage as the work continues.
The commitment that Parliament and the Council have made and that other institutions must now make is to facilitate the Commission's necessary investments and preparations. That must take place with an underlying appreciation and understanding of the fact that enlargement is not something with which one institution can cope successfully. Rather, it is a commitment on the part of all of us. Parliament has therefore tried to be especially creative with a view to making room for the required funding.
In short, it is a question of trying to get as much as possible done in this year's budget so as to be able to create as much scope as possible in the 2003 budget when enlargement is just one year ahead of us. It must then be possible for the room for manoeuvre we in that way obtain to form the basis for being able successfully to establish the necessary priorities for 2003. That is what we call frontloading. All - and I emphasise all - the institutions, including Parliament and the Council, have been encouraged to take an active part in this area. The reactions I have received have been positive so far. I am convinced that we shall succeed and so create the financial room for manoeuvre that the Commission in particular requires if enlargement is to succeed.
Mr President, ladies and gentlemen, as President of the Council, I am delighted to have been given the opportunity to attend this debate, in which Commission representatives are taking part, on the European Parliament's 2003 budget. I am convinced that today's debate will give Parliament and the Commission the opportunity to touch upon many important subjects relating to the 2003 budget. I again have the pleasure today of meeting Mr Wynn and the two rapporteurs for the 2003 budget, Mr Färm and Mr Stenmarck. I should like to begin by expressing my personal thanks for the constructive and focused dialogue on next year's budget that has been conducted by Parliament and the Council to date. I also wish to take the opportunity of thanking the Budget Commissioner, Mrs Schreyer, and the other Commissioners for their really helpful cooperation. There is no doubt that the EU's 2003 budget is a major challenge. The EU is to take up quite a few new tasks next year. Allow me to mention just two. The EU institutions are to prepare themselves for enlargement, and the EU is to assume responsibility for the UN police force in Bosnia-Herzegovina. The Council, Parliament and the Commission are agreed that what is at issue here are political priorities to be adopted by the EU. For that reason, the budget procedure has until now also been characterised by a desire to find practical solutions and reach compromises. I am convinced that this fruitful cooperation can continue in the autumn, and I shall do everything in my power to help bring this about. I want to conclude by wishing the Members of the European Parliament, together with the Commissioners, a constructive debate.
Mr President, Mr President-in-Office of the Council, honourable Members, the 2003 budget is probably the last budget to apply to 15 Member States of the EU. We are, more or less, on the eve of enlargement. The budget year 2003 will, then, have further challenges in store not only for the candidate states, but also for all the European institutions that need to prepare themselves. These will be areas of major concern in 2003.
But, of course, we also have other priorities in addition to these. I agree with all those who say that European politics must concentrate on stability and security. These are also reflected in the 2003 budget, in Commissioner Vitorino's budget for measures in the areas of internal affairs and justice policy or - and in many and varied ways - in the budget for foreign policy measures. Your House has tabled several motions relating to the security of our external representation, but of course also to all the aid given to Afghanistan. Aid, the increased funds for the Mediterranean, and of course pre-accession aid as well, are, in the final analysis, expenditure on Europe's enhanced political stability.
The Commission has decided on sustainable development as the third focus of its attention. This, too, touches on many specific budgets and programmes - the energy programme, the research programme, Mr Nielsen's programme or, to take another example, the rural development funds and the major Structural Funds for which my fellow Commissioners Mr Fischler and Mr Barnier are, respectively, responsible.
In this debate, we will probably have much to say about the state of the accounts, and the implementation, of the Structural Funds - but not to the exclusion of other funds. The budget books for 2001 did indeed reveal a surplus of EUR 15 billion at year-end. Parliament has had the consolidated revenue and expenditure accounts since 1 May. That is a massive surplus, not a fictitious one as occurred in certain private firms' recent accounting scandals, but a real surplus. The Finance Ministers were very happy to enter this real surplus in their books, although Parliament took a rather more critical view of it. It is a fact that we must manage many programmes better in 2003. The Member States also have their part to play in this, and there is a need for good cooperation in this area.
The Commission informs Parliament and the Council of the state of the accounts on a weekly basis. I might mention that this demonstrates an openness not shown by any Member State's government in its relations with Parliament. It goes without saying that such budget information is important in deciding on the best approach to the budget for the coming financial year. For it is evident that funds are short in any budget, even if it is a relatively large one. We have to face up to new challenges, for example when great and terrible catastrophes occur, in order to provide aid in a spirit of solidarity. A new instrument has now been created for this. I am very grateful for the speed with which agreement could be reached on the creation of such a new instrument. It really does give expression to the fact that Europe is a community of solidarity.
Apart from that, though, the new programmes require us to do a lot of restructuring and free up funds elsewhere. This should not be forgotten in today's debate, in which, no doubt, voice will be given to new desires and new proposals. We should also bear in mind the subsidiarity issue, on which subject I have to say that the Commission cannot work miracles; if political objectives are to become reality, and of course if expenditure programmes are to be implemented, it needs the staff to do it. I hope that Parliament will give its support to finding a solution to this question of the staff expenses for 2003. Let me express my gratitude to Mr Färm and Mr Stenmarck for what they have just said, and for the motions that have already been submitted.
Development shows how much is expected of Europe, and how much from European politics, and we should live up to these expectations. I do think that today's debate will be an exciting and wholly innovative one, showing again that the European institutions are very much ready to innovate.
My group welcomes this new procedure. It is rather an imaginative way of reshaping our political debate on the priorities for the budget for 2003.
My particular role in introducing it today is to look at our strategy as a group, one which we have accumulated over the past couple of years. On this basis we have six particular points which we have put down as amendments which I wish to review briefly.
The first refers to how we handle outstanding budget commitments, which now amount to something around EUR 110 billion. In a joint declaration which we signed with the Council on 14 December 2000 we wanted to see these commitments reduced to normal levels by, if I remember correctly, December 2003. Therefore, the first of our amendments aims at getting clarification from the Commission as to exactly what its intentions are in trying to fulfil this commitment, how it is going to be done and how quickly it will be achieved.
Secondly, in terms of Commission reform, which was also included in this joint declaration back in December 2000, we wanted to have a range of knowledge about how to achieve the reform. Some of us are in doubt about how far this reform has gone, how the rest of it is going to be achieved and when it will be implemented. That is the reason we have put the five hundred posts in reserve, which we wish to see released in stages as and when we receive information about the completion and the effectiveness of the reform.
Thirdly, in relation to this there is the specific case concerning the Chief Accountant, where we have put a small amount of Commission travel expenses in reserve. We want to get to the bottom of the situation. We are seeking information and not the resignation of the Commission as some have rumoured. Therefore, we want Mrs Andreasen to come and tell us exactly what her allegations are. We also want to know exactly what the Commission's response to those allegations is.
Fourthly, we wish to deal with the Council in terms of foreign policy and security. This is because we have had amounts put in the budget for 2003, but before approving them we want to enhance the position of the other institutions - Parliament as well as the Commission - in knowing how policies will be implemented. We have an instinct that we do not like to see the Council spending large sums of money in managing foreign policy without proper accountability.
Fifthly, we have consistently said as a Parliament that we do not want to see expenditure on Afghanistan made to the detriment of other spending priorities in category 4. We are therefore suggesting that the flexibility instrument could be used for this purpose as well as perhaps dealing with that commitment made in the 2002 budget to deal with the EUR 27 million on fleet restructuring.
Lastly, we have taken a slight departure from the norm and are recommending that the 220 Council posts are not approved until we have received a satisfactory explanation on a number of points which are listed in our amendment. These include the implementation of the early retirement scheme. We also need explanation, more particularly, on foreign policy so that we know what the projections are and how the Council thinks expenditure might be implemented over the next five years.
I conclude by saying that this has nothing to do with revolution or our socialist leader, who says that these are undercover censure motions. This is about accountability and the proper functioning of democracy, where we as a Parliament are taking our responsibility in the budgetary process, using the reserve on a judicious basis to get the information that we need to be able to carry out our job effectively.
Mr President, Commissioners, Mr President-in-Office of the Council, let me also, on behalf of my group, in this new sort of debate - not indeed the only one, as we will be having another in October on the substantive votes - set before you our position, our approach and our concerns. I wish to make reference to the great challenges before us, which have just been described. I have great confidence in the work of our two general rapporteurs, Mr Färm and Mr Stenmarck, who have previously shown their capacity for excellent work. In managing the workload over the coming months and weeks, it is on their shoulders that we are standing.
The greatest challenge is enlargement, which has already been referred to many times, and which marks a fundamental change in this European Union of ours. The European Union will, in two years' time, have an appearance quite different from any it has had before, which will not only have an effect on financial matters, but will also bring cultural changes in its wake. All this will need proper preparation. Here in Parliament, we will, whilst taking up our respective positions, have to show openness - freedom and openness to the acceptance of others, of new ideas and new impetus. This must also show itself in the budget.
Secondly, we have experienced in recent weeks, which started with a vast catastrophe striking Austria, Germany, the Czech Republic and Slovakia, followed by other regions of the European Union, that we are inadequately prepared for the disasters that can afflict our continent. It is not enough to give assistance only in cases of emergency, although thank God this assistance will now be financially resourced in such a way that we are not only giving people the impression that we can help them, but are actually able to provide aid efficiently and effectively. No, it is not enough to help only when something has happened; we have to take preventive action. We have to work together on early warning systems, on research into environmental changes, in order to be able to prepare ourselves, rather than, like a rabbit fixated by a snake, waiting for the worst to happen, but getting to grips with it early on, in order to see what can be prevented right from the outset.
Thirdly, there is the issue of work creation. This continent still has too many people unemployed. Although this is one of the richest continents in the world, people are forced to remain unemployed even though we have vast amounts of money to use to counter unemployment. I speak, of course, with particular reference to the Structural Funds, but I also have others in mind. It must be possible to guarantee greater efficiency, and the faster and more efficient distribution of resources.
We have proposed an efficiency force to shed light on all the bureaucratic apparatus, enabling us to act quicker and get money to where it is really needed so that people gasping for breath in the tangled bureaucratic undergrowth do not sink back in despair and say they can do no more.
We also have to ensure that this EU of ours plans for the long term, with regard to staff expenses as much as to anything else. Thank God our staff are relatively young, but we have to finance all their pensions out of the budget. If we want to plan for the long term here, we have to make an early start on ensuring that funds are put by for this purpose so that we can give help in this area, or else we will run into major problems, at any rate further down the road. There are initiatives that have been in place since 1996, but which have not to date been implemented. That is something we have to get to grips with.
We must help small and medium-sized enterprises in the European Union to have their share of economic development. Success in this European Union of ours must not be the preserve of the big firms that can afford their own legal departments and tax departments; it must be put within the reach of small enterprises and micro-businesses. We have submitted amendments on that subject. In these discussions, you will find us to be willing to work constructively with you. Other amendments have been tabled, but I wanted to set out the focal points of our approach. Thank you for your attention.
Mr President, firstly I wish to thank the budget rapporteurs, Mr Färm and Mr Stenmarck, who have done some excellent work and aided the Committee on Budgets in its task.
European Union budgetary policy is overshadowed by the unsatisfactory way in which the budget itself has been implemented. As Mr Elles stated in his speech just now, a good EUR 15 billion in budget commitments remained unspent last year, which is an inconceivably huge amount of money. The Commission has suggested the blame lies with the Member States. We must ask what the Commission intends to do in the area of legislation to eliminate this defect in the system. I would similarly like to ask the Council what it intends to do to simplify the implementation of the Structural Funds, pre-accession aid and other long-term programmes, in order to avoid the build-up of such enormous outstanding sums in the future, and, indeed, reduce them.
The payment appropriations in next year's budget stand at just 1.01% of GNP, which is to say EUR 5.9 billion below the financial perspectives. Such meagre sums will not help to reduce the arrears: they will, instead, pile up when the eastward enlargement of the EU has taken place and a lot of other problems lie ahead.
Our group supports preparations for enlargement to the east. Next year is the last in which they can be carried out properly. For this reason, the administrative process must be reformed and made more flexible, so that human resources may be deployed more swiftly and appropriately than is the case at present. We support the reform of the Commission, but at the same time we insist on greater clarification in the areas of personal accountability and job descriptions. Moreover, we believe it is important that administrative accountability is also reflected in greater efficiency in such areas as making payments.
Mr President, Mr President-in-Office of the Council, Commissioner, the biggest problem with the budget is the outstanding RAL appropriations. The problem is so huge that it cannot be seen. It is good that an attempt is being made to reduce the scale of the RAL problem. As a 'sunset clause' is being introduced to achieve this the Commission's inefficiency might fade from view as a result. Today, however, that inefficiency is visible in the growth of RALs, as certain other groups have remarked here.
Our group agrees that enlargement should become the budget's main area of focus. In that connection we must ensure that the European Union is able to function in all its official languages right from the outset. We call on the Commission to reject any proposals that state that some languages should be accorded a position that is inferior to others with regard to interpreting. If an interpreting facility cannot exist for all languages, let us draw lots to see which ones are not to enjoy that facility.
In July's conciliation process the Council promised to produce a legal basis for the early retirement of twenty or thirty officials on temporary contracts employed by Parliament's political groups. In exchange it obtained provisional budgetary unity. It got a very good deal.
The spirit of budgetary unity allows certain Member States to obtain financial aid from the EU in exchange for scrapping their fishing fleets. This has been agreed and we do not oppose it. However, losses cannot be overcompensated for, and, for that reason, many members of our group feel it is important that the new fisheries programme proposed by the Commission be approved. Nevertheless, there are forces at work to block it, in the same way as it is being reduced to what is just a new agricultural programme under the direction of a certain large Member State. Some of our group wish the Commission every success in its reform of the fisheries and agricultural programmes, and some do not.
Opinions differ in our group on the question of whether it is necessary to support European-wide political parties out of the EU budget. As there is no legal basis for supporting Europarties this way, we are proposing, as a technicality in the budget, that we should make a p.m. entry under the corresponding budget heading. It should not be proposed that money be given away when it is not legal to do so. I would like to say this to the President-in-Office of the Council: do please correct the regulations pertaining to the Members of the European Parliament so that a legal basis is achieved in respect of this issue too.
We are pleased, in the main, that the Commission has proposed reducing the amount spent on propaganda in the wake of the Prince programme. The Commission's actions are evidently worse for the EU with propaganda than without it in terms of legitimacy.
We on the Committee on Industry, External Trade, Research and Energy were disappointed with the course of action the Council took when it made its funding decisions in respect of the Sixth Framework Programme for science and research. The programme was agreed upon without any formal settlement. We hope that the traditionally excellent spirit of cooperation that exists between Parliament and the Council can continue with regard to this issue also and that the Council will restore matters to what was originally agreed.
Mr President, the Commission formulated three priorities in its Annual Policy Strategy: enlargement, security and sustainable development.
The Commission has now requested 500 additional positions to guarantee the smooth running of the enlargement. In principle, I can understand this, for if 10 new countries join, this will result in more work. However, I do have a few questions in this respect. Is it correct that you are now requesting staff for the priority of enlargement, while the priority of sustainable development is systematically being managed with too few officials? If I understand the Commission 'Better Regulations' proposals correctly, the Commission even suggests passing the responsibility for notification mainly to the Member States from now on. Is this because you really believe that Member States are better placed to comply with environmental legislation and to monitor it, or are there simply budgetary reasons for this, namely that you do not have enough officials to check whether the Member States indeed comply with this legislation? If this is a budgetary issue, I do fear for the priority of sustainable development.
Another question concerns the 700 positions which we rubberstamped in previous years. Am I right in thinking that these have been distributed reasonably evenly across the entire Commission and have not really been clustered according to certain priorities? It would be regrettable if this were the case.
I should now like to turn to the enlargement and the EU budget. If I understand it correctly, six candidate countries risk receiving less funding from Brussels in 2004 than they did in 2003, and four countries are even at risk of becoming net contributors. It is fortunate that you are prepared to compensate for this, and it is, indeed, excellent, but the bill could still be higher than estimated in these candidate countries if their implementation of the Structural Funds is not as successful as you estimated.
Is it therefore possible - and this is a proposal on our part and I would appreciate a response - to see if these candidate countries could take their projects through the entire procedure as early as 2003? In other words, if they could complete all the administrative formalities, so that they can start immediately with the real construction work on 1 January 2004?
Allow me to make one final point. If this is also a debate on what Mr James Elles said in response to Mrs Andreasen, my group is also of the opinion that any problems in the accounting system must be closely examined after the Commission's and the Court of Auditors' hearing. We would possibly need to invite Mrs Andreassen at that point. It is up to us MEPs, though, to examine this. As for the link with the Commissioners' wages, it is really beyond me how the PPE has worked this out.
Thank you, Mr President. I have been a Member of the European Parliament for 23 years - the first 10 in the Committee on Budgets - and I am from time to time a member of the Committee on Budgetary Control. I was involved in putting Parliament's house in order following its scandalous dealings with taxpayers' money which have left us with the still unfinished business surrounding the issue of reimbursed travel expenses. I have read the annual reports by the Court of Auditors. I was involved in dismissing the last Commission, and I have always been very critical of the lack of transparency in the Commission. Not by any stretch of the imagination did I, however, at any time think that the Commission did its accounts on an Excel spreadsheet so that the figures could be adjusted without anyone's knowing. If the owner of an ice-cream stall or hardware shop were to do his accounts in the same way, it would be unlawful and lead to legal action by the tax office. In this case, we are talking about the Commission, but the legal action is being taken against the person who revealed the accounts scandal. There is a desire to shoot the messenger for bringing bad news. The Spanish Chief Accountant, Mrs Andreasen, deserves a lot of praise for having given Parliament the information we should have received from the Commission. Mrs Andreasen initially went through the internal channels and passed her observations up the line to Mr Prodi, but to no avail so far as I understand. The Commission wanted her to sign off an account that half the Directors-General had signed only with reservations. Since 1994, the Court of Auditors has refused to vouch for the correctness of the underlying transactions. For eight years, therefore, my web site, bonde.com, has contained a letter from an office in the Court of Auditors to the Commission, and it is the most alarming letter I have read in my 30 years in the EU. The Commission's current practice of accounting on spreadsheets lends itself to poor administration and fraud. Against that unfortunate background, SOS Democracy wishes to invite all adherents of ordinary accounting to meet Mrs Andreasen on Wednesday at 3 p.m. in conference room R3.1. We should together discuss how we can deal with what, to me, looks like the worst scandal in the EU's history. Now, we know a little about how matters stand. From now on, we all share the responsibility. Thank you, Mr President and Mr Pedersen.
Mr President, previous speakers have already addressed many important items in the 2003 budget, but we have to take care not to focus on too few of its specific areas and end up trying to give everyone a slice of the cake. Those who suffered flood damage must now get aid very quickly and without red tape, and it goes without saying that provision must now also be made for the future. We must, though, take steps to deal with the constant increase in unemployment. SMEs continue to gasp under the excessive burden of taxes and levies placed upon them, whilst, at the same time, investment activity in Europe is declining, and the unemployment rate is, as already mentioned, constantly rising. The excessively high rate of unemployment among young people is a particular problem, and there is urgent need for special programmes to reduce it. I hope that Members of this House will support the motions we have tabled on this subject, which seek to promote apprenticeships in SMEs. Such action would strengthen SMEs and help those young people who, in Europe, have little or no chance of vocational training.
Next we will move on to the first of the sectoral debates.
The first debate will be on the Structural Funds, particularly with regard to the pre-accession phase and payments, including the ISPA.
The draftsman of the opinion of the Committee on Regional Policy, Transport and Tourism, Mr Puerta, and the draftsperson of the opinion of the Committee on Employment and Social Affairs, Mrs Jensen, will speak first.
Then Mr Barnier will speak, on behalf of the Commission.
Next, the political groups and other Members will speak. The Commission will close the debate on this first point.
Mr President, I would like to thank Commissioner Barnier for this recent communication on the evolution until 31 August 2002 of the budgetary implementation of the Structural Funds and of the outstanding appropriations. The fact that these same problems are being repeated calls into question once again the reliability of the budgetary forecasts.
With regard to the 2003 budget, the Committee on Regional Policy, Transport and Tourism proposes increasing the maximum limit for payment appropriations, because in accordance with the amount corresponding this year to the multi-annual programming - EUR 27.5 billion - EUR 8.1 billion must be used for the RALs accumulated between 1994 and 1995, which is EUR 2.9 billion more than was forecast.
We also ask that account be taken of the difficulties which will arise during the next financial year as a result of the application of the N+2 clause. Great effort will be required in terms of cooperation and control between Parliament, the Commission and the Member States.
With regard to the pre-accession structural instrument, the ISPA, we must take up the Commission's proposal, which means increasing the appropriations for this programme during the 2003 financial year to EUR 1 117 million in commitment appropriations and EUR 750 million in payment appropriations. It makes very little sense, when enlargement is about to take place, to weaken a useful and, above all, necessary instrument.
In the budget we oppose the reduction in payment appropriations which the Council has made in relation to the Commission's proposal on FEDER programmes and various Community initiatives. We must prevent them being insufficient to cover the commitments in the near future. It is better to anticipate these problems than to regret them at a later date.
I would also like to say that we are worried about the scant support, especially in the budget, we believe there is for transport safety systems.
Thank you, Mr President, Commissioner Barnier. On behalf of the Committee on Employment and Social Affairs, I must express our concerns regarding the implementation of the budget for the European Social Fund. The Social Fund plays an important role, of course, in the development of poor regions and of the European Employment Strategy, and it will indeed also be very important in connection with the forthcoming enlargement. In this area too, moreover, we see the build-up of outstanding commitments, something which we regard as a problem. Now, Commissioner Barnier has just presented a communication on developments concerning the implementation of the Structural Funds, providing us with a number of explanations as to why larger outstanding commitments than expected are accumulating, and that is something for which we should thank the Commissioner. There are of course new rules and procedures for the 2000-2006 programming which are to be incorporated, and the Member States have apparently overestimated the ability to implement the projects in the first few years. What basis have we, however, for believing that things will be much better over the next few years, apart from the incentives contained in the 'N+2' rule (otherwise known as the 'sunset clause') according to which the money is lost if too long a period elapses before the payments are utilised? As MEPs, we constantly hear complaints that this is an unwieldy system. A good overdraft facility at the bank is needed if money from the Social Fund is to be received. It is the long time it takes to make the payments that is a problem, and one that the Commission must do something about. We are also told that the rules and procedures are too complicated, and it was agreed in July that Parliament and the Council should simplify matters in order to encourage utilisation of the funds. You too, Mr Barnier, have put simplification on the agenda. How quickly will it be possible, however, for the work on simplification to take effect? Will it have done so by 2003? What are the deadlines for this work? Thank you, Mr President.
Mr President, first of all, I would like to say to Mr Puerta and to Mrs Jensen that I very much appreciate, as do all my colleagues, their thanks for our work to provide an objective explanation, particularly by means of the communication on budgetary implementation that Mrs Schreyer has just presented to you. As you can imagine, Mr President, ladies and gentlemen, it was out of a concern for transparency that I launched this new debate and it was out of the same concern that I appeared before the Committee on Regional Policy, Transport and Tourism and before the Committee on Budgets. On 17 July, the Committee on Budgets clarified the situation regarding management.
In the communication, we strived - and Mrs Jensen has just touched upon this - to realistically identify the causes of the under-implementation for 2000-2001 and the risks for 2002, and to explain the measures taken to rectify the backlog. Simplification is another area on which we are about to set to work. I proposed to all the Ministers, in the presence of the chairs of the parliamentary committees concerned, to begin working on this issue on 7 October, and we provided a working document for immediate simplification within the framework of the Berlin regulation and by using or seeking out all the possible ways to enable simplification. I hope you will agree that making a policy even more simple after 2006 is a different matter altogether.
That is why, having carried out all this work to explain the situation, I do not agree with the term 'negligence' that Mr Seppänen used earlier. If there had been negligence on the part of the Commission regarding the RALs, the extent of which I recognise since I mentioned this, how can you explain the fact, Mr Seppänen, that the results are so different from one country to another? I said and I repeat that almost all of the RALs are a problem for four countries out of fifteen and I would hope that we expose where the responsibilities really lie. I would like you to avoid using unfair terms to describe the Commission's work.
As for the 2003 budget, I am certain that the ceiling of the financial perspectives will not be exceeded. I would therefore like to say to Mr Puerta, in an attempt to reassure him, that we did not believe it would now be necessary to go above this ceiling. The Member States' requests will, without doubt, be higher than the appropriations provided by the Commission under the 2000-2006 Structural Funds, but we can learn lessons from the past. In our communication, we analysed the problems which arose and we are therefore taking a slightly more cautious approach. It is likely that we will be up to speed - with 27 to 30 billion payments per year - in 2004. Until then, we shall remain slightly below the 25 billion that is required.
There is a risk that the needs for 2003 will be higher for two lines. The first line is the completion of the 1994-1999 programmes. This year, the Member States are taking their time in forwarding their requests for final payment. It is likely therefore that we will have underspending in 2002 and an increased need in 2003, which should however be able to be covered by carrying sums over. The second line which may require additional appropriations is the Cohesion Fund. After two years of underspending in 2002 and 2001, the measures taken to speed up the programmes' closure are bearing fruit. It is likely that more than 3 billion will be paid this year and if that is the case, the 2.5 billion that we requested in 2003 could turn out to be insufficient. My personal view is that, if Parliament wished to increase this allocation by 500 million, this would not present a problem.
Lastly, Mr Virrankoski, Mrs Jensen herself and Mr Puerta mentioned the extremely strict rule that is known as N+2. It is true that this rule enforces discipline and good management. It was designed to do exactly that and was approved by Parliament. But it also creates a gap: N+2 leaves two years between commitment and payment. That is why the RALs are probably going to rise. It also takes two years of programming in order to reach EUR 60 billion. To be honest, when you see the quality of the projects concerned, the nature of this significant investment, two years of programming do not seem excessive. I think that the N+2 discipline is certainly preferable to carrying over all the cancellations at the end of the period, which is what we should have done as part of the previous programming for 1994-1999.
These are the points that I wanted to clarify, Mr President, at the beginning of this discussion.
Mr President, what worries us most is the low degree of implementation of Structural Fund payments. The worst thing that could happen would be for the contributions to lose support because they are not spent and that we should believe that our intended objectives do not correspond to the needs of those who have to spend them. In the face of this political failing, we can only act by saying that the innocent must not pay for the sins of the guilty and that not all of the Structural Funds are badly managed.
I am pleased that the Community initiatives, either Objectives 1 and 2 or the Cohesion Fund, have seen a higher degree of implementation. I am also pleased that the majority of countries do their duties properly, which demonstrates that the procedural measures are easy to comply with, although not all of the countries are as diligent in complying with them.
Therefore, the fact that the Structural Funds are not being implemented as we would have liked does not mean that we must spend on other headings, but that we must seriously apply the N+2 commitment. It is obvious that if the countries or regions which have not fulfilled the N+2 clause see that the Funds are returned to them, they will have no incentive to change their attitude. The States and regions which do not use the N+2 must definitively lose their contributions, in favour of those other bodies, regions or States which are going to use them. Therefore, the figure for non-implementation is not serious; our aim must be for the responsibility for non-implementation to fall to those who have caused it. In this respect, I welcome Commissioner Barnier's efforts to put things in order.
Mr President, for us the problem of implementation should be a shared problem, and I personally cannot accept what Commissioner Barnier has said, when he simply washes his hands of the problems of four or five Member States. The problem is a shared one, the solution is a shared one. The fact that we have EUR 100 billion of outstanding commitments should be a problem for all the Community's institutions. We cannot accept the premise that it is the sole responsibility of those Member States. We certainly want to see action by all the institutions, including the Commission, and this Parliament in particular, as a matter of urgency.
Turning to transport, we want to see action quickly here too. In particular, we want to see a reinstatement of the cuts of EUR 1 million proposed by the Commission in overland transport safety. It is absurd to propose to cut accidents on the roads by 50% in 8 years and yet cut the budget in that key area.
Thirdly, we want to see a reinstatement of the 20% reduction proposed by the Commission in sustainable mobility. Again we talk a lot about the environment, but the very programmes that will help protect and preserve it will be cut if the Commissioner has his way.
Fourth and finally, I agree with the Commission on the need for more transparency. At the moment my committee, which takes its job seriously in trying to scrutinise the budget, simply does not have the facts at its disposal to make a proper quantitative, as well as qualitative assessment, of what is happening to the budgets for transport and the Structural Funds. I hope that after this debate we can work harder to make sure that we can demonstrate to the European taxpayer that value for money is being given.
Mr President, Commissioner, as many speakers have stated here already, the latest budget monitoring figures also show that the implementation of the Structural Fund programmes and payments made with regard to the programmes have progressed far too slowly. On the other hand, regional differences have also grown. It is therefore very clear that regional aid will be needed in the future too, as Mr Puerta suggested.
Delays in structural policy were largely due in the early stages to the slow preparatory work undertaken by the Commission and the Member States. Now it is burdensome administration and complicated, rigid procedures that are causing the delays. These are also causing problems in countries that have kept to the timetable. The implementation thus far of both last year's and this year's budgets have led to a considerable increase in unpaid amounts of money. Our group is very worried about the possible negative impact that will have on next year's budget and the Union's structural policy both later on and in general. There should be compliance, however, with the N+2 rule, as it will help shore up implementation of the Structural Funds.
Now we are compelled to ask, despite this communication and Mr Barnier's fine words, what the Commission intends to do before this parliamentary term ends. What concrete measures are there, whereby practices associated with the Structural Funds can be clarified, simplified, and speeded up? This is a very tough question too because enlargement is just around the corner and we need to find remedies for these problems, with more in the way of results and less bureaucracy.
Mr President, whilst the Budget Memorandum for 2003 still leaves many questions open, the economic situation in 2002 is becoming clearer and it is easier to get an overall view of it. I believe that it is not only in Germany that the goal of stabilising euroland by not exceeding a public debt of 3% of gross domestic product is in danger of being missed. The absence of 2%-3% annual economic growth means that grossly excessive unemployment figures can no longer be artificially covered up. This makes it all the more understandable that the backlog of Structural Funds is being treated as if the funds were not there. The prospect of actually successfully solving the problem of mass unemployment in the coming fourth quarter is made fainter by mounting indirect labour costs and the failure of the European Union, among others, to solve the problems caused by distortions of competition.
I also believe that the days of public jubilation at the freedom apparently won through globalisation are over. The 2003 budget will instead be measured against the yardstick of seriousness, transparency and honesty. I can recall that Parliament was always more than merely critical of the annual accumulation of financial resources from the Structural Funds. What is decisive for the public's sense of belonging is what goes down well with them. The Commission's non-existent policy on non-existent Structural Funds does little to promote a feeling of belonging on the part of the European Union's citizens.
The winter months are going to be the most difficult in economic terms for a long time. The many pledges made in the wake of the flood disaster must at last be worked off at a more rapid pace. If they are not, there is a growing danger of those aspects of land use for which we have already accorded financial assistance from the sources available triggering substantial conflicts between business, transport, housing, leisure and tourism at the various structural levels.
The situation is grave, and I assume that it is known that the public are seeing the gap between income and expenditure narrowing still further. They need the money that is kept in Brussels.
Mr President, Commissioners, Mr President-in-Office of the Council, I welcome Mrs Schreyer's statement to the effect that sustainable development is a focus of attention, and hope that it really will be possible to promote it even with these deficits, by which I mean the unused appropriations, which will, next year, be subject to the N+2 rule. We know that the deficits are primarily the result of long drawn-out problems with approval, but also of the Member States' inability to really create proper programmes out of the reform measures contained in the last reform of the Structural Funds; this obliged the Commission to follow matters up any number of times. Both, then, are to blame. There is now the danger of big projects being supported because there is suddenly more money, and for that reason I warn the Commission against allowing that. There are indications that projects will again be supported without their being either efficient or sustainable, and I would ask the Commission to exercise its monitoring functions and ensure that sustainable development becomes a reality in the budget.
Mr President, I do indeed believe that this debate is extremely useful inasmuch as it allows us to discuss a number of difficult issues, including funds, in a general context. What some people seem to be suggesting is completely unfair, namely that fraud would be involved in funding that goes unspent, for that is the problem with commitments outstanding. The problem lies in the very fact that it goes unspent, which is an entirely different issue. I also think that too much blame is being apportioned to the Commission and not enough to the Member States. I myself come from a Member State which is very much to blame for not spending the necessary resources properly and promptly, and I hope that this situation will improve in future. This is a good example, though.
In my view, the system is flawed on two counts. Firstly, we have a new fund each time, which means that each time, we lose a year. This is exactly what happened now and seems to be inevitable. I would ask the Commission to examine whether this can really be done in this way, for this is an inherent problem.
Secondly, I wonder whether we will ever be free of these commitments outstanding. Is it not possible, or conceivable, instead of simply leaving these, to conclude an agreement at a given point with a Member State that fails to manage to spend that money? We could, for example, say that we will channel this money back to the general resources, and this Member State will receive a reduction on their contribution, which has to be paid anyway. I think that this Member State could be very happy with this proposal, and indeed that everyone could be, as it allows money to become available for those who need it. Needless to say, this should be done on a voluntary basis; if not, the system would never work and Member States would never agree to it. Maybe, though, it is possible to solve this issue relatively quickly and pragmatically. I fear that it might be too pragmatic, for everyone likes to claim that funds should be spent, only to place many obstacles along the way should this then appear necessary.
Mr President, I would like to draw attention to a number of budget lines that are dealt with in the Committee on Employment. First of all the three lines dealing with social dialogue - B3-4002, B3-4003 and B3-4310. The last one deals with the Trade Union Technical Bureau for Health and Safety.
We are looking to increase the amounts on each of these lines, largely because of enlargement. It is very important that we get the basic building blocks of social dialogue in place in the applicant countries and we need to begin to channel resources in that direction.
Secondly, I should like to mention B3-4314. This concerns health and safety improvements in small- and medium-sized enterprises. We are looking to renew this line once again. I very much hope that following the work we have done on the new European Health and Safety strategy here in Parliament - a report will shortly be appearing in my own name - on a proposal from the Commission for a multi-annual programme for high levels of health and safety in SMEs. I hope that will come forward in the coming year and give us a permanent legal base.
My final point concerns B3-4106. This is a proposal for a new budget line in the names of Mr Howitt and Mr Andersson, although it was endorsed by the Committee on Employment as well. It seeks to give a solid base for support to social NGOs. It is very important that we do this to underpin civil dialogue.
Mr President, Commissioner, there have recently been certain statements advocating the elimination of the Cohesion Fund.
The removal of this Fund would penalise the countries which have managed to comply with the requirements for joining the euro and would simply be intolerable.
Allow me to ask a few questions: why is there a desire to eliminate these cohesion funds in the future? Why is there a desire to simplify the procedures for the Structural Funds? What is the Commission's view of the future of the Cohesion Fund for the candidate countries and for the citizens of the Member States?
Mr President, we have already talked about the under-implementation of the Structural Funds, and the menacing shadow of the guillotine has already been invoked. I would now like to add that it is no coincidence that many are in danger of losing part of their entitlement too. In other words, we risk suffering the blows of the stick without even tasting the carrot. We must take action but, Mr Bonde, we must make sure we do not set our sights on the wrong target. The European Commission is not the only one with responsibility in this area: a great deal of responsibility lies with the Member States too. We must make sure that we do not prescribe ourselves the wrong medicine. Personally, I am allergic to the reserves pill, which often does more harm than the original problem, and the idea that some political groups have of putting some of the Commissioners' expenditure in reserve is downright ridiculous. The direction we must take is that of increasing payments and simplifying procedures. Commissioner Barnier has already told us what he intends to do and we are waiting for further clarification. Nevertheless, I would also like to hear what the Council has to say, if possible, and I call for greater attention to be paid to some of the Member States, who are sleeping the sleep of the unrighteous where this whole issue is concerned.
Mr President, I would like to take a few moments to confirm what I said earlier and provide some more detailed answers. I would also like to thank the speakers who have clearly understood what I meant earlier, particularly Mr Pittella who pointed out just now that the Member States have some responsibilities. But, to be very honest, Mr Watts must have misunderstood: the Commission is not shirking its responsibilities. I myself am greatly concerned, Mr Watts, by the underspending. I must simply reiterate that my work is based on estimates which are compiled by the Member States.
There are some details that I must give to you, or confirm for you, which have been in evidence for three years, in other words, since I took up this position. For example, the Member States gave priority, at the beginning of this programming period, not to new programmes and to new projects, but to old programmes and to old projects which should have been completed. They therefore concentrated their efforts on winding up old programmes and they took longer to prepare the new programmes. This is one reason.
A new method of certification was also introduced, which caused some problems. We should also mention the new payment system. All sorts of rules were adopted in Berlin or after Berlin, which I am obliged to introduce. I would also add that many Member States - and Mrs Fiebiger mentioned the crisis and the lack of growth earlier - must cope with relative budgetary difficulties. I would point out that we are not funding the programmes 100%. There is an additionality rule whereby the Member States must provide part of the funding and some of them probably found it necessary to stretch their budgetary expenditure further.
These are some of the details that you will find in the report and the communication that Mrs Schreyer and myself have given you.
With regard to the RALs, once again, I think that it is usual to have approximately two years of programming since this is in line with the N+2 rule - so that makes about seven years of programming and two additional years in total. What would be unusual is for us to continue to support, through the RALs, very old programmes. That is why my work seeks, as a matter of priority, as I said to you at the beginning, to withdraw the RALs from the old programmes, which has almost been achieved. I would also warn you against drawing an assessment of the situation from one moment to the next. When you look at the RALs, at the beginning of the year for example, you do not gain an accurate picture because, although almost 99% of expenditure was committed in April, the payments can be made up to the end of the year. Therefore, at the beginning of the year, it looks as if the RALs are substantial. That is how the figure of 100 billion may have been arrived at. As I am speaking to you today, namely 24 September, the RALs for the old and new programmes amount to approximately 50 billion, which is an accurate reflection of these two years of programming.
Mrs Schroedter, whom I would like to thank, moreover, for the work that she has done - and I am thinking, in particular, of her excellent report on the second progress report on cohesion - emphasised the issue of sustainable development. Mrs Schroedter, rest assured that I am keeping a very close eye on ensuring that the Structural Funds are implemented as per the regulation and in accordance with European directives on the environment. For all sorts of political and personal reasons, I am working to ensure that the Member States, both present and future, use the Structural Funds in the appropriate manner, with respect for sustainable development. That is why for example, Mrs Schroedter, I decided to propose, with regard to the consequences of the floods, that, in the future regional policy that I shall submit to you at the end of 2003, whilst consolidating what we have already done under these programmes, the prevention of natural risks is virtually a compulsory priority in all the regional programmes.
The N+2 rule is strict, but it is useful. Once again, as for natural disasters, I have placed the emphasis on prevention. Last November, I wrote to all the Prime Ministers, as did Mrs Schreyer. Since prevention still costs less than restoration, we hope that this will enable us to reduce the risk, Mr Pittella, of appropriations being wasted. At the end of the year, since it is the first meeting, the risks of wasting money under the N+2 rule will be very low. The risks will probably be higher next year, because, since the programmes were signed in 2001, the effects will be felt in 2003 under the N+2 rule.
As far as the floods are concerned, Mrs Fiebeger, you urged us to act quickly. To be very honest - and many German and Austrian leaders pointed this out to us - rarely has the Commission reacted quite so quickly to current events. It took us less than four weeks to propose a flexible budgetary instrument, with Mrs Schreyer's leadership. A few days later, I proposed the rules and arrangements for this fund to the Commission. The ball is in the European Parliament's court. Last night, the Council held a trialogue meeting. I hope that we will be in a position, before the end of the year, before winter, in other words to grant the appropriations which are expected so that restoration, repair and even prevention work can begin.
Regarding the social dialogue, I listened carefully to the questions which have been put to us. They concern, in the main, Heading 3, and Mrs Schreyer or Mrs Diamantopolou will answer them later.
Lastly, I would like to point out that, with regard to all these problems, and I am coming to my conclusion, Mr President, the Commission is not shirking its responsibilities. I am trying to favour transparency, to explain the truth and to be proactive in terms of transparency, as I have just said, as well as in terms of simplification, as this is the purpose of the meeting on 5 October with the ministers. I would also like to emphasise how the useful role played by the Structural Funds in improving governance on the ground, in the regions and in each country which is in need of them, including the oldest countries of the Union. In the area of partnerships, assessments, discipline and planning, the role they fulfil is that of a lever. I would like to convince you of their importance. The Structural Funds do not just represent money, they also represent real progress in terms of public administration, governance and, ultimately, democracy.
Thank you, Commissioner Barnier.
Mr President, Commissioner, Mr President-in-Office of the Council, my Committee has very carefully considered its amendments, and its vote to introduce them was unanimous.
As already set out in the guidelines, we put the emphasis on such things as the management of borders, an area in which the ARGO programme is of fundamental importance, contributing as much to the creation of an area of freedom, security and justice as it does to preparations for enlargement.
Enlargement makes the topics of external border control, visas, asylum and immigration even more urgent. Efficient cooperation by the Member States and the candidate countries in these areas, and especially in combating illegal immigration, is indispensable, and requires that the necessary resources be made available for it. My Committee also supports efforts to integrate third-country nationals who are long-term residents here by establishing a pilot project. This would serve to transmit the values underpinning our coexistence in Europe. I am very glad that the Commission accepts this.
Security, freedom and justice are not, of course, to be had for free, but my Committee's present proposals do not represent any increase in the financial framework over against last year's budget. What we are asking for is only 99.4% of last year's figures. This is something I particularly want to underline, as we have greater responsibilities towards the EU's citizens in view of 11 September.
I would like to conclude by reminding you of the 21 September 2001 action plan to combat terrorism, which envisages joint action by all specialist units to prevent and combat terrorism, and requires that Europol and Eurojust be equipped for this purpose with special resources. It is with this in mind that I hope that my Committee will be backed up by Parliament's, the Commission's and the Council's own proposals.
Mr President, the culture, education and information element of the budget accounts for barely half of 1% of the EU budget, compared with 50% of the budget that goes on agriculture. So I will remind Parliament and the Commissioners, as culture spokesmen do every year, that perhaps we have not got our priorities quite right.
To turn to the issue of information: this should be a shared responsibility between the institutions and the Member States. We wonder whether the Member States have got their responsibilities quite right in this respect. Earlier this year the Culture Committee visited Copenhagen, and we would like to pay particular tribute to the Danish Government and Danish Parliament for the information they give to their citizens about the working of the European Union.
The EU has a responsibility to see that its citizens are well informed. Certain members of staff make great efforts in this respect, and we would also pay tribute to Commissioner Vitorino for the work and the vision that he is putting into this. However, we are not succeeding. The citizens of the European Union do not have enough information. We do not live in a neutral situation, we live in a situation where there is a great deal of disinformation and it is the responsibility of all concerned to see that is answered.
I therefore make no apology when I point out that the proposed budget for information policy on the various B3 lines is less than EUR 100 milion or less than 37 cents per citizen per annum. That is a very small sum indeed. As I speak, I know that Euronews - the television channel that seeks to give objective information about all European issues - is itself suffering very serious financial difficulties. I hope the Commission and the budget rapporteur will look very closely at their pleas and make sure that Euronews is a success.
I will remind the House that the successful slogan for the Irish 'No' campagin was 'If you don't know, vote no.' We must see that the European citizens do not vote no, because they understand what the European Union is about.
Mr President, I want first to congratulate both rapporteurs on the great and pioneering work they have done and are continuing to do.
The draft budget as it relates to the areas for which the Committee on Economic and Monetary Affairs is responsible is for the most part acceptable. We are therefore proposing only a small number of changes to our opinion for submission to the Committee on Budgets. When it comes to the provision of information on the common currency, this ought as far as possible to be focused on those countries that are members of the EU but that have still not introduced the euro. The provision of information to the candidate countries should be financed via budget lines dedicated to enlargement.
In the case of the budget line which relates to the EU's industrial competitiveness and for which the Commission has proposed a twelve per cent increase in the appropriations, the Committee on Economic and Monetary Affairs proposes a change to the justification with a view to producing an assessment of the results generated by this budget line during the almost ten years of its existence. Since I personally have grave doubts as to whether measures of this type really give value for money, I believe that an assessment is something to be welcomed.
Regarding programmes for small and medium-sized enterprises, I note that the Commission's draft budget has included the change proposed last year by the Committee on Economic and Monetary Affairs concerning access to venture capital. No change is required this year, then.
I welcome the fact that the Council, unlike in previous years, has not proposed any cut-back in the appropriations for the development of the EU's internal market. In this context, I want also to draw attention to the importance of having adequate resources for areas relating to the internal market, especially the implementation of the action plan for financial services.
Finally, I want to emphasise that the Committee on Economic and Monetary Affairs believes that the amount introduced into Parliament's own budget for studies and the provision of advice may be insufficient, given the expressed objective of using more external expertise in connection with complicated legislative matters.
Mr President, first of all I wish to thank the Parliament for its invitation to this debate today. I tend to interpret your invitation as the recognition of the political importance of the areas of Justice and Home Affairs and Information Policy, and definitely not of its budgetary importance, because comparing my budget with those of my colleagues, I feel like a beggar who is invited to a Christmas party in Wall Street. As far as budgetary issues are concerned, in order of presentation, I wish to thank the LIBE committee, Mr Ceyhun in particular, for the non-stop support this Commission has been given in establishing the area of freedom, security and justice. Once again, the LIBE Committee proposes the increase of the budget lines thought to be politically more important.
The PDB was prepared by the Commission based not only on political considerations, but also on the financial framework approved for each of the programmes, or on past experience in the running of the preparatory actions or pilot projects. Moreover, it presents a difficult balance between the human resources needed to ensure the correct management of the credits and those needed to ensure the creation of this area from a legal point of view.
For these reasons, the proposed amounts represent a certain stability concerning the total amount, but with a re-centring of activities, a recast of the cooperation programmes, and an intensification of the actions in the area of asylum and immigration, including the external border control and the establishment of Eurojust.
The Commission welcomes the very constructive opinion of the LIBE Committee, which brings into the PDB the major political developments which have occurred since its presentation - such as the conclusions of the European Council of Seville - which obviously could not have been considered at the time our PDB was presented. Nevertheless, I will make a plea for careful examination, bearing in mind such difficulties as human resources.
I now turn to the Cultural Committee, Mr Perry in particular, and also to the Economic and Financial Affairs Committee, particularly Mr Bergman. In terms of information and communication to the public in general, over the last few years we have seen great progress in cooperation between our institutions, in the provision of information to citizens, at political level between our relevant services and most importantly, on the ground, in the Member States.
Recognising that the challenge of communication with 370 million citizens is immense, and the means available are definitely limited, we are now working increasingly with the Member States so that they share the responsibility for informing their citizens, engaging them in a dialogue that is a prerequisite for good governance and increased public support. The adoption by the Commission, in July, of the communication on an information and communication strategy for the European Union, and the warm welcome it received, both by the Culture Committee and the Interinstitutional Group on Information, provide tangible evidence of our shared political will to be proactive in generating awareness, combating ignorance and apathy and improving perceptions about the Union.
Returning to budgetary aspects, I must underline that, as in all other aspects of the budget, the Commission took a very realistic position in relation to information and communication. We recognised that, whilst informing and communicating with citizens must be a priority, we have to ensure that we have the capacity, especially in terms of human resources, to manage the expenditure of the funds. The PDB is therefore the firm basis for our consideration of amendments, with one exception that relates to the new priority topic proposed in the July communication mentioned above. I am referring to the role of Europe in the world.
If the Interinstitutional Group on Information confirms this proposal at its meeting later today, we will suggest that an additional EUR 1.5 million should be committed for the PRINCE programme. This will be for a campaign which specifically relates to the role of Europe in the world and our actions to regulate globalisation so that it can bring benefits to our citizens and the wider world.
The Commission welcomes the constructive opinions of the Culture Committee as well as the Economic and Monetary Affairs and the Constitutional Affairs Committee. At the meeting of the Interinstitutional Group on Information later today, we must reflect on the amounts proposed in the amendments and the practical implications. I will of course emphasise the need to ensure that we have the necessary human resources available to spend those amounts in an appropriate and proper way.
On the subject of expert assistance and the priority campaigns, we particularly welcome the specific proposal that the budget line for financing of PRINCE correspondents should also be increased. Without such an increase, we will not be able to engage Member States in developing the priority PRINCE campaigns. We also strongly support the amendment to restore a cut of EUR 500 000 made by the Council, in the line that provides for the use of information correspondents to work with the media in the Member States and for the use of Eurojust experts to answer citizens' questions relating to European law.
On the euro campaign, I must re-state what the Commission has already said in the past. The information to the candidate countries on the euro is included in the enlargement campaign, and the Commission believes that, in the case of the countries which are not yet part of the euro, the necessary funds will be proposed the day that each of these countries decides to join the euro.
Finally, in the new basis of cooperation between the Parliament and the Commission and engaging the Member States, we will be able to improve our information and communication policy and therefore make better use of taxpayers' money.
Mr President, ladies and gentlemen, as a PPE member of the Committee on Citizens' Freedoms, I would first of all like to express my regret, as has Mr Ceyhun, that the budget does not truly reflect the priority that the Commission and the Council claim to give to the creation of an area of freedom, security and justice. It is all well and good to affirm a priority, but this priority must also be followed up by concrete action. Yet, the appropriations for the area of freedom, security and justice are increased by less than the average level of increase for internal policies. Why is this, Commissioner?
I would like to say that the PPE Group supports the amendments by the Committee on Citizens' Freedoms proposed by the rapporteur in the crucial area of immigration and asylum policy. I would like to know if the Commission and the Council are prepared to support us in this direction. It is the first time that all the instruments of an active and balanced policy for managing migratory flows have been identified and strengthened by the Committee on Citizens' Freedoms. We want to improve the ways of predicting migratory flows more accurately by providing increased subsidies for the European Migration Observatory. We want to improve control at external borders. We support the increase in resources for cooperation with third countries. We support the increase in appropriations designed to support integration efforts for immigrants who have settled legally in Europe and we also support the increase in resources set aside for the European Refugee Fund, although we regret that, in the draft budget and preliminary draft budget, these resources have been reduced in comparison to last year.
I would like to know if the Commission and the Council are prepared, in these matters that are strategic not only from a point of view of the development of the European Union, but also from the point of view of the way in which our fellow citizens perceive them, to increase the resources set aside in these different areas.
I have one last question to put to the Commissioners and the Council. Last year, the European Parliament put aside EUR 5 million in the budget for use by Europol in combating terrorism. Why has the Commission waited nine months before proposing a legal basis? Is the Council prepared - yes or no - to accept this legal basis and to ensure that these appropriations can be used effectively?
Mr President, Mr President-in-Office of the Council, Commissioners, the European Union's information service has all too often seemed like propaganda passed down to the masses from above. The language of communication is also often cumbersome and not enough attention is paid to cultural differences.
However, now it would appear that there is hope for better things to come. In the plans drafted under the guidance of Commissioner Vitorino we can read of the aim to base communications on the public's need for information. That is how it should be too. The Commission's four priorities concerning information - enlargement, the future of the Union, establishing the area of freedom, security and justice, and the EU's role in the world, are absolutely crucial. That is why it is unthinkable that the Council should make cuts in its own draft budget in the area of appropriations for the information service.
The Committee on Culture, Youth, Education, the Media and Sport, which supports Commissioner Vitorino's information policy, has unanimously proposed there should be additional resources for the budget headings concerned with information. The social democrats in the Committee on Budgets adhere to the same policy. We cannot ask the people to become interested in our work if they do not know what is going on here.
Mr President, ladies and gentlemen, we too would like to express some concerns regarding the preliminary draft budget, some of which relate to issues which have already been raised during this debate. I would like to focus, in particular, on two issues. Firstly, security and enlargement. It has already been stated that we need to be more aggressive with these active policies, but clearly, considering that we have not increased appropriations despite the fact that the concerns linked to terrorism and enlargement - including the extension of our borders with all the problems that will bring - are known to and in the minds of all, greater awareness and greater political aggressiveness should have been demonstrated with regard to these issues and a commitment should have been made to increase the budget. Secondly, as regards information policy, I agree with Mr Perry, who pointed out that 30 cents per citizen is an absolutely ridiculous proposal if we are to achieve an effective European policy in this field.
Mr President, the debate on the flood disasters has shown Europe to the public in a new light - as a community of solidarity. Ladies and gentlemen, this is a bonus that we should not carelessly fritter away. Great changes and challenges are ahead of us.
The crucial issues are evident - to us, but not to the European public. The man in the street in Vienna would say that there is something missing from our information policy. It is precisely on this area that a large number of amendments have been submitted. The pressure to inform is huge, and that information must be one-sided - glossy brochures, ivory-tower conferences and websites - no matter how inventive, brilliantly conceived and really informative. It reminds me of something I frequently experienced in my professional life. If the public don't come to the theatre, the theatre must go to the public. We have to go out to people, to universities, into schools, and the Member States cannot be discharged from their obligations in this respect. We are all open to that criticism. We should inform each other better, as the lack of information gives rise to misunderstandings, and it is precisely those that we have least need of.
That brings me back to cultural policy. You always hear it said, in a cynical tone, that in Brussels there is money lying all over the streets, and you just have to pick some up. Well, when it comes to culture, you can't talk in terms of collecting money and certainly not of just picking it up - counting the pennies is more like it. Bureaucracy in this area is simply unmanageable. Although we have only limited competence in it, I wonder what became of the three institutions' will to do something about cultural policy. It is far too weak. Rather than promote European content in this globalised age in which we live, we are supporting the big boys - big countries, big co-productions. That way, the little guys, the smaller countries, and the lesser-used languages lose out.
What I want to ask the Commission is this: a legal basis for the financing of the A-30 lines is being planned, but what conception does the Commission have of it? Is there to be a multi-annual plan? Is there to be an interinstitutional working party, in order that the criteria in the individual areas can be defined jointly and more exactly?
Mr President, ladies and gentlemen, the promotion of small and medium-sized enterprises - SMEs for short - has hitherto always been one of the European Union's major concerns. I am, then, all the more astonished to note that, in the preliminary draft budget, the Commission is reducing the amounts for this over against last year and the years preceding it. What it boils down to is that this programme has an implementation rate of between 97% and 100%. The development of small and medium-sized enterprises is the cornerstone of the internal market, it being beyond dispute that this area accounts for over 90% of the workforce. It is an area that we must promote and develop, especially as regards new technologies.
I would like to ask the Commission to support our motion that these amounts be augmented. I would like to use my remaining speaking time to call on the Council to at last come up with a ruling on the seats of the new agencies, so that this House does not end up getting through the legislative procedures in no time, with the Council then needing years to come to any decision on the seat issue.
Mr President, having listened to Commissioner Vitorino and several of my fellow Members, I can see that we share a concern to provide information to our citizens, and I listened with great interest to the Commissioner asking us for more resources than those which were set aside in the preliminary draft budget and the budget. We were, in fact, extremely surprised to see the reductions which had been made to these lines, at a time when so many doubts are being harboured by European citizens who still do not seem to be receiving the right information.
Commissioner, I would like to emphasise the fact that we tabled many amendments in order to give the Commission another chance to complete this essential task, namely the communication on the work of the European Union institutions. But I would also like to stress the fact that this communication must be, as Mrs Iivari said, targeted towards the ordinary citizen, the average citizen, who, when working or going to the market, does not understand what the European Union is doing for the future. We must undertake a thorough review of the strategy used by our institutions to communicate with the public. Let us go to meet the inhabitants of our fifteen countries and try to understand them. I believe that, as we did for economic measures, we must move from macrointervention towards closer intervention. As we do for SMEs, let us go and look for the citizens one by one!
Mr President, I shall begin by responding to Mr Deprez, who is an expert in budgetary matters, justice and home affairs. As far as Europol is concerned, Parliament did indeed set aside 5 million in the 2002 budget. Yet, we came up against an issue that you are very familiar with, that of the legal basis, since Europol was set up by an intergovernmental convention, and the only funding available under this intergovernmental convention is that derived from Member States' contributions. We began by asking Europol what it would do with this 5 million and, after some time, we finally received a response whereby Europol, realistically and pragmatically, told us that it wanted to use EUR 3 400 000 out of the 5 million in order, as part of the fight against terrorism, to create a database and improve the communication systems between the security forces and intelligence services. Based on this information, we prepared what we believe to be a legal basis which is currently being examined by the Council. I share your hope that the Council will find a solution to the issue of the legal basis so that the EUR 3 400 000 can be used before the end of the year. As for the amount of time that has passed in between, I shall now explain the reason for this.
I mentioned the issue of the 5 million to illustrate that I do not fully agree with your comparison of the figures. The 5 million was not proposed again this year. This amount has not been reproduced in this year's budget. We must compare the JHA budget less the 5 million from 2002, in other words EUR 114 million, with the EUR 119 million that we want to propose. I understand that this may not seem very much to you, but I am speaking under the watchful eye of Mrs Schreyer, who will not allow me to agree with you.
As far as the budget for asylum and immigration is concerned, I think that the budgetary line for cooperation with third countries was devoted, in 2002, mainly to aid operations for Afghan refugees and to the return of Afghan refugees. No one can question the priority given to Afghanistan.
My intention for the future is to grant the appropriations from this budgetary line, for which no increase is planned, primarily to third countries which are currently negotiating or have recently been negotiating readmission agreements with us. This will allow us to finance measures to accompany the execution of readmission agreements.
That said, I support your idea that we should have at our disposal a general overview of the budgetary situation of funds that the European Union is already providing, at the current time, for cooperation with third countries in the area of asylum and immigration. These funds do not only appear in the JHA budget; they also appear, and to a great extent, in the Relex budget, in the Country strategy papers, in the regional programmes such as MEDA or CARDS. That is why the Seville Council asked us to draw up a report on the effectiveness of financial resources that we provide for cooperation with third countries. We shall do this within the timeframe laid down by the Seville European Council and I shall take this opportunity to present to you the first mid-term assessment of the use of the European Refugee Fund over the period 2000-2002.
Regarding the issue of enlargement that Mrs Sbarbati has just raised, I must tell you that 60% of all funding granted in recent years from the justice and home affairs budget to candidate countries has been used to improve controls at the external borders of the candidate countries and that the programmes concerned, which are part of the PHARE initiative, will continue until 2006. We have an assessment of the results of these programmes compared to the results obtained by the candidate countries each year. I can tell you that this is the number one priority as far as the candidate countries are concerned.
Let us now move on from justice and home affairs and discuss information and communication. I can only support the idea that an information and communication policy must be a policy of proximity. That is why we proposed a new approach. I cannot promise you that the new approach will succeed. No one can. But I can assure you that the only solution is to form an interinstitutional partnership and work very closely with the Member States. If the Member States do not engage in an information and communication policy of proximity, we cannot do this from Brussels. In my view, this evidence cannot be contested.
You also know that the commitment from the Member States is totally voluntary. This means that the Commission and Parliament, in an interinstitutional framework, shall invite the Member States to become involved in this exercise, because we believe that, ultimately, it will be in everyone's interest, not only the interest of the European institutions, but also of the Member States' governments, to have a general public that is better informed of what is going on at European level. But, to do this, we must have the necessary human resources. That is why I called for the amounts which are included in the preliminary draft budget and which refer to the Prince and MEDIA correspondents working in the Member States' capitals to be retained. Without these intruments, we will not be able to succeed in establishing this partnership with the Member States.
I would like to thank you for your support in this respect and I hope that we will be able to develop, on the basis of this partnership, a more proactive, clearer and better targeted information and communication policy.
Thank you, Commissioner Vitorino.
We will now have the debate on the areas of external action.
the opinion of the Committee on Industry, External Trade, Research and Energy. (DE) Mr President, ladies and gentlemen, the Committee on Industry, External Trade, Research and Energy is of course interested in international development and especially the opportunity to play a part in shaping policy within the WTO.
We have two problems here. On the one hand, our Committee's resources do not permit us to monitor and influence the debate to the extent that would be genuinely useful. On the other, we have many parliamentarians from other countries - primarily from developing countries - who cannot meet the costs, even for travel and accommodation, in order to attend these debates and play a role in this decision-making process.
Firstly, we want Europe to commit itself to playing a leading role in global affairs. The WTO and the capacity to make decisions on matters of WTO policy are extremely important, especially for our small and medium enterprises.
Secondly, we want to press ahead with standardisation, because what we want to push for first and foremost, in terms of legislation, is mutual recognition, rather than harmonisation within the European internal market. In this context, standardisation is essential and fundamental.
Thirdly, in the energy field, we want to ensure that the intelligent energy programmes, but also the ALTENER, SAVE and SYNERGIE programmes, are used intensively and that the Commission sets priorities here, especially for our energy self-sufficiency, where the aim, after all, is to achieve an increase from 50% to 70%. In this context, more intensive measures need to be adopted as a matter of urgency to safeguard and secure our energy supply.
Let me make one further point, which originates from Parliament alone: we want Basle II to have its own action programme. We are concerned that the equity capital requirements for our SMEs will not be achievable by 2006, and that this will precipitate a massive number of foreclosures and bankruptcies. So let's do our homework here first.
Mr President, once again this year the increase in funds committed to pre-accession in category 4 means an overall decline in Europe's external action devoted to development. Sadly, the only real long-term solution to this problem lies in the revision of the financial perspective in 2006. I shall concentrate today on two issues where we can make a real difference this year.
Firstly, the global health fund against AIDS, TB and malaria. The Committee on Development has proposed that all regional budget lines contribute to achieving the sizeable recurrent contribution needed. AIDS is a global problem. India is the country with the second-highest level of infection after South Africa, and the biggest increase in infections is in Eastern Europe and Central Asia. Already the fund has committed 13% of its money to the Americas. But if the Commission and Council disagree with this approach, let them tell us where the money will come from. Let them admit that the EUR 35 million budgeted for does not achieve Mr Patten's own commitment made on 16 September in order to keep the Commission's own seat on the Global Health Fund board. This is right for Europe as a leader and innovator in the field, and it is right for the 3 million people dying of AIDS worldwide to make sure that the money works.
I have been given a clear understanding that the Global Health Fund's transitional working group meeting in Brussels agreed USD 100 million for a board seat, that the Global Fund secretariat has already budgeted for a USD 120 million European Community contribution for next year, and that approved projects will be cut if we fail to match that figure. I have given the Commissioner advance notice of these questions. If I am wrong, let him put this on the record today, and if I am right let him support our amendments.
Secondly, the quality of aid. It is regrettable that agreements made since the reform of external assistance still mean that three times as much European aid is spent on transport as on health and education, combined, for the poorest people in greatest need. That is why Parliament this year is seeking to earmark this spending and promote it as part of the deconcentration of staff and in the new country strategy papers. Commissioner Nielson will be aware that on 15 July his services promised a firm proposal on this point and that I received his reply by fax only at 3.40 p.m. this afternoon after this debate had begun.
I conclude by saying that I hope the Commissioner will therefore defer the proper concerns he may wish to raise in relation to Parliament's proposals this afternoon, and commit himself to the further discussions where I agree with his wish, and I quote 'to press ahead together in achieving our common goals'. I look forward to hearing his response.
the opinion of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. (DE) Mr President, ladies and gentlemen, the draftsman of the opinion of the Committee on Foreign Affairs, Mr Titley, is unable to attend the debate and has asked me to make various comments on the Committee's behalf. The Committee has set itself three objectives: firstly, to make clear which foreign policy priorities the European Union intends to set in the new financial year without wrecking the stipulated financial framework. Secondly, we want more transparency. A number of amendments to the budget's nomenclature are designed to increase the flow of resources. These proposed amendments also have no financial implications, but will lead to more budget transparency and thus facilitate budgetary control. The third issue, which is a particular priority for the draftsman of the opinion and the Committee, is to improve the security of our delegations around the world. Remedial action needs to be taken here and we want to support this process.
Let me take each of these three points in turn. On the first point, we are planning some increases in funding to reflect political priorities for the cross-border programmes under TACIS. The European Union's new external borders require more funding for cooperation across these borders, which is why we have proposed a number of increases. The second issue is nuclear safety. This too is a priority for this House, and we want to see this reflected in the budget figures for next year.
Anti-personnel mines and the rapid reaction mechanism are also areas where we have proposed budget increases. Then we have a scenario reminiscent of the film Dinner for One at New Year, with the 'same procedure as every year', when the Commission cuts the funding for human rights and democracy budget lines and the Parliament bumps it up again. We intend to do so this year as well, and we would ask the Commission to take note for once next year that Parliament is setting these priorities and that this should be reflected in the draft budget.
In the interests of transparency, we would like Afghanistan to be a separate budget line, not a sub-item under Asia. A great deal of money will flow to Afghanistan over the coming years, so this is very important.
Finally, the draftsman has also urged us to ensure that there is, in future, regular disclosure of the budget lines for Palestine so that it can be ascertained from the outset where the money is going. In my view, better budgetary control is needed here. These are our priorities. Let me conclude by addressing a request to the Council. This House asks to be involved more closely in future when making new political promises in the foreign policy field. Otherwise, if the Council continues to make a succession of new promises without the money to back them up, we will forfeit our credibility.
Since my colleague Chris Patten is attending two summits simultaneously today, I would like to respond to some of the points on his behalf.
Firstly, in the foreign policy field, we face, after all, the most substantial new requirements for many years, without any scope to expand the budget. The Council and Parliament have already used the flexibility instrument several times here in order to meet the new requirements.
On the issue of Afghanistan, I would like to extend my thanks to the Council and especially, in advance, to this House for agreeing to the very rapid release at this time of EUR 70 million which are still in reserve for this year in order to provide assistance here, and especially also for granting the necessary direct subsidies to the transitional government.
On the issue raised by Mr Howitt, which also relates to the Global Health Fund, I would point out that we have earmarked EUR 35 million for the Fund in the budget. After all, we have already contributed EUR 120 million to the Global Health Fund from the EU and EDF budgets. The decision was only taken recently, so we assume that these funds are adequate. My colleague Mr Nielson, in particular, has various budget lines available. He will make a statement on this issue shortly.
As regards Mr Rübig's question on energy, the Commission has proposed a new multi-annual programme for action in the field of intelligent energies, which also provides funding for these energies in third states. I think the Johannesburg Summit made it very clear once again that we should be giving special priority to this area.
Let me first address the issue mentioned by Mr Howitt, of the amounts targeted towards health and education. Most Members of Parliament will recognise that, since we have discussed this again and again, it is not easy to say anything new. That is also the reason why Mr Howitt has not missed anything, even though I did not have the opportunity to reply to his last letter in time. That does not, of course, prevent us from continuing to discuss the matter amicably.
The agreement last year on a 35% benchmark on health and education is an input indicator for our commitments to social infrastructure. The Commission will provide the breakdown of figures against the various DAC codes from the OECD showing commitments in 2002 and 2003 for health and education. The level of commitments will depend mainly on the results of the programming exercise in our partner countries. There is no need to re-open the agreement of last year, and there is nothing to be gained by it in terms of additional information.
The systems of tracing and categorising more clearly what we do is under implementation - according to what we have promised Parliament - and that will create a basis for a more enlightened discussion on these issues.
On the funding of the Global Health Fund, as my colleague Mrs Schreyer has already said, the Commission will ensure that it will do what is expected. This is all we really need to say at this point.
I agree very much with Mr Laschet that the increase in TACIS is important, inter alia for reasons of stepping up our presence in general in that region.
On what was said about involving Parliament more closely when making political promises, I understood that to mean that Parliament should be involved more before making political promises, otherwise I do not see why we need to discuss it. This is certainly a good and correct way of working and, in general, I feel this is the way things are being done.
Remarks were made about staffing and security in delegations. We welcome the amendment by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy underlining the difficult security situation of many of our delegations. However, the Development Committee amendment relating to the recruitment of specialists - the other point raised by Mr Howitt - puts very rigid and complicated conditions on the release of EUR 10 million of these funds. It would seriously undermine the deconcentration process, since we need to know the funds available in order to recruit and train staff. It will also unnecessarily penalise some of the poorest beneficiaries, since the main impact will fall on delegations in 30 ACP countries.
What we do, and what we prefer to do, is to strengthen the handling of the different sectors by means of networks of specialists both in headquarters and out in delegations. However, a very rigid system, as proposed by the Development Committee's amendment, will not help us in getting things done in an efficient manner, so we do not welcome that proposal.
Mr President, my point concerns the next four hours. Commissioner Nielson was not here when I made my opening remarks but one of them concerned the Global Health Fund. One question we need answering before we take a decision next week on category 4 is: what is the amount of money that the European Union has to pay to get a seat on the board of the Global Health Fund? We are getting conflicting comments from the Commission and from our colleagues in the Committee on Development. The Committee on Budgets needs to know a figure.
Mr President, my reluctance to answer is based on the fact that we do not have a figure. If we look at what it took to get a seat in the first year, following the establishment of the Fund, the mathematics tell us that it was around EUR 84 million, but the United States says that it is paying for about four seats. We would not like to see a larger Health Fund board. That would not be efficient.
Other actors are trying to get seats on that board, so there is some pressure. As you know, we came up with EUR 120 million for the first year. The actual use of that money and the overall availability of funds compared to the actual spending in the first year makes for a very open discussion as to the actual funding need for the coming year.
It is against this background that the Commission finds it advisable not to come up with a figure today. We want to have a picture of what other donors are doing to make sure that we feed money into the fund in a prudent manner to make it work as expected, but also to maximise value for money whatever we do in this area as a whole. We do not have a figure right now. Also, we are not under pressure at this stage to clarify all the details of how we find the money, so we advise waiting a little. That is why you do not have a clear answer.
Mr President, allow me to comment directly on Commissioner Nielson's speech. Being able only to wait and see is not such a simple matter, at any rate for those of us in Parliament. Alongside the budget, we are working - as you know, Commissioner Nielson - on the directive that you are responsible for and that is to lay down the rate for the next four years, for which the Commission has proposed a total amount of EUR 300 million. According to the Committee on Development and Cooperation, this amount is altogether too little, not only for the purposes of obtaining the necessary flexibility and going in and supporting the Global AIDS and Health Fund, but also for ensuring that the EU's own work, via the resources of our own secretariat, is as ambitious as possible.
I think that both the Council and the Commission ought to welcome the fact that Parliament has this very ambitious attitude towards an issue and a problem that will dominate the discussions of development issues, not only in Africa but also in many other regions during the next few decades.
Alongside this issue, there are a further couple of factors that it is incredibly important to define when we discuss the part of the budget concerned with development cooperation. Mr Howitt has already mentioned focusing on health, education and efforts to combat poverty. I should like to say to Mr Nielson that one of the reasons why we are returning to these areas in order to clarify them is that the Commission's work in the field indicates that it is specifically health care and education that still receive an extremely small proportion of the aid, something we regard as being manifestly wrong and clearly not good enough.
Finally, it is incredibly important that we be more flexible within the European Union and ensure that needs that arise in connection with war and disasters are not constantly financed from long-term development programmes upon which they correspondingly place a burden. That is why the proposal to fund aid to Afghanistan using the flexibility reserve is extremely interesting.
Mr President, I would just like to raise four points. Firstly, the G8 recently reached agreement on the need to promote energy efficiency and renewable energy in developing countries. Mrs Schreyer referred to this (to the intelligent energy programme) earlier. My question to Mrs Schreyer is: Would she say that EUR 19 million over four years is adequate for preparatory work in over 80 - 90 countries?
My question to Mr Nielson is: It is recognised that energy is a factor in poverty for the developing countries, so could he tell us how he proposes to coordinate his work with other DGs to tackle this?
My second point is that Commission Patten has made statements that the EU should have a poverty focus in its development aid. Therefore, would you agree that it is inconsistent to increase funding, as foreign affairs amendments have done, to Latin America and MEDA lines, and actually take away money from Asia lines? What do you think of Mr. Elles' statement today that Afghanistan should be funded from the flexibility instrument?
I would like to return to the Global Health Fund. I am not really satisfied with the response and the answer we have had from Commissioner Nielson. What I want to know, with regard to the EUR 35 million that we are proposing, is whether that is enough to get us a seat on the board? Is that adequate in terms of the EU leading the debate and fighting AIDS in the world?
Finally, I would like to ask the Council their opinion on the U-turn in the PPE position, and the proposal to break the gentleman's agreement. In the July conciliation, the PPE agreed to the Council's budget, but this afternoon we were informed by Mr Elles that they will put EUR 6.3 million from their basics budget in the reserve. They are breaking their word, and if this amendment is accepted, what would the Council's response be?
(Applause from the left)
Mr President, ladies and gentlemen, we are all agreed that the budget should be a reflection of Parliament's political wishes. This is mostly the case, but not always when the so-called special delegates are involved. For example, the EU has one such delegate for the Middle East. Parliament has repeatedly said that it would be desirable to have such a special delegate for the Southern Caucasus or Tibet, for example.
We are now facing the problem that the coffers are technically empty for this purpose, for these special delegates fall within the scope of the Council's budget. This is not to our liking, but the agreement is that we are not to touch the Council's budget. It now therefore looks like a widely shared political aspiration is set to wind up in the cogs of Parliament's budget machinery. I should like to draw both the Council's and Commission's attention to this, with the very specific question to the Council whether it would be prepared to make room in its budget for a special deputy for the Southern Caucasus and Tibet and if not, to make this known promptly and clearly so that the Commission can plug this hole. My question to the Commission is whether it is prepared to do that. After all, it is unacceptable for European presence in crisis regions to be restricted simply because a widely shared political aspiration is at risk of falling between all the financial stools.
Mr President, when we talk about next year's budget, we should not overlook the fact that the budget's implementation, both now and in the past, has displayed worrying features. Quite apart from improper tasks, it appears that the Commission is hardly able to handle real Community policy. Just think of the gigantic discrepancies between commitments and payments. In the area of external actions, we come across quite a few unprofitable proposals that have sprung up from the Commission's inflated ego. This is true, for example, of the EU's position between Israel and the Palestinians. The capital that flows to the Palestinian Authorities largely ends up in unknown pockets. We will therefore endorse the PPE-DE's amendment to place at least a proportion of this capital in reserve, as long as the Palestinian Authority lacks an efficient control system.
There are some who want to place the budget for the Sixth Framework Programme in reserve too. The report by the committee on human genetics foundered last year due to the great division in this Parliament concerning an ethical framework for biomedical developments. This is why I consider it utterly despicable that a number of fellow MEPs from the Committee on Industry, External Trade, Research and Energy should put pressure on the Council to break through ethical boundaries.
This is about research into embryonic stem cells no less, which affects human life in its earliest form. Fortunately, a number of Member States are enforcing the ban on the use of human embryos for research. It would create a bizarre situation if we were to finance this kind of research from the Sixth Framework Programme. Research that is punishable in one Member State would then receive funding from the European Union in another. I truly hope that the Council does not get blackmailed, but shows respect for human life in its earliest form.
The aforementioned fellow MEPs who have negotiated with the Council on behalf of Parliament in this manner have gone beyond the boundaries of political decency.
Mr President, Commissioners, ladies and gentlemen, the external actions contained in heading 4 clearly represent the display window of the European Union and the Commission - of our joint action in the context of our international relations. It is a highly important chapter in which our credibility is at stake, not only with regard to the aspects already cited by my fellow Members - the RAL, occasional implementation problems - but also in terms of our public statements, our political and legal commitments, and important budget-related actions.
In his absence, I am addressing my comments to Commissioner Patten in particular, through the intermediary of Mrs Schreyer. I am talking about the cooperation agreements we have concluded with many countries. For a number of years, thanks to Parliament, these agreements have all contained what is called the 'human rights' clause. This clause is so important that it should be read and kept in mind. This clause states that the agreements shall in practice be suspended or considered suspended should the two parties fail to respect human rights as guaranteed by international conventions, and in particular the UN Declaration of Human Rights. Well, despite the fact that Parliament has insisted on this aspect, despite the fact that the Commission, as guardian of the Treaties, including cooperation agreements, made a commitment to ensure that these agreements are respected to the letter, we still, as if nothing had happened, continue to conclude and maintain projects, programmes and funding in countries run by dictators. Take Vietnam, for example. Together with my colleagues in the radical party and hundreds, or even thousands, of people, and also many of my fellow Members, I called the Commission's attention to the human rights situation in Vietnam. Well, in 2003 we are due to give Vietnam EUR 38 million. We have tabled an amendment so that, at least at first reading, these agreements and funds may be set aside until the situation is resolved and both Vietnam and the Commission provide us with guarantees and explanations as to what is really going on there. There are other countries in a similar situation. We took Vietnam as an example because we think the Commission should really change its method of managing and implementing the budget with regard to these cooperation agreements.
Mr President, Commissioners. ladies and gentlemen, enlargement is just around the corner and we continually speak of finance and various programmes for the new Member States, but we forget that action is also needed in the border areas of our new neighbours and for these new neighbours themselves. For that reason, my group and I want future border areas to receive more attention. That could be done, for example, by strengthening cross-border cooperation under the TACIS programme. If that is not done there will be tension, and a good example of that is Kaliningrad. It is not just a matter of the region's isolation: the social and economic differences between it and its neighbours are enormous. For this more money is needed right away.
Another good example is the Northern Dimension. We must vigorously support it, and, for that reason, my group has proposed an extra EUR 10 million for cross-border cooperation under the TACIS programme. This has had the full support of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy.
A third example is nuclear safety. For that we are proposing EUR 25 million. We all understand why.
I have a question for the Commission. Implementation of action under TACIS has produced some very poor results. You must agree that it will be an important project for years to come. Could you say how you intend to improve the situation and describe to us the development strategy the Commission has for transboundary cooperation?
I then have a question for the Council. It is not acceptable that from one year to the next the European Union undertakes new commitments under Section IV of the budget, without putting more money into it. That weakens the credibility of our foreign policy. Can you give us your opinion on this? If the Council makes promises with regard to every crisis without considering the financial implications, we will reach a dead end. What is your solution?
Mr President, first of all, I would like to come back to Mr Laschet's question regarding Parliament's proposal to set up a separate budget line for Afghanistan. We welcome this for reasons of visibility, but suggest that in return, so to speak, East Timor be reintegrated into the ECHO budget line so that the overall number of budget lines does not increase.
As regards the issue of the Global Health Fund, which has again played a major role in this debate, I should point out that of the pledges made by the various donors, almost two-thirds come from Europe, in other words, from the European Union and from the Member States direct. This is a high proportion. The proposal we made in the budget plan - and we really gave this matter very careful thought - to include 35 million in the budget line at this stage is, in our view, adequate. However, we also said that if it is not enough to keep our seat, we will have to see what measures need to be taken. So far, there has been no sign from the other donors to suggest that this figure is inadequate at the present time. Nonetheless, it should be stated clearly once again that securing the seat on the board was a major priority.
Let me turn briefly to Mr Lagendijk's question regarding the Special Envoy. This is indeed an issue which concerns the budget for the Common Foreign and Security Policy. As you know, the Commission has already proposed increasing the funding by one-third, specifically to finance the shared costs of the International Police Task Force in Bosnia. However, we appeal very strongly for adequate funding for measures from the rapid reaction mechanism to be included once again in the Commission's budget plan. The Council had cut this area, and we would welcome it if Parliament could restore the funding here.
Now to the issue of TACIS. In view of the fact that in category 4, i.e. foreign policy, we only have a very small margin available overall, we must decide whether there will be further cuts here. However, I would also like to appeal for us, as part of the enlargement process in 2004, to focus particularly on ways of boosting cross-border cooperation with our new neighbours in the East post-enlargement.
Finally, a brief word on the implementation of the budget. I should point out that for this year too, we have achieved a higher rate of implementation in category 4 than was the case last year. The numerous measures adopted by my colleagues Mr Nielson and Mr Patten at administrative level, namely the adoption of new structures to facilitate more rapid implementation, are genuinely having an impact on the budget figures. I think this shows that the reform efforts are proving very successful and the assistance is reaching its target more quickly.
Mr President, let me give a single set of figures to illustrate this in responding to Mr van Dam, who mentioned correctly the low level of implementation of TACIS and other programmes.
When we took office at the end of 1999 the overall time it would take to work our way through the existing commitments at the level and the pace of spending at that time was 4.5 years. The following year this figure was down to 4.1 years and at the end of last year we were down to 3.66 years. This is a rough, primitive but correct measure showing that we are in fact reducing the gap between the decisions on commitment and the actual implementation in terms of spending per year. We are moving in the right direction but I have not been silent in trying to clarify to this Parliament what kind of a problem we had, the size of that problem and the complexity of it when we took office.
I normally characterise our foreign relations and development cooperation work by saying that it is nice that the Commission is big. We do have a critical mass but when we look at the legacy of the past it is also true that we have a critical mess. We are changing this gradually.
The figures mentioned by Mr Wijkman in this ongoing discussion on how much we do on health and education, the money devoted specifically to the Global Health Fund, is of course not the whole story. We are also discussing the totality of the money being spent and I need to come back to this figure of 35% as the target expenditure on the social sectors, which we agreed to with Parliament and which I still think is something we can deliver.
The use of the flexibility instrument for Afghanistan has already been addressed by my colleague, Mrs Schreyer. We should normalise our development cooperation and support to Afghanistan. The best solution would be to put it into the budget as a whole. Still, money is needed regardless of the source, and we need to more or less mop up resources to do what needs to be done in Afghanistan.
The figure quoted by Mrs Gill on renewable energy only regards a special initiative. The total figure for what we do in the field of energy also, especially with regard to renewable energy in development cooperation, is much bigger.
I would also point out that in Johannesburg we launched the energy initiative together with the Member States. We have backed this up by the information that, in total, Member States and the Commission have an annual level of spending for energy-related development activities of about EUR 0.7 billion.
I note with deep satisfaction that Mrs Gill quoted my colleague, Mr Patten, on the need to focus on poverty in what we do in this whole area. I could not agree more.
On the Global Health Fund, I can tell you that the 15 EU Member States have pledged a total of 64% of all the pledges made in support of this fund. We must also take this into account when taking the final decision on how much we consider adequate from the Commission for each year as we move forward.
To Mr Dell'Alba, I would say that the aspect of human rights and the inclusion of clauses referring to human rights matters is a standard element. If you look at the whole new generation of country strategy papers that guides what we do and creates the basis for it, country by country for the whole world - this not only applies to the ACP countries but also to Asia and Latin America, etc. these papers clearly give a strong, prominent role to the issues of governance, democratisation and human rights. We do not yet have the same kind of mechanisms as those embedded in the Cotonou Agreement, where we have a negotiated relationship, but this whole discussion is clearly an important element in the ongoing dialogue with all our partner countries.
Finally, to Mr Paasilinna, on how to improve the TACIS programme. In the light of the experience of Afghanistan over the last year, we are determined to step up the focus on this group of countries for reasons of conflict prevention, but certainly also because of a stronger sense of a closer neighbourly relationship with these countries. All this is emerging, and we have long spoken about the need for redefining and updating the character of our development cooperation with these countries. I feel confident that we will see increased activity, and I hope stronger financial activity. As has already been mentioned, an increase of 5.4%, giving a level of EUR 502 million, now makes this group of countries a main partner, including from a financial perspective.
Thank you, Commissioner Nielson.
We now come to the horizontal aspects of the budget and other policies.
Mr President, on behalf of the Committee on Women's Rights and Equal Opportunities, I shall single out two separate points which I believe are the two key points of the document.
Firstly, with regard to the equal opportunities budget itself, it is important in my view that the money intended for initiatives to promote women's equal opportunities - initiatives taken by the NGOs - should indeed be able to be allocated in a simple manner. The conditions now prescribed by the Commission are far too tough and far too difficult. For example, it stipulates that the initiative should be tabled by five countries, and also that it must have a very high budget. This is not feasible for quite a number of women's organisations. Hence the suggestion to admit initiatives if they involve three countries, where the budget can also be a little more restricted. I insist that this change should be made so that the budget can be used more efficiently.
The second point of crucial importance to us is gender policy. This should not remain confined to the equal opportunities budget; it should be present in all of the Community's areas of policy. I would draw your attention to one point in particular, namely the conditions for cooperation with the developing countries at a political, economic and cultural level.
Commissioner Nielson said a moment ago that the conditions for cooperation in the field of human rights with the ACP countries, Asia and Latin America, are very stringent. Nevertheless, I notice that when human rights are discussed, this does not always include women's rights. This is why we absolutely insist - and this is for us in the Committee on Women's Rights and Equal Opportunities, and I believe also for all the women in Parliament a real must - that cooperation with countries be suspended if they fail to take measures to prevent violence against women, stoning, public chastisement, genital mutilation, cremation or rape. We would therefore ask for aid to be abandoned in those cases.
Mr President, I have basically left it open to all members of the Budgetary Control Committee to suggest amendments in the sectors that they tend to cover.
Mr Bösch has tabled a number of amendments from the point of view of a critical friend, regarding OLAF, the Anti-Fraud Office. We are now beginning to see the problems of the office not being completely independent of the Commission. Accordingly, Mr Bösch's amendments which have been adopted by the committee include questioning the mission expenses of OLAF, questioning their information and communication measures - having received a reasonable amount of money for this purpose, the office put out less than twelve press releases in both 2000 and 2001 - and indeed questioning both the Commission and OLAF over a cut. The PDB actually cut the budget for OLAF by a substantial figure and we had no answers as to why that money had been cut. The committee has reinstated the money cut, but has put this money into the reserve pending the answers from both those institutions.
The committee has also taken a strong view on export refunds. There are many experts on export refunds on the committee. I am definitely not one of those, but essentially the amendments aim for transparency and to help people like me understand the purpose, scope, cost and implementation of export refunds.
Other amendments include those on the Economic and Social Committee, cutting funds to reduce its dependence on external experts, increasing appropriations for the measures to combat counterfeiting of the euro - something I as a British Conservative have some trepidation in suggesting - and reinstating part of a cut in budget line B1-361 which seeks to improve monitoring and preventative measures in candidate countries concerning agriculture budgets. Those are the amendments that the Budgetary Control Committee has submitted.
On behalf of the Committee Legal Affairs and the Single Market, I want to draw attention to those items affecting the Court of Justice and the Court of First Instance.
It is not possible to sit through this process without realising how many desirable projects for expenditure the European Union has and that, with finite resources, all budgets have to be trimmed here and there, but Members must give very particular attention to the problem of our two courts.
The EU succeeds in being a Union under law only to the extent that it has an effective set of judicial tribunals. This Parliament has the ambition that the Charter of Rights shall become judicially cognisable. This is a highly desirable project but one which will put heavy demands on the judicial resources of the European Union.
The Court of Justice and the Court of First Instance both believe that they have reached the limit of their resources and that without adequate funding they will cease to be able to provide what the European Union needs. The European Union needs efficient, well-working courts without undue delays, without delays in court dockets. Because we are a polyglot, multilingual union, there must be speedy, clear and accurate translation of the courts' judgments into all the languages of the European Union in order that citizens and their legal advisers throughout the European Union are up-to-date on the law of this Union and how it is properly interpreted.
If we do not reinstate the estimates that the Court of Justice itself made, we will fail more and more often. There are very specific points: we need referendaires in the Court of First Instance because the European Union has failed to fill vacancies for judges, we need upgraded posts and we need improved translation services. That is what the amendments by the Legal Affairs Committee amount to.
Mr President, as draftsman for the Committee on Constitutional Affairs, I would like to draw the attention of the Commissioners and my fellow Members to two fundamental aspects of the amendments we have tabled, which I hope Parliament and the Committee on Budgets will be able to accept.
The first aspect concerns the Prince programme. This was Parliament's main priority, which we quite rightly imposed on the Commission. I believe this programme proved its worth in the assessment and popularisation of a number of our priorities, European priorities: the euro and other subjects have subsequently been addressed. This year, the programme has been drastically reduced by the Commission in its preliminary draft budget, which is baffling considering that 2003 is the year in which the work of the Convention will end and that this great joint work will need to be given all the publicity and importance it deserves. We have therefore asked for substantial funding to popularise the work of the Convention, while giving those who are against this Convention or its results the opportunity to make themselves heard - which theoretically speaking is not my case. I am speaking out like this because I believe this programme to be important.
The other aspect concerns the Internet. We have Europe by Satellite, our citizens already have some means of access to our work, debates and press conferences. The Committee on Institutional Affairs is proposing to make the Internet a proper tool that enables citizens to say: 'Let's see what they're going to say at the Commission briefing this lunchtime; let's see what the Court of Justice judgement will be today', etc. This programme must therefore ensure that soon, in time, the Internet becomes an important vehicle for publicising the work of all the institutions.
Mr President, I would like to congratulate the Commissioner on Sunday's election results in Germany. I know this is a national event, but all of us are members or one party or another at home. Sometimes this provides fresh impetus and then it should benefit everyone. Of course, the framework to be set in the budget for the Committee on Petitions is relatively small. Nonetheless, this framework is still quite important. After all, we had more than 2100 cases last year, which the Ombudsman had to deal with.
We regard this still relatively new institution as a major step forward in guaranteeing the quality and control of the administration and citizens' access to it. We therefore fail to understand why our few requests relating to the coming year's budget, which primarily concern staffing, have obviously fallen foul of the restrictions and tight constraints governing administrative expenditure. Indeed, I have the impression that in the past, the Commission pegged future costs for the administration at an extremely low level, far too low, and that we are now having to live with the consequences of this mistake. Ultimately, it is down to us, as Parliament, to allocate the scarce resources as fairly as possible. I think this situation is open to severe criticism. Our colleagues have presented their cases for their areas - the small institutions - and I hope that in future budget procedures, despite the error that arose at the advent of this financial perspective, we will be able to find a solution in our area as well.
Mr President, ladies and gentlemen, let me respond first to Mr Bösch's question about the Ombudsman. This is after all a separate plan, and one which must, of course, be managed within the constraints of category 5 if new requirements exist. In response to Mr MacCormick's urgent call for more posts at the European Court of Justice, let me say that the category 5 ceiling applies here too, and I would point out again that you mentioned this in connection with enlargement as well.
With enlargement, according to the financial perspective and according to Agenda 2000, we will have more resources available in category 5. Our joint task at that time will be to allocate these resources appropriately. This means that with enlargement, these restrictions will ease to some extent, taking account of the fact that in a European Union with 25 Member States, many new posts will be needed in Parliament, the Council, the European Court of Justice and, not least, the Commission.
In response to the questions and comments made by Mrs Smet, I fully endorse her view that women's policy and equal opportunities policy must flow into all policy areas. This is not simply a voluntary statement, although I make it quite voluntarily. It is a binding commitment under the Treaty, and one that is taken into account quite explicitly in many policy areas. On the issue of human rights violations, especially violence against women, let me point out that Article 9 of the Cotonou Agreement also reaffirms that the equality of men and women is an integral element of human rights. Of course, this is also a guideline for all measures in the area of category 4.
In response to Mr Heaton-Harris's question on the OLAF budget, and why the Commission has introduced a cut in the PDB of around EUR 700 000 compared with 2002, this is actually a technical adjustment. In 2002, Parliament amended the establishment plan, compared with the Commission's proposal, resulting in more 'B' posts instead of 'A' posts. Naturally, 'B' posts cost less than 'A' posts. This was not accounted for in 2002, but it has been accounted for in the preliminary draft for the year 2003. In other words, this is not a cut but an adjustment, although I would point out to the President-in-Office that during its first reading, the Council has now introduced a real cut which will have to be discussed. Let me add that in our call for additional posts in preparation for enlargement - posts which are not yet secure, although I greatly appreciate Parliament's efforts in this area - additional posts are envisaged for OLAF as well.
With your permission, Mr Heaton-Harris, I will refer your questions on export refunds to my colleague Mr Fischler later.
Mr President, Commissioner, the different effects of our budget decisions on women and men have scarcely featured in our debate today. For years, the Committee on Women's Rights and Equal Opportunities has put forward proposals during the budget procedure to take account of the different impacts of our decisions on women and men. We have been successful in the field of employment policy and the Structural Funds, where gender mainstreaming is now enshrined as a principle. In foreign policy, too, gender sensitivity is increasing. In the context of aid to Afghanistan, targeted measures have thus been introduced to reintegrate women into public life and restore their human rights. We have achieved successes in combating trafficking in human beings, which is a modern form of slavery. Violence against women has also become an issue in the budget.
Nonetheless, the STOP and DAPHNE programmes must not be used simply to carry out representative events. Ultimately, just 13% of the projects can be funded, which is why the NGOs must be given direct assistance. Gender budgeting must become even more of a theme than is currently the case. The Committee on Women's Rights and Equal Opportunities is working on an own-initiative report on this issue.
A word of criticism on the practice governing the allocation of funds as well: all too often - for example, in town twinning or the NGOs - it generates a great deal of resentment. There is much frustration among active Europeans. If on the one hand, we ensure that we do not spend any more on tobacco cultivation and we dismantle bureaucratic hurdles in this area, we cannot then put up similar hurdles in the way of the NGOs. I ask for your support.
Mr President, I would still like to raise a couple of points. Employment is an important issue. Unemployment is on the increase in the EU. It is in small and medium-sized enterprises in particular that jobs are created. Unfortunately, fear of distorting competition often hinders even rational action. For that reason, competition law should be interpreted more freely in the case of small and medium-sized enterprises. This would mean, for example, that the Structural Funds could be used more effectively to prevent unemployment.
The Northern Dimension is a major premise in the political field. The Commission has mainly focused on two issues: environmental protection and nuclear safety. We would like to extend this list. The Northern Dimension offers immense potential in the area of energy policy. The natural gas deposits in the Arctic Ocean will be of vital importance to the EU in the future. We should just ensure that the links that are to be built should, as far as possible, pass through EU territory. The Northern Dimension also offers immense scope for cooperation in the field of cultural and research policy and higher education.
The ELDR is strongly in favour of reforming the Commission's administration and pruning bureaucracy. The importance of that was reflected in the debate on the Structural Funds. Administrative costs should be in reasonable proportion to the operating appropriations used.
Mr President, Commissioner, unfortunately, you have not had the opportunity yet - and I am pleased to give you this opportunity now - to reply to my earlier questions about the 500 new positions, the lack of manpower to monitor compliance with environmental legislation and also to the question of whether candidate countries should get the bureaucratic red-tape underway as early as 2003 to apply for Structural Funds so as to guarantee the highest possible level of implementation in 2004.
My other question in this area, and also my concern, relates to small projects, to which Mrs Smet has already referred. Everyone will agree that tax money must be spent wisely. It is true that the evaluation of small projects requires a relatively great deal of manpower for relatively small amounts of money. However, these projects are often important, for example, for society in the developing countries. This is why I am hoping for a proposal from the Commission for such things as the transfer of more operational powers to the external offices, less bureaucracy, less stringent requirements and, for example, for parliamentary delegations to have political control over the choice of those projects. Is this a proposal that you will be looking to develop further?
Mr President, thank you for amending the list of speakers so that I could rise as well. The Committee on Legal Affairs and the Internal Market is very concerned about the fact that at the European Court of Justice, there continues to be a massive backlog of translation work.
What does this mean in practice? Let's assume that in a specific case, proceedings have ended and a judgment has been handed down. As the Court of Justice - unlike other Community institutions - does not publish its decisions until they are available in all the Community languages, the backlog of translations means that the finished judgments stay in a drawer at the ECJ for between one and two years until they can be published. This is an untenable situation, in my view. It is also increasingly viewed as a problem by the national courts in the Member States, since in the case of preliminary rulings, the proceedings in the European Court of Justice are merely interim proceedings in the successive stages of appeal through the national courts. This means that these two years do not complete the proceedings; these two years are in addition to the duration of proceedings in the Member State. We therefore call for adequate resources to be made available in order to bring this untenable situation to an end.
The Committee on Legal Affairs and the Internal Market is also responsible for issues relating to the internal market and enlargement. We have always focussed particularly on the specific challenges facing the internal market as a result of enlargement, especially for border regions. We therefore fully endorse the amendments which aim to ensure that in line with last year's pledge, the funding for the pilot programme for SMEs is pegged at EUR 15 million.
Mr President, ladies and gentlemen, as early as the part-session last May, I expressed my concerns during the debate following the presentation of the 2003 PDB about a budgetary procedure which was proving, yet again, to be utterly inadequate to meet the needs of our Union. In May, my criticism of the Commission was based on two considerations: the level of RALs and heading 5. In July, Parliament and the Council came to an agreement on heading 5 which rejects the Commission's request for more staff to deal with the challenges of enlargement in an attempt to balance the accounts. I would rather not return to the subject of the RALs because time is lacking and because none of us wishes to hear information which we know to be completely unviable financially but which, nevertheless, is produced year after year in the budgetary procedure.
Ladies and gentlemen, at the risk of repeating myself, I have to say once again that all this is quite ridiculous. Here I am yet again, calling upon this House and, through this House, upon the Council and the Commission to give due consideration to the possibility of revising the financial perspective, which, on the basis of my relatively little experience, appears to be the only conceivable sensible and responsible political move we can make. Article 19 of the 1999 Interinstitutional Agreement states clearly that the financial perspective can be revised on the proposal of the Commission in the event of unforeseen circumstances, and what could have been less foreseeable than the impending enlargement of the Union to include 25 Member States in 2004? I must stress: over the next three years, up until 2006, we will have to establish the budget for a 25-Member-State Union according to a financial perspective calculated on the basis of the needs of a 21-Member-State Union. Ladies and gentlemen, where is the sense in all this? Why are we continuing along this absurd path?
My proposal is, therefore, as follows. After the December Council, which will have to establish which and how many States are to enter the European Union in time for the European elections in 2004, the Commission should present a proposal for revision of the financial perspective, a proposal which the two arms of the budgetary authority will have ample time to adopt - in accordance with Article 20 of the Interinstitutional Agreement - before the start of the 2004 budgetary procedure. I feel that this is the only path we can take, the only path which, with due regard for budgetary rigour, will allow us to continue to do our job properly. I do not feel that the solutions hitherto adopted have yielded sufficiently positive results , and whereas, thus far, we have only had to explain them to citizens who are, at heart, well-disposed towards us, whereas, thus far, we have only had to uphold them before voters who are, paradoxically, almost more European than we are, in a few months we will have to explain them to people who have suffered just to be part of this Union and who will view us with an extremely critical, vigilant eye, with even closer scrutiny than the current Member States, to see whether or not we have done a good job.
Mr President, representatives of the Council, Commissioners, ladies and gentlemen, we wish to thank the rapporteurs, Mr Stenmarck and Mr Färm, for the work they have done to date and we also believe that we should thank Mr Podestà, the rapporteur for 2002, for the work he has done, because, thanks to their collaboration and the way they have linked one budgetary year with another, this Parliament has managed to respond correctly to a specific need which existed following the disastrous floods in August.
What we do need now is for the Council to fulfil its promise to offer Parliament a negotiation procedure in which Parliament can also help to define what the legal basis must be and the ways in which this fund will be financed in the coming years.
But, above all, we are taking part in this debate to thank the Commission for the initiative it has taken with this budgetary debate, which completely changes the structure we had in other years.
Our parliamentary group considers it essential - it has believed this for some years - to make the legislative and budgetary procedures more appropriate. This is not just a whim of this group but rather, since we are part of the budgetary authority, the European Parliament must be able to express its opinion on the resources necessary for the Commission to be able to move its annual political strategy forward.
The stock-taking for this year shows us that the concerns of the Commission are very clear and very specific and that the Commission, in particular, is very concerned that the new posts should be dedicated to the implementation of the Community acquis in the candidate countries.
Just as the European Parliament is going to be sensitive to the concerns of the Commission, we want the Commission to be sensitive to the point of view of this Parliament in relation to the reform of the Commission. For us this is a political need, especially since we believed the promises of reform made by Mr Prodi and his Commissioners and, therefore, we have great hopes for this reform. The Commission will largely be judged on its ability to recognise the need for the reform, to draw up the reform and, above all, to carry it out.
In order to demonstrate that the European Parliament is inflexible on this point, we are presenting some amendments which put certain appropriations in reserve. We would be delighted and very happy, like every year, to be able to withdraw them on second reading, provided that the Commission has satisfied Parliament's demands.
Mr President-in-Office of the Council, ladies and gentlemen, after the Treaty of Nice the direction the institutions of the European Union are going to take is clear and in this respect you must take very good account of the fact that, from a budgetary point of view, this Parliament is only really a Parliament if it is given the powers to obtain complete information, complete transparency and full participation in all the Union's financial decisions. Until this is fully achieved - and it has not so far been achieved - we are going to have an unstable and imperfect institutional model with many tensions and we are going to spend a large part of the budgetary procedure arguing about trivial procedural issues instead of the fundamental issues.
My group is therefore presenting amendments this year which are aimed exclusively at improving the budgetary mechanism and the institutional balance which we believe to be essential.
Mr President, Commissioner, when we see the Commission produce a proposal for which we in this Parliament have been fighting, such as the creation of a solidarity fund for communities affected by natural disasters, we must of course offer our most sincere congratulations. Some items in this proposal, however, are somewhat confusing, and I should like the Commissioner to clarify them.
Firstly, why did the Commission decide to extend the coverage of this type of disaster in its proposal, to disasters of an environmental and technological nature?
Secondly, the Structural Fund must under no circumstances be confused with this solidarity fund. This makes it hard to see on what basis the Structural Funds fall under this regulation. Would a general rule that cautioned against the dual use of the solidarity fund with measures already funded by any other instrument not suffice?
Thirdly, the reference to absolute costs of disasters makes no sense, because this of course most benefits the large economies and, furthermore, it is hard to understand why no reference is made to the financial capacity of each State as a criterion for the aid to be granted by the Community.
Lastly and most crucially, we fail to understand why the regulation gives no consideration to a clear typology for the situation of outermost regions that have been most badly affected by natural disasters and I would ask the Commissioner how they can, in fact, be covered by this proposal.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, let me quickly run through just a few points regarding the 2003 budget procedure. Topic number one - since it occupied our minds yet again this week, as the President-in-Office can testify - is the European Union's aid to ameliorate the damage caused by the catastrophic floods in Europe.
This House agreed what was really quite a good strategy a few weeks ago. Sadly, we have been unable to push this through in the negotiations with the Council. However, I have a specific request to the President-in-Office: please ensure that all the pledges you made to us yesterday in the trialogue, especially as regards the timetable, are upheld in practice. After all, the emergency assistance which we are seeking to provide will lose its impact if - due to your failure to keep your promises - we cannot pay out the money until Christmas. This would be unfair to the people and the victims of these floods.
The PPE group's other idea has already been presented to you by the chairman of our working party, James Elles. I shall pick out just a few of the points here. Commissioner, I recall very clearly that at the start of its term in office, the Commission made various promises about all the things it wanted to do better, especially its plans to reform and improve the Commission's functions and working methods. Three years down the line, it is clear that this reforming zeal has now subsided somewhat. This being the case, it is down to Parliament to provide something of an incentive and motivate you to keep up the pace of reform. We therefore say 'yes' to additional posts, but initially in the reserve, and we expect a detailed timetable to be presented, showing how you intend to use your remaining two years in office to complete the reform of the Commission. This was what you promised three years ago, and alongside all the other matters which must be dealt with during your term in office, you must carry this through, for it was a key element of the mandate given to us by citizens at the 1999 European elections.
In the area of the trans-European networks - to turn to my second topic - we would particularly like to ensure that the bottlenecks with the Central and Eastern European countries are removed. I therefore ask you, Commissioner, to devise proposals for the Member States which are directly affected as countries bordering the candidate countries, so that the resources from the budget lines can be used specifically to remove these bottlenecks. I think it is very important for enlargement to take place on a real and practical basis by establishing an appropriate cross-border infrastructure with the Central and Eastern European countries.
Topic number three: let me briefly address the issue of the Palestinian Authority. We have tabled an amendment which states that funds should be put on reserve here. We want to ensure that European taxes are used in a proper manner. As yet, the International Monetary Fund has been unable to confirm that in terms of control of expenditure, it is doing all that we expect to be done as a matter of course when European funds are being used.
Lastly, a key priority area for us is the Common Foreign and Security Policy. The President-in-Office is already aware of my request. It is rather depressing to hold a conciliation procedure at the end of July while everyone else was on holiday, only to find that the Council then fails to honour the agreements we made. I find this very disappointing. My request is that as set out in the statement adopted during the conciliation procedure, there will be 'appropriate involvement of the Parliament in respect of such matters under the CFSP'. We have tabled an amendment which is designed to point a way forward here, and I ask for your support. From next week, we will have to discuss in detail what we want to do during the 2003 budget procedure. The PPE is prepared to engage in constructive cooperation with the other groups. I hope that we will then be successful, through our joint efforts, in achieving progress on these important issues.
Mr President, I will talk exclusively about the issue of the Court of Justice and the Court of First Instance. Mr MacCormick has already made some general comments and I do not think I need to insist on the importance of this institution. However, there are two issues that concern us.
Firstly, that enlargement is scheduled for 1 January 2004, with it will come appeals and the Court of Justice and the Court of First Instance must be prepared. To wait for the 2004 budget to cover these needs would seem to me irresponsible, since the Court must be prepared at least a year before the date on which enlargement takes place.
The second issue that concerns us is that of lawyer-linguists. The Court constantly needs to translate texts, submit them, publish them and make them known in the different Community languages. It is not the fault of the Court that the European Union has decided to have such an excessive number of working languages. If these lawyer-linguists are not professionalised in the manner proposed by the Court of Justice, we will find that both the Court of First Instance and the Court of Justice will be faced with enormous difficulties in terms of retaining this kind of staff. Professonalisation is therefore necessary at the moment, since without it we will have no guarantee that the Court will have the necessary staff to carry out its work.
Mr President, ladies and gentlemen, I would like to start by thanking Mr Färm and Mr Stenmarck for their perceptive work.
As rapporteur dealing with the implementation of the 2002 budget, I would like to return briefly to the subject of the RALs. I listened to what Commissioner Barnier said to us but we must not disregard the fact that, quite apart from the seasonal factor, which might account for the current exceptionally high level, which will, we hope, fall as much as possible within the space of a few months, we have EUR 15 billion more than we had this time last year.
The problem of this huge stack of unimplemented payments must be addressed. I have seen the document, the communication sent to us by Commissioner Schreyer and Commissioner Barnier - for which I thank them - and I am afraid that it may well be a little too optimistic. I feel that this subject requires specific attention because, looking at the matter objectively, we are blocking a set of resources when, really, what is absolutely essential is a spring-cleaning operation which might shed light on the matter, especially where commitments made many, many years ago are concerned.
The commitments which have not been implemented must be cancelled, expenditure must be reprogrammed and the barriers removed. This may well be the most important point, for we are talking about simplifying procedures - and we have discussed this in the context of the resources to be earmarked for natural disasters too: it really is extremely difficult for our citizens, our businesses and our public administrations to use Community resources.
However, Commissioner Barnier mentioned what I believe to be an extremely valid consideration, and that is the responsibility of the Council and the Member States' governments.
I will end by thanking the Minister, the Council representative, for his amenable contribution to the meetings of recent months. I fervently hope that this favourable climate will remain throughout the short-term future as well.
Mr President, A-3021 - what is that all about? In Volume IV, Section III - I have great understanding for Commissioners who have to deal in billions - we find budget heading A-3021: grants for European study groups and organisations advancing the idea of Europe. What a daft idea! Why? Because, I believe, it is symptomatic of the processes which result in many European citizens assuming that you have to have a friend who has a friend in order to get money out of Brussels. One of the previous speakers said that people think that the streets of Brussels are paved with cash.
People who genuinely try it know that this is not the case, but that, if you do know the friend of a friend, you are getting close. Budget heading A-3021 bears ample witness to this. It lists some organisations but not others. An amendment by us, the Committee on Constitutional Affairs, which was intended to guarantee transparency by ensuring that the Commission applies the guidelines on assistance and subsidies and safeguards equal treatment of applicants and organisations, has been rejected. That is a tragedy. I wish this situation could be changed, for there can be no democracy without transparency.
Mr President, ladies and gentlemen, I believe it is clear that, in the medium term, the budgetary landscape is full of uncertainties which are of concern to hundreds of thousands of citizens.
To date, half of the Council does not accept the Commission's proposals on the future CAP nor has there been any clarification of the funding of the reform of the fisheries policy whatsoever. In the conciliation in July some problems were cleared up, but some very important issues were left open.
As has already been said, this Parliament - and my group in particular - has maintained that there is a need for a reform of the Commission which is in line with the ambitions of the European citizens of the twenty-first century. It has done so and will do so not through speeches, but through committed decisions and, therefore, in previous years it has provided the Commission with the posts it had requested.
For next year new posts have been requested for the purposes of preparing for enlargement, which is an objective which nobody calls into question. But it is also a legitimate and unquestionable objective to have precise information on the real progress made and data which confirms that we have a more efficient and transparent administration which is more guaranteed to be able to confront the future challenges.
The difficulties in the funding of external actions, covered by heading 4, have become standard during every budgetary procedure. I am not going to talk about figures, but I want fundamental principles to be respected. Firstly, that throughout this period we maintain the principle of geographical balance in the annual allocation of resources and respect the political priorities of this Parliament. Secondly, that the Council abandon this pernicious double-speak of making commitments in word without adding new resources. And, thirdly, that the Commission provide regulatory instruments which guarantee genuine equality in the conditions for implementing expenditure.
With regard to the shared concern to solve the problem of the outstanding commitments, essentially the abnormal RALs, I would like to ask a question: does the Commissioner believe that the cut by the Council of EUR 500 million in payment appropriations is compatible with its execution objectives for next year?
Mr President, ladies and gentlemen, I shall start with the questions and statements from Mrs Gröner regarding the perusal of the budget. She asked how many measures are targeted directly at women and to what extent programmes include specific equality-oriented elements. Let me point out once again that we have taken this into account explicitly in many of the budget figures and included it explicitly in many of the programmes. You referred to 'gender budgeting' and I would like to take this up. Indeed, my plan for the future is that we will also use our own very precise rules, which we have established for the accounting process, to provide further answers here. It is the case, of course, that payments can only be made to a beneficiary if he or she is recorded in the appropriate register. Up to now, we still have no record of gender, but this is a step that should be taken. I hope that on International Women's Day next year, I will be able to report on progress here!
Now to the issue of staffing and personnel expenditure, which was just raised by Mrs Buitenweg and Mr Escobar. Firstly, with regard to Mrs Buitenweg's question concerning the proposed use of the additional posts for the year 2003, I can say that this is correct. These 500 posts that we have applied for are to be allocated entirely to preparations for enlargement. However, there are to be personnel increases for the other priorities too - such as sustainable development and security - and this should take place through reallocation of staff in-house, within and between the services. In line with the Commission's proposal, this means that we can then ensure, through administrative measures, that 149 posts can be made available additionally for the 'sustainable development' priority. For the area of environmental protection, together with the posts for enlargement, the proposal now provides for 33 more places for the Directorate-General. I think this shows very clearly, yet again, where the priorities are being set.
As regards the use of the 717 posts which you approved for us in the last two years, the focus here has been on foreign policy. Almost 300 posts have been created in this area in order to improve implementation of the external assistance programmes. From the figures on implementation which are circulated to you each week, you can see that real and substantive improvements have been made here, with the 300 posts in this area having a clear impact. This is also apparent in other areas, such as competition etc.
I would like to respond to Mr Virrankoski - and the appeal to improve the situation of SMEs came from several Members of this House - as follows: we have earmarked EUR 66 million specifically for this budget line, but SMEs can of course also secure funding via the Structural Funds and via loan programmes for which assistance is provided from various budget lines.
Mr Würmeling, you called for appropriate resources for the European Court of Justice and drew specific attention to the fact that the European Court has to work in many different languages and that its judgments must also be translated into the relevant languages. There has been a strong increase in resources for the Court in recent years, thanks to the efforts of Mr Ferber, the rapporteur for this area, who has lobbied hard and very successfully for an increase in funding in recent years.
Mr Turchi, you stated, in the context of enlargement, that there must be an adjustment of the financial perspective. This will indeed be our joint task for 2004 since the adjustment of the perspective must then be shaped in such as way as to ensure that we distribute the resources from category 8 appropriately to the other measures. After all, the negotiations on the enlargement budget are now well under way. The budget authority must then undertake the appropriate adjustment for the year 2004, so we will all be looking at this issue during the course of 2003.
I would like to thank Mr Garriga Polledo once again for his comments on personnel. With regard to the reform of the Commission, we will of course be very pleased to submit a report to you again on progress made with regard to the implementation of the various measures agreed in the White Paper and which are supported by Parliament.
The President-in-Office will doubtless make a statement on the disaster fund in a moment. However, I should like to reiterate that we are in an unusual situation here because the task is to create a completely new instrument. If we do succeed in establishing all the legal bases for this new instrument by the end of this October, this really will be a record performance.
I think I have answered Mr Medina Ortega's questions in connection with the European Court of Justice. As regards the implementation of the various measures, I think we should also discuss the report on the Structural Funds in more detail in the Committee on Budgets. I would just point out that in 2002, we will not have the surplus which we had in 2001, since far more resources are being used in the area of agricultural policy than was the case last year, and also because my colleague Mr Fischler responded very quickly by adopting the measures necessary to provide prompt assistance to the regions where farmers suffered losses as a result of the floods, or to other areas. The EUR 900 million to be used for this mean that the budget surplus here will be lower. It will be lower in the structural policy field, and we will also be using part of the surplus to finance the disaster relief fund.
Mr Casaca, you and other speakers this evening have raised this issue, and the President-in-Office will underline this once more in a moment: in the debate about the legal basis - in other words, when do we refer to a disaster, when will assistance be provided, and what conditions will apply - the President-in-Office has agreed that there will be a conciliation procedure in due course here too.
There is just one further point to be mentioned: Mr Martin, you called for the subsidies to institutions which promote the European idea to be distributed in a different way so that there is no earmarking here. All I can say is that this is a decision for the European Parliament. The Commission has put forward a different proposal here. We will also have to decide on a legal basis, but in this respect, I interpret your appeal as a call to your colleagues in this House.
Thank you very much for your attention.
Thank you, Commissioner Schreyer.
We now come to the reform of the agricultural policy.
Mr President, I am pleased to see Commissioner Fischler here, but some of the comments I have to make will also refer to Commissioner Byrne's portfolio.
I was astounded to read a letter in the Financial Times yesterday, from Hervé Gaymond, the French Agriculture Minister, and six other agriculture ministers. It was entitled 'The CAP is something to be proud of'. I was one of 400 000 countryside marchers in London on Sunday who would not agree.
Subsidies have not delivered prosperity and security for British farmers; in fact, often subsidies and quotas are being capitalised into the high cost base of our industry. The letter reminded me of a drug addict in denial, addicted to subsidies. Rather than trying to kick the habit, they want to offer pills to the Eastern European countries waiting outside the school gates to get them hooked too. The CAP needs reform before enlargement, in particular, we should stop the hypocrisy of subsidising tobacco to the tune of over EUR 1 billion per year.
The Environment Committee has also asked for 50% of the budget for the European Food Safety Authority to be put into the reserve. I hope this will be recognised by the Council as a clear signal that they should end the uncertainty about its location, which is making it so difficult for this embryonic institution to recruit staff and develop as an effective agency.
Mr President, Commissioner, ladies and gentlemen, at a time when we are debating the revision of the common fisheries policy, the budget for 2003 assumes particular importance, and so we hope that the Commission will provide the budgetary authority with information on the budgetary impact of the revision, as the Committee on Fisheries recommends in the opinion that it adopted for the Committee on Budgets.
In any event, we must now guarantee the use of a flexibility instrument for the EUR 27 million that will be used to fund the specific measure of promoting the reconversion of the ships and fishermen that until 1999 depended on the Fisheries Agreement with Morocco, covered by the heading on the structural measures of the financial perspectives under heading B2-200 of the draft budget for 2003.
In its opinion of 11 September on the budget for 2003, the Committee on Fisheries declared itself in favour of protecting the use of flexibility instrument for the PTE 27 billion for this funding, but as to the proposal to use the EUR 32 million for the funding of additional measures to destroy fishing boats in line with the Commission proposal on the revision of the common fisheries policy, the majority of Members of this House declared themselves against, since the entire issue is currently being debated and since the information we have is incomplete.
The disagreement about any attempt to reprogramme or redistribute FIFG appropriations was also reaffirmed as was the principle that new means must be provided for new needs in order to protect the importance of the strategic sector of fisheries for the Community in general and for certain countries and regions in particular, given the deep-rooted link certain local and regional communities have with fishing.
Other proposals crucial to the fisheries sector were also adopted, amongst which I would highlight the following: the creation of a Community support programme for coastal and small-scale fishing; increasing aid to the outermost regions; aid to aquiculture and to the processing industry, principally the canning industry; support for improving the monitoring of products that are placed on the market and support for improving and standardising control and monitoring systems and the increase in inspections and monitoring of fisheries activity.
Mr President, Commissioner Schreyer, Commissioner Fischler, it is apparent yet again from today's discussion that some people are keen to feather their nests from the agricultural budget. The Committee on Agriculture and Rural Development - and I myself - do not believe that too much money is flowing into agriculture and Europe's rural regions. The money may not be flowing into the right channels, but that is why there is a need for reform. We therefore oppose linear cuts because we believe that what is required are not linear cuts but qualified measures. Of course, a key element in this context is to dispense with export subsidies in a region which is one of the largest importers in the world.
We would like to see the option of a transfer from the first to the second pillar. To this end, it is essential that we have co-decision rights in respect of the obligatory expenditure as well. That is an urgent requirement. We have specifically adopted amendments which go beyond the Institutional Agreement because we want to force a new agreement and debate. Mr Fischler, these needs are also identified in your reform proposals. The financial perspective must be amended. We would therefore like to support this. We will undoubtedly get bogged down in discussions again later, but we think this is acceptable in principle.
With regard to the transfer to the second pillar, let me point out again that we have re-introduced our INPART programme. The name has been changed. We are now calling it LEADER-EAST, since we have progressed further along the road to enlargement. However, we still endorse the concept of establishing a bottom-up programme for the new Member States as well.
Finally, we would like genetic resources to be transferred to the non-obligatory part. You are familiar with the issues. I think that the Commission will go along with this. We simply have to try and find sufficient funds here.
Mr President, ladies and gentlemen, I should first like to express my warm thanks to the honourable Members for making it possible, for the first time, for us to debate next year's budget in Parliament even before the formal procedure begins. As far as agriculture and rural development are concerned, I am pleased to see that a series of the amendments adopted by the Committee on Agriculture and Rural Development call for the appropriations in heading 1a to be restored to the level proposed by the Commission in its preliminary draft budget, and that there is a desire to reverse the cuts made across the board by the Council.
I explicitly welcome the reinstatement of these appropriations and should like in addition to underline that the Commission's PDB had already provided for a margin of EUR 2.26 billion below the financial perspective ceiling that was set in Berlin. As you know, at the end of October the Commission will be tabling a letter of amendment to the PDB for the EAGGF Guarantee Section so as to take account of the very latest macroeconomic forecasts and recent legislative developments.
Today it is certainly still too early to quantify precisely the changes that could be proposed, but I can tell you which factors will be taken into consideration. Firstly, the devaluation of the US dollar compared with the euro will mean an increase in commitment appropriations, in particular for export refunds and some other payments. Secondly, the market situation in a number of sectors has unfortunately not improved since the preliminary draft budget was presented. This is the case in particular for milk and milk products, which is precisely the sector that has not yet undergone reform. Thirdly, and conversely, funds for direct payments in the arable crops sector will be cut in 2003. This follows on from the decisions we took in the summer in connection with the regions in Italy that were hit by severe drought and then the areas affected by the catastrophic flooding in Germany.
In these cases, as you know, we have brought forward advance payments to the 2002 budget year and this is, after all, over EUR 900 million which will, as a result, no longer be needed in the 2003 budget. I would repeat, however, that this can only be a general indication of the content of the letter of amendment; it is too early to anticipate what it will say. For the purpose of the first reading of the draft budget the assumptions on the basis of which it was drawn up will obviously still apply.
Allow me also briefly to address the question, which I am asked so frequently, of the extent to which the proposals made in the context of the mid-term review will impact on the 2003 budget. To be quite plain, not at all, because the mid-term review can only come into force in 2004 and no legislative changes will therefore be made in the coming year which will make it possible to change the budget.
In its motion, the Agriculture Committee calls for funds to be made available to European farmers in compensation for the extreme weather conditions by, for example, using the surplus in the current marketing year or by creating a disaster relief fund in heading 1b. I have already mentioned that we have brought forward significant payments in the arable crops sector. This actually ought to have the effect of substantially reducing the anticipated margin in the current agriculture budget.
As far as a disaster relief fund is concerned, the Commission has already proposed the creation of a solidarity fund, of at least EUR 500 million this year, but of EUR one billion in 2003, and a decision should be taken quickly on this. I would support the point made by the Committee on Agriculture and Rural Development that greater effort should be made to safeguard and improve the quality of agricultural products. However, this is not a matter that can be resolved in the context of the 2003 budget; it requires a longer-term strategy, the very strategy that we have set out in the mid-term review. It ought to be possible to achieve this in particular by changing the form and orientation of the support given to agriculture, for example by applying the principle of cross-compliance and by striking a better balance between the two pillars of the common agricultural policy.
I should also like very briefly, since Mrs Figueiredo addressed this, to mention three issues in connection with fisheries policy. The first is the need to keep the budget for external fisheries policy, which mainly consists of estimated costs of fisheries protocols, at current levels. At its first reading, the Council retained the figures in the preliminary draft budget. This is also absolutely essential if the Community is to be able to continue its fishing activities in third countries. The letter of amendment in the autumn will go into more detail on how the funds are to be split between the budget line and the reserve. In this context, I also welcome the support for our external fisheries policy, and in particular the fisheries agreements, that was voiced by the rapporteurs of the Budgets and Fisheries Committees.
The second issue is the payment of the second instalment to the Spanish and Portuguese fleets that used to fish in Moroccan waters. This is the EUR 27 million. The Commission made an initial proposal in its preliminary draft budget, but so far this has not received the support of the budgetary authority. For the time being, however, the Commission does not see any alternative to using the flexibility instrument either.
The third issue is the impact of the reform on the budget, which will, by and large, be modest. The only proposal was to increase the scrapping fund by EUR 32 million. This would have an impact on the 2003 budget. The main problem with this fund is not its size but the budgetary framework. Here too the Commission has made a proposal in the letter of amendment to use the flexibility instrument.
On the issues raised by Mr Graefe zu Baringdorf in connection with export subsidies, I can only make proposals on the basis of existing legislation. I cannot work on the basis of possibilities that might arise at some point in the future. As far as codecision for compulsory expenditure is concerned, this question first needs to be referred to the Convention. It would require the Treaties to be amended accordingly. Only then would it be possible to meet your request, but I should like to stress that the Commission shares the view that in future, agricultural policy and fisheries policy should be included under the codecision procedure.
Mr President, Commissioner Schreyer, Commissioner Fischler, it is undoubtedly a great opportunity to take part in this new debate and also to take the floor under the sub-heading of reform of the common agricultural policy in the context of the 2003 budget. In my view - and this is a view shared by the majority of the Agriculture Committee - the 2003 budget, which is the subject of today's debate, is not the right context in which to discuss reform of the common agricultural policy. Neither is a debate assessing Commissioner Fischler's proposals on the mid-term review on today's agenda. Instead we should focus on the actual budgetary figures for the coming year and here there are two essential points which most definitely require a clear decision from us. Firstly, the Council is proposing a general reduction of 0.8% or 0.6% across all 1a lines, which amounts to a cut of EUR 275 million. Secondly, in the Agriculture Committee, our colleagues from the Greens proposed a drastic cut in export refunds; to be more precise they wanted to reduce all export refunds to zero. Neither of these proposals can be right today. It would send out the wrong signal. Accordingly, in a vote on a proposal tabled by the PPE Group, the Agriculture Committee rejected both proposals by a majority.
I am quite happy - and this may be a perfectly sensible course of action - to consider moving funds from the first to the second pillar, but only in the context of a dedicated debate on the mid-term review and on a codecision basis. Every year, to the great delight of the Member States, huge sums of money flow back to them from the agriculture budget. At present, the utilisation rate of the 2002 agriculture budget lines is around 80%. The reality of the situation does indeed support the call for better management and optimal use of agricultural funds. To mention the example of export refunds once more, this is another area where a great deal more could be done.
For these reasons we, along with the majority of the Committee on Agriculture, are against anticipating the results of the mid-term review.
Mr President, Commissioner Schreyer, Commissioner Fischler, ladies and gentlemen, let me make it clear from the outset that on the whole we support the proposals on the mid-term review; even though they will not affect the 2003 budget, they appear to be the right steps in the right direction. Of course there are still a number of points that would merit further discussion. This is after all unquestionably a proposal for debate. What will be decisive for us, however, will also be the extent to which we will be able to transfer funds that have not been used in the first pillar to the second pillar in forthcoming budgets, and that also includes the 2003 budget, because the development of rural areas is something that we are of course all concerned about and it will certainly be an absolutely decisive factor in the future. The question is whether there is already any prospect now of going beyond the Interinstitutional Agreement and implementing this.
A further question is of course: how much progress has been made with implementing the SAPARD programme, Commissioner? What is the position with this LEADER-EAST programme, formerly known as INPART? I should also like to mention this once more.
It is also interesting for farmers to know - and you have only given vague hints about this in the mid-term review - what the future holds for the tobacco, sugar and milk sectors. What is going to happen about quotas in the milk sector? This too is a very important question.
As far as cofinancing is concerned, I should like to ask you to comment on this once more: this is an area where we certainly need greater flexibility.
Mr President, Commissioners, this is an extraordinarily interesting time for agriculture. Two events are particularly important. The first is, of course, enlargement as the overarching consideration. The second is the draft mid-term review. An absolute distinction must be drawn between these events. They must not be merged together, as was done by Mr Goodwill a little while ago. Nor is that the aim. The 2003 budget is not influenced by the mid-term review. Nor is it intended that the mid-term review should have a particularly great influence upon the budget subsequently. What is interesting, rather, is that we are beginning a process of discussing the future of agricultural policy.
I was delighted to see that Mr Färm's report demands a fair and sustainable agricultural policy and praises the Commission's proposal. I share that perspective and I wish, on behalf of the Group of the European Liberal, Democrat and Reform Party, to explain that we fully support that assessment.
I was alarmed, as was Mr Goodwill, to read in the Financial Times yesterday that seven agricultural ministers clearly defend the agricultural policy in its present form. It is as if they are on a different planet. I hope that the European Parliament is able to support the Commission in its efforts to change and reform the policy in the future. I believe this is necessary and, even though we do not have any formal influence, our support is badly needed as a matter of urgency.
Mr President, stock exchanges have crashed, reversing the apparent miracle of the new economy and decimating workers' savings to the advantage of big business. Leaving aside for the moment the fact that it is inhumane, the threat of war with Iraq is pushing oil prices up and boosting inflationary pressures. Economic results, especially in the manufacturing sector, are disappointing to say the least.
Capitalism is in a state of deep crisis; all it can do now is cling to the stability pact and anti-labour policies, chip away at workers' rights and their standard of living and pensions, cut farmers' incomes and choke the life out of small and medium-sized enterprises.
The European Union budget for 2003 is yet another example of this anti-grass roots policy in practice. Instead of redistributing any income, given that it accounts for less than 1.01% of Community GDP, it throws even more money at monopolies and at imperialist plans to suppress and exploit the people. A typical example is the agricultural economy: not only does the Community budget do nothing to reverse the decline in income of poor average farmers, who are being driven from the land in droves, but the system of prices and subsidies guarantees cheap raw materials and higher profits for the tobacco and other industries which process their products. The common agricultural policy and quotas have created a huge, EUR 25 billion trade deficit in the European Union, jobs are being lost and unemployment is rising.
The objectives of big business for 2003 are obvious from the relative reduction in the amounts proposed, at a time when peoples' needs are increasing, unemployment is rising, the environment is being destroyed and so-called globalisation is giving rise to new forms of exploitation and spreading poverty and hunger across the planet. The limited sums available for structural policies, the reduction in agricultural spending and the funds earmarked for the common foreign policy, defence and security typify the aggressive attitude of capital towards the people and the role which the European Union is being called on to play as the sidekick of the USA as it polices the world.
We are opposed to this policy and to the methods applied by big business. We reject the modus operandi of the monopolies, we are fighting with the workers to overturn these plans and we demand a different sort of policy, a policy which will bring about economic prosperity for the workers and secure their rights.
Mr President, Commissioners, I have five very specific questions to ask. Why is the Commission proposing the reform of the CFP, which, as everyone knows, is planned for 2002, without a budget of its own? It should be rejected for this reason alone... Why is the Commission attempting to devote the entire FIFG fund to the reduction, which has no legal base, when the legal provisions on the change in the socio-economic situation of the labour market are not being complied with, despite having been agreed on, and even put forward by the Member States? Why is the Commission banning fleet modernisation, whenever this is required, as in any other economic sector? Why is there no budget for economic and social measures to compensate for the effects of the reform? Why is the Commission thinking of reducing the fleet by eight thousand vessels when the reform's effects on the Mediterranean, which is home to a large part of the European fleet, are still not known?
Mr President, I would like to commend the various rapporteurs and draftsmen on their excellent work on the 2003 budget.
As regards the proposals for agricultural spending in the coming year, I note that the preliminary draft budget adopted by the Commission leaves a margin of EUR 2.3 billion under the ceiling agreed by the financial perspective. We are all aware of the current difficulties faced by farmers. Many colleagues come from Member States which were this summer struck by floods and landslides. Many farmers lost crops, animals and even their homes. The emergency aid voted through will go some way to help alleviate the problems faced. However, we should not be thinking of cutting back on farm expenditure and need to avail of the ample margins available to us.
In my own country, Ireland, there has been an almost 20% drop in farm incomes this year when inflation is factored in. In the industrial and service sector such a cut would never be accepted but farmers are expected to put up with the vagaries of world market prices which are currently at rock bottom across a range of commodities.
In this respect, it is totally unacceptable that the Council has proposed an across-the-board reduction in agricultural spending in comparison with that which the Commission has proposed. The attempt by the Council to shave EUR 275 million off market expenditure in such hard-hit sectors as arable crops, milk, beef and mutton and lamb is completely out of order under the current climate.
As far as my own group is concerned, we have tabled a series of amendments which seek to undo some of the potential damage. I would highlight the number of lines where we believe there is a need to strengthen existing schemes. The school milk scheme, for example, has proved itself to be highly effective and must be continued and expanded. Similarly, installation aid for young farmers is a key component in ensuring the future of farming, particularly in the more isolated regions which have a structure of small family farms. Farming needs to be made an attractive career prospect and if we are to bring young qualified people into the profession, a failure to do so will lead to further depopulation of rural areas to the point where certain rural communities will no longer be sustainable. This has negative consequences also for urban areas.
I also strongly support information actions on the common agricultural policy. It is important to get the message across to European citizens that we are all beneficiaries of the European model of farming. What we are paying for is an agriculture that is environmentally sound, guarantees the highest levels of food safety and traceability and upholds standards of animal welfare.
Mr President, this year, once again, the agriculture budget has been subject to a certain amount of rigour which I believe reflects certain political views rather than the true situation of the agriculture sector. Apart from this reservation, maintaining a margin of EUR 2.3 billion below the financial perspectives could be justified. But is the Commission prepared to mobilise these funds swiftly should the markets become stagnant?
Let us take as an example the appropriations allocated to eradicating epizootic diseases and to the Emergency Veterinary Fund. These were severely reduced even though so much remains to be done, both in the field of prevention and in terms of research. The year 2003 will be characterised by an evolving CAP. Half way through, the Commission turned the review into a proposal for fundamental reform, which appears to ignore farmers and their wellbeing and turn them into mere tools.
I believe this departure, which consists of divesting the CAP of any substance in the name of a so-called rural development policy, is a mistake, and I would like to hear the Commission's reply to the following questions. Given that we originally chose a common agricultural policy, do you not think that it is the Union's responsibility to pay at least as much attention to this sector as the United States, by allocating the corresponding financial means, rather than aiming to match world prices? How can we ensure that the ambition of European rural development does not encroach upon national and local competence in the field of land use planning? Is this not a way of promoting environmental concerns which are addressed under another budgetary heading? I wonder if this is really the role of the CAP. Do you think we can simultaneously try to bring our prices into line with world prices and increase production costs, while contenting ourselves with applying a 'communicating vessels' policy to the first and second pillars?
On the subject of CAP reform, I would like to speak out against the all too frequent tendency of this House to criticise the size of our EU agriculture budgets. It angers me to hear that it is scandalous for the Union to devote 45% of its budget to agriculture. In fact, this 45% only represents 3% of the public budgets of the Union and the Member States. 3% of public budgets allocated to 5% of the population, 3% of public budgets allocated to 60% of EU territory, 3% of public budgets allocated to our food, our food safety, maintaining agricultural revenue and to the orientation of agriculture markets.
3% of public budgets allocated to agriculture is less than the percentage in the United States. According to the OECD, US agricultural policy costs USD 338 per taxpayer in comparison with USD 276 in the European Union.
So, just as our US counterparts, in view of the failure of their previous agricultural act, the Fair Act, have decided to increase aid to agriculture by 70% at a time when some countries have the advantage of large areas of land, using advanced agricultural technologies, benefiting from extremely low labour costs, and implementing dumping policies that destabilise prices world-wide, we should not call into question the Berlin agreements by wanting to impose a reduction in our agriculture budgets within the EU. Nor must we let it be said that our agriculture budgets are an obstacle to progress in developing countries. Our CAP and the associated budgets offset the social and environmental restrictions we impose on our farmers, and aim to provide them with a comparable quality of life to that of the rest of the Union's population. The developing countries, and in particular the poorest among them, have a high proportion of poor peasant farmers, and what these poor farmers need is not increased liberalism placing them in competition with largescale high-tech farming throughout the world, but, on the contrary, to be able to increase their productivity by selling their food products on regional or national markets. We must not aim for the wrong target. It is not our so-called protectionism that is causing poor third-world farmers to starve, but, on the contrary, dogmatic free trade aimed at placing farmers with vastly differing levels of technology and productivity in competition with each other. This, appropriately, was what the Senegalese and Indian Ministers for Agriculture were saying at Johannesburg.
Lastly, if we really want to reduce the public budgets allocated to agriculture, it is perhaps time to reopen discussions on Community preference, by defining a new, updated Community preference system that would allow the extra cost imposed on our agriculture sector by our high food safety, social, environmental and animal welfare requirements to be absorbed internally into the agriculture prices on the Community market. In order to do this, Mr President, Commissioners, we must firmly turn our back on the aberrant dogma of world prices.
Mr President, we have a Commissioner for Agriculture and Fisheries who - and I am now talking as my group's shadow rapporteur for the fisheries budget - is at any rate decisive and, if you will allow me a personal comment, has guts, courage and a proven vision in terms of the EU's enlargement. As for fisheries, this Commissioner has also launched far-reaching proposals aimed at sustainable fisheries, that are also in line with the agreements made at the Johannesburg Summit finally to reach true sustainable fisheries. At the same time, there is something lacking there; I note with regard to the fisheries budget that this decisiveness is not translated into major shifts or priorities in the fisheries budget up to 2003.
You could, of course, claim that the fisheries policy is only partly being launched, but I should nevertheless like to mention a few points concerning the fisheries policy. Parliament and the Council have indicated that we consider it important, as a result of the failure in Spain of the fisheries agreements with Morocco, that money be set aside for the regions in question. The Committee on Fisheries insists on this being done.
Secondly, we are facing far-reaching decisions. This means that the responsibility of fishermen is considerable and that producer groups in the fisheries sector deserve extra support in this. We have tabled specific amendments in this area too and would greatly appreciate it if the Commission were to adopt them.
Thirdly, far-reaching decisions in the fisheries sector also means that a number of regions will actually be affected. I would refer to cod fishing in Scotland, but also to areas along the North Sea. This means that employment, namely indirect employment in the ports and indirect employment in the fish-processing industry, will be badly affected in those regions. In this respect, Europe needs to invest to create replacement employment, also in terms of sustainability in those regions. We would, in this connection, like the Commission seriously to consider, and subsequently adopt, a number of amendments tabled by the Committee on Fisheries.
Mr President, Commissioners, have no fear, I am neither a fisherwoman nor a farmer. Neither do I wish to comment on the reform of agricultural policy. My contribution will be confined to reiterating yet again my request for cofinancing. I have been asking for this for three years now. That should be enough!
I am here as a Member of the Committee on the Environment, Public Health and Consumer Policy and as a shadow rapporteur. The person I am shadowing, Robert Goodwill - who is the rapporteur for the budget - has already left. All of the areas of agricultural policy on which I have questions or which the Committee on the Environment, Public Health and Consumer Policy has tackled have already been addressed by him or other colleagues. The first is tobacco subsidies. This issue has been raised time and again since 1994. The Committee on the Environment, Public Health and Consumer Policy is calling for tobacco subsidies to be abolished. Obviously the Committee on Budgets cannot accommodate this request because we have a market organisation and we have to work within the legislative framework. Hence my very specific question to you, Mr Fischler: when is the Commission finally going to table a proposal explaining how it will contrive gradually to convert the areas under tobacco? I know that there is any amount of discussion about this. And I do not mean these half-baked ideas which are envisaged for the tobacco fund. Neither is it acceptable for you to answer that it is all far too expensive because converting jobs - in whatever sector - costs anything from EUR 31 000 to EUR 391 000.
My next question concerns the Food Safety Authority. When are you finally going to put pressure on the Council to let us have the Food Safety Authority?
(The President cut the speaker off)
Mr President, in my opinion, Commissioner Fischler has a vision for the future, since he has already answered a number of questions on the mid-term review and about the supplementary and amending budget of October. However, I have a question on the period that follows. In the Böge report on enlargement, which we adopted in May of this year, Parliament asked the Commission to outline agricultural policy after 2006 and what the expenses would roughly be. The mid-term review does not include the milk quotas reform, but options are given instead. What are the costs of those options? Are there, within the framework of changing the sugar policy, plans in connection with Everything but Arms, and what are the costs involved?
My next point concerns next year's budget and also, to some extent, this year's. Parliament had tabled a number of amendments to examine how we could protect ourselves against the outbreak of infectious animal diseases, such as foot and mouth disease, and how more funding can be made available for the development of marker vaccines and ancillary testing methods. As far as I know, it is nearly October and the Commission has shown no intention of launching these initiatives. Some preparatory work has been done, but neither of the studies has been started. It is, in my view, extremely serious that approximately nine months following the adoption of the budget, not even a start has been made on two issues that are so important for public opinion.
I would describe the debate taking place here today on the common fisheries policy as back-to-front or, at least, as 'putting the cart before the horse'. Since the Commission wants - and it has let this be known - the reformed CFP to enter into force in 2003, it is asking us to decide immediately on the appropriations which, according to the Commission, the reform will imply: EUR 32 million payable by means of the flexibility instrument, intended to finance the specific measure for scrapping vessels.
The problem, ladies and gentlemen, is that this Parliament has yet to give its opinion on the fundamental elements of this issue. This proposed scrapping means the disappearance of 28 000 fishing jobs in Europe, it has been rejected in general by the sector and this House has demanded further details from Commissioner Fischler as soon as possible.
The Commission has delayed the presentation of its proposals horrendously and they are also partly the result of this delay. The Commission, for its preliminary draft budget, should - we believe - have worked on the basis of the Resolution approved by this Parliament in relation to the Green Paper on the reform. This Resolution approved by the European Parliament rejected the reduction of aid to the fleets while, on the other hand, the Commission is proposing to remove it.
With regard to the outstanding commitments for the restructuring of the Moroccan fleet, we would ask the House for them to be included in the budget, in accordance with the approved Resolution.
Mr President, ladies and gentlemen, I should like - quite briefly given the advanced hour - to respond to the questions that have been raised here. I do not think that I need to return to the last question, put by Mrs Miguélez Ramos, about these 32 million and the 27 million, as I already dealt with this in my first intervention.
Several Members have indicated that they are opposed to these across-the-board cuts of 0.8% and I too am against a systematic cut of this kind; furthermore I believe that generally speaking this is a book-keeping exercise and not a political act. Policy-making is after all actually about deploying resources selectively and not simply applying the same iron-fisted approach across the board.
Several Members asked why there are no proposals on tobacco, sugar or milk in the mid-term review. I should like to remind you that a study is underway on tobacco; this study will be completed at the end of the year. From the outset - and we have also discussed this several times here in this Parliament - the intention was that we should table a proposal for a new type of market organisation for tobacco next year. The same, incidentally, applies to sugar. It is quite clear that the market organisation that we have for sugar at the moment will not be able to survive in its current form, particularly if you take into account the impact that the 'Everything but Arms' initiative will have once the transitional period has elapsed, and that changes will therefore be necessary. Here too, however, I have already informed Parliament several times that we intend to work on these next year.
As far as milk is concerned, in principle this is contained in the mid-term review, which also makes it clear that the Commission is prepared at any time to make a legislative proposal adjusting the common organisation of the market in milk, but only if it is clear that the Member States are prepared politically to go in a particular direction. At present we actually have no chance of getting anywhere near the necessary majority in the Council. That then is also why it makes little sense to table a legislative proposal.
Cofinancing - and I know that for many of you this is a pet subject - is not an appropriate topic for discussion in a debate on an annual budget; it is something for the next financial perspective. That is the context in which it needs to be discussed because it does of course go far beyond agriculture alone. Incidentally, the provisions on cofinancing will in any case be changed or extended to some extent if we transfer funds from the first to the second pillar because cofinancing is automatically guaranteed in the second pillar. In this regard I can only agree with all of those who referred here to yesterday's article in The Financial Times, because although on the one hand in this article it is stated that the common agricultural policy is better than its reputation - a sermon that I preach around once every week - it is also clear that people want to see rural development given a boost and that they wish to have better quality and food safety. The only thing is that when it comes to practical implementation we also have to say where the money to boost rural development is going to come from. There is only one source of money available here and that is the first pillar. Anyone who tries to deny this fact does not exactly help us to make real progress with this policy.
I should like, incidentally, to make one more comment on this article, namely that, as I see it, it is becoming clear that agricultural policy has taken a turn for the better in those areas where there has been a willingness to implement appropriate reforms. An unwillingness to reform does not do either agricultural policy or farmers any favours.
Turning to the question about modernising the fleet and why we are blocking this, I do not wish to provoke a debate on fisheries reform now - we have sufficient opportunity to discuss these issues - but I should simply like to remind you that the Commission's proposals do not contain any provision on compulsory scrapping of a particular number of vessels in a particular segment in a particular Member State; we simply open up possibilities. Each shipowner continues to have the right to decide and no individual or Member State is being ordered or forced to scrap. It is time that these allegations stopped, because they only help to perpetuate bad feeling amongst fishermen. We really must discuss this on the basis of the facts.
If you say that the bad weather in Ireland has had such a serious effect on farmers' income, then I can assure you that we are also prepared to help Ireland. In this case, of course, we are not talking primarily about advance payments for arable premiums, but mainly about premiums for cattle. We are prepared to transfer the advances as early as 16 October, the first day on which the money is available.
I will just comment briefly on the question of research into animal diseases. Research has to be addressed within the research budget. Research into animal diseases also takes place in the research framework programme and not in our own budget. We have to ensure that this is a focus of research work, and we have done so.
Mr Maat is right to say that there can be no particular shift in the financial priorities in the year 2003, but in both sectors - agriculture and fisheries - we have a little chicken-and-egg problem. Some say that policy can only be designed on the basis of a budget, which means that you first have to enter more resources in the budget or transfer funds from elsewhere so that you can choose to reform within a sound legal framework. Others say that we first need to know what the policy looks like before we can talk about the financial resources that will be required. This is the practice that has been observed by Parliament hitherto. That is why it is important for us to take further steps towards reforming fisheries and agriculture. Only then can we actually determine the specific sums involved in detail. If you do not know the policy it makes the calculations very difficult.
Mr President, Commissioners, ladies and gentlemen, it has been very useful to attend the debate on behalf of the Council. Both Parliament and the Commission have touched upon important themes concerning the 2003 budget. I have taken note of the various points of view, and I can assure you that I shall pass them on to my colleagues in the Council. I should nonetheless like to add a number of observations to a couple of the speeches that have been made.
Like the European Parliament, the Council is particularly alert to the large surplus in respect of the EU budget, amounting last year to EUR 15 000 million. Today's debate has indicated both the Commission's and the Member States' responsibility in this area, and this needs to be followed up. With regard to the mid-term review of agricultural policy, I should like to emphasise that the Danish Presidency will do what it can to further the negotiations on reform. Another important topic on which the Council and the European Parliament must find common solutions is that of setting up the special fund for dealing with the consequences of the floods in Central Europe. Yesterday evening, we had an extraordinary trialogue on this subject, and I am pleased to be able to say that the European Parliament, the Commission and the Council are agreed that the necessary decisions can be taken and legal acts adopted before the end of October. I anticipate the Council's being able to make the necessary contribution to this process. There is now already in theory an agreement to establish a fund of up to EUR 1 000 million per year, and it is important for the EU as quickly as possible to be able to step up its aid to the victims of the floods in Austria, Germany and the candidate countries affected.
On 3 September, my colleague Bertel Haarder, Minister for European Affairs, presented here in Parliament the result of the Council's first reading of the 2003 budget and took the opportunity of emphasising the agreements and the common understandings resulting from the meeting for consultation on 19 July. I am very pleased with this result. It means a lot to the Danish Presidency that we have full backing in the Council for discussing crucial topics with Parliament at an early stage. It was agreed on 19 July that the administrative preparation for enlargement is a main priority that the institutions will be able to address from now on and throughout 2003, and I should like to emphasise that the administrative basis for enlargement has been secured by means of the agreement on administrative expenditure for 2003. This early agreement also gives the institutions the best possible basis for planning in connection with the preparation for enlargement.
There has also, here today, been a very thorough debate on the EU's external tasks. In that connection, it is encouraging that a common understanding has been reached of the need to work towards securing funding for the Common Foreign and Security Policy in the light of essential new tasks. As I mentioned to begin with, an important priority in this connection is the EU's assumption of responsibility for the UN's policing mission in Bosnia-Herzegovina. We are also agreed about trying to reach an agreement on involving Parliament in the CFSP arrangements within the framework of the Treaty. The fact that the emergency aid reserve for humanitarian assistance can now also be used for civil crisis management is also a significant result. In June, a common understanding was also reached about the need to fund the restructuring of the Spanish and Portuguese fishing fleets and about the need to keep the overall payment appropriations as low as possible. I am of course aware that that there is still a way to go before we can enter into a final joint agreement on the 2003 budget.
Today's debate has helped clarify Parliament's and the Commission's ideas and attitudes, and I am certain that we can continue the sound cooperation between the institutions and, together, find the necessary solutions so that, in December, a budget can be adopted based on a detailed prioritising of EU funds within the financial estimates. In this way, we shall be able jointly to meet the challenges of the next few years. Thank you for your attention.
Mr President, I just want to thank everybody, because, as I said at the beginning, this was a unique event. We have never done anything like this before. In the main it has been successful. Granted, some Members just made standard speeches, but there has been some good debate and we have had some good responses. We have also had some confusing responses, especially on the Global Health Fund.
I should like to thank all those who have taken part, especially the individual Commissioners, and Mrs Schreyer for being here all the time. I should also like to thank the President-in-Office. During this presidency, the Danes have achieved several firsts in the budget procedure and to sit here for four and a half hours is a massive first. It has never been done before.
I must also note that Mr Elles' speech in which he set out six priorities of the PPE-DE Group was very good. Three of them seemed to have more to do with getting British Conservatives onto the list, which is going ahead at present, than with budgetary rigour or budgetary sense. I am sure Mr Elles will take that in the manner in which it is meant.
All in all it has been a good debate and I should like to thank all those who have taken part.
(Applause)
The debate is closed.
The vote will take place on Thursday at 12 noon.
(The sitting was suspended at 7.30 p.m. and resumed at 9 p.m.)
Written declaration (Rule 120)
The Commission can accept over half of the tabled amendments (35 out of 60), as such (16) or in part or principle (19).
·- The Commission can accept amendments 2, 6, 8, 11, 20, 28, 35, 37, 39, 40, 41, 43, 46, 50, 51 and 55 which improve the quality of the original Proposal notably by aligning its wording with Biosafety Protocol.
·- In addition, amendments 10, 12, 13, 14, 15, 18, 19, 23, 24, 25, 26, 34, 36, 42, 52 and 54 can be accepted in principle and 21, 56 and 60 in part. These amendments clarify important points, notably on the definitions, the notification procedures and the access of the public to the information. However, some redrafting needs to be done, notably on amendments 19, 21 and 52 where the Commission would prefer a wording more in line with the Protocol for cases of absence of decision by the Party of Import.
·- The Commission cannot accept the rest of the amendments (25), namely amendments 1, 3, 4, 5, 7, 9, 16, 17, 22, 27, 29, 30, 31, 32, 33, 38, 44, 45, 47, 48, 49, 53, 57, 58 and 59.
The next item is the debate on the report (A5-0294/2002) by Mr Bradbourn, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation on the granting of Community financial assistance to improve the environmental performance of the freight transport system (COM(2002) 54 - C5-0054/2002 - 2002/0038(COD)).
Mr President, as announced in the Commission's Transport White Paper of 12 September 2001, the Marco Polo Programme will provide Community funding to new international transport solutions which offer a viable alternative to road-freight transport. More specifically, the programme should help shift the expected increase in international road freight of 12 billion tonnes per km per year from congested roads to short-sea shipping, rail and inland waterway services.
The programme will be operational by 2003 and will last until 2010. For the five-year period from 2003-2007, we propose an overall budget of EUR 115 million. Marco Polo is an ambitious and pragmatic programme, geared to concretely improving services and logistics in the short-sea, rail and inland waterway freight markets. At the same time, it provides for appropriate monitoring and control to exclude unacceptable distortions of competition in the market. Marco Polo is thus more than a single continuation of the PACT Programme, which came to an end on 31 December 2001.
Marco Polo will be able to co-fund actions leading to modal shifts and better practices in all segments of the short-sea shipping, rail and inland waterway freight logistic markets. It will not be restricted to the combined transport sector as PACT was. Marco Polo will also support actions involving countries outside the European Union and candidate countries, in particular the applicant countries, whereas PACT excluded them. The programme also gives clear policy directions to industry on what changes the Community expects and needs in the freight market.
In this context, it proposes funding for three different types of actions: modal shift actions, catalyst actions and common learning actions. A few words on each of them.
Modal shift actions: these involved start-up aid for new services in the non-road freight market.
Catalyst actions: this aid is also limited in time and should lead to viable non-road freight services. However, these actions are more ambitious than modal shift actions. They should change the way that non-road freight transport is conducted in Europe.
Common learning actions: these seek to improve cooperation and share know-how in an increasingly complex transport and logistics industry. In order to achieve a real European added value, the Commission proposes to support only projects of significant impact on the market, which implies sufficiently large contracts.
I have outlined to you the Commission's objective in setting up the programme and I now look forward with great interest to the debate.
Mr President, I should like to thank the Commissioner for her opening comments on the general aims of the Commission's proposals.
I have several important points to make on my report concerning the Marco Polo Programme. Firstly, this programme must strike a proper balance. It would be extremely counterproductive to bury business in yet more red tape, notwithstanding the need for efficient scrutiny of how money is spent and how effective the programme is proving to be. Secondly, in my view as rapporteur, it is essential that the programme remains market-driven. This provides an excellent opportunity to show that the EU is prepared to help, not hinder, business, as is so often the accusation.
I especially welcome the committee's decision to lower the thresholds involved. This is something I have been adamant in fighting for, not just on behalf of numerous small and medium-sized enterprises in my own region, but also for SMEs in general which, if it were not for these low thresholds, would miss out entirely on funding which is there to help them achieve the goals of the programme.
Thanks to the new proposed new thresholds, companies could work together or alone in putting forward innovative projects that will benefit the industry as a whole. Keeping the original thresholds would mean that small businesses had once again been ignored by the European Union, which would seem to be merely interested - from the Commission's own comments - in showcase schemes. This, whilst looking good, does not benefit the people who pay for them - the taxpayers. In order to advance the immediate aims of the Marco Polo Programme - those of improving the environmental performance of freight transport and reducing road congestion, albeit in a relatively small way - this lowering of subsidy thresholds is crucial.
I also view as a welcome addition to this report, and one that well accompanies the reduction in these thresholds, the simplified definitions. This may not sound much to those of us who have been working on the report since March, but to the already overburdened managers of companies in the freight transport system all over Europe it would prove a great help in making applications for assistance for projects much easier. Indeed, these definitions could well prove to be the difference between companies not fully understanding the system - and hence not bothering to apply - and SMEs having much greater confidence in approaching the Commission with bids for their own innovative projects.
My last point reiterates one of the main aims of this proposal: that of reducing bottlenecks. I agree with the Commission that congestion threatens both the environment and the operational working of the whole freight transport sector. It is therefore imperative that we concentrate, in practical ways, on how to defuse these bottlenecks, especially around sea ports.
With regard to some of my earlier points, I feel that the lowering of the thresholds and the simplified definitions also apply here. It would be wrong to infer that only large-scale projects can reduce bottlenecks. I believe that innovative projects, on a smaller scale, can have just as much practical use - indeed if not more so - than those costing many millions of euros. Thus, given the final outcome of the report in committee, I reiterate the necessity of our open approach - the carrot rather than the stick - designed to encourage the participation of the business community. Success will very much depend on enterprises coming forward with their ideas, not those thrust upon them by regulation. I would commend the report to the House.
Mr President, I am very much in favour of this programme. Mr Bradbourn has made very sensible suggestions and has a feel for the needs of the travelling public, in particular those in cars who are delayed by heavy freight vehicles. I applaud the entire Marco Polo Programme, which is badly needed to stop congestion. I am a civil engineer by background. I served on the Transport Committee in the House of Commons in London for eight years and know only too well by travelling up and down to my north-west region from London how very difficult it is to do something about this problem.
I applaud the fact that new initiatives will be encouraged by this programme, ensuring that traffic is phased into junctions by using light-emitting diodes etc., things which are cheap but which are very effective and absolutely vital.
We must ensure that this scheme is properly monitored. That is the idea behind the opinion of the Committee on Budgets. We emphasise that, half way through the period up to 2010, there should be a thorough audit and investigation of what has been achieved. I agree entirely with Mr Bradbourn that we should not just go for large schemes, because out there the logistics industry - and I applaud its efforts up and down the country and across all countries in the European Union - has a lot of ideas that it wants to start up. That is where much improvement can take place.
I understand that the Council is anxious to reduce the amount of money being made available for this project. However, I hope that even if that does take place, we will show by the mid-term review that we are getting excellent value for money and that the budget should be raised in future years. I applaud everyone involved in this very forward-thinking scheme.
Mr President, ladies and gentlemen, firstly my many thanks go to Mr Bradbourn for his sterling work and his report. The purpose of the Marco Polo programme is to reduce the social costs of traffic and, obviously, this basic idea and aim are very much worthy of support. But as the old saying goes, 'All that glitters is not gold'. Unfortunately, I see Marco Polo as being part of the Commission's programme to forcibly shift traffic from the roads to the railways. For this reason I cannot agree with what it says in the White Paper, that shares between the various transport modes should be retained and frozen at their present level until 2010. This cannot be a natural development, because we are barking up the wrong tree.
It is true that road transport is responsible for a lot of congestion and pollution, but that is due to the fact that there simply is no other means of transport that compares to it. Freight transport is forced onto the roads because it is the most effective option. It is the fastest, the most flexible, and, most important of all, the cheapest form of transport for the end user. The citizens of Europe pay for transport and if it does not run efficiently and cheaply in Europe, we all suffer the consequences. In fact, believe me, those who always suffer most are those who have no alternative - those whose means are the smallest of all.
We should establish good incentives for different modes of transport and consider their overall costs, their benefits and their disadvantages to society as a whole. If we start off that way, it is all the same whether the share of road traffic is 1% or 100%. We need sufficient investment in the whole transport infrastructure, but the EU cannot be primarily responsible for finance, as we do not happen to be a money-dispensing machine.
Although this idea of the Commission unfortunately has a somewhat faulty basis there is also much that is positive about Marco Polo. The interoperatability of different transport modes, where we get something that works very well from the whole, is important. We must constantly remember that we are using the taxpayer's money, and we have to use it as efficiently as possible, and certainly not in any populist way. I would like to repeat that there should not be an aim here to reduce road transport but rather reduce its adverse effects, because if a patient is sick you will certainly not cure him by killing him off, but by giving him the proper medicine.
Mr President, Commissioner, ladies and gentlemen, Marco Polo is a well thought-out instrument that is designed to promote a shift in freight transport from road to more environmentally friendly modes of transport, and this at international level. It is a practical instrument that will help us to achieve the aim that we have in transport policy, which is, as you know, to stabilise the modal split at its 1998 levels, or restore it to those levels. Hopefully it will be operational as early as next year.
Other measures that we envisaged in the White Paper - for example, the first railway package, which we have already adopted, and the second, which we are now working on; cross-financing from road to rail; charges for heavy goods vehicles; internalising external costs - will all only have an effect in the long term or at the very earliest in the medium term if we really get them on track. The Commission's three proposed actions in the programme have clearly been inspired by its experience with PACT. After all, this was a very successful programme, which achieved a great deal over many years, even if the focus is now rather different.
Although we now have more money than under PACT, the challenge is also greater, and that is why we need to ensure that the programme's scope is very precisely delimited. In the Committee on Regional Policy, Transport and Tourism, in a coalition of common sense in transport policy, we managed by and large to identify the main focus of the instrument. In the plenary, however, we are having to work together to fend off two attempts to render this programme of assistance powerless by extending it.
The first is a proposal to extend the scope to include intermodal transport. My group opposes the rapporteur's Amendments Nos 8, 10 and 12, because they again seek to contribute, indirectly, to subsidising road freight transport. I do not have anything against intermodality, but that is not the aim this time round; this time it is first and foremost about modal shift.
Secondly, we must reject an extension of the scope to transport prevention actions. My group opposes the amendments re-tabled by the Greens, seeking in addition to carry out actions on transport prevention on this tight budget. I would be happy at any time to support a new programme on transport prevention, but its inclusion here would overstretch the programme and after all we want to implement it strategically. Here, less is more!
Together we agreed in the Committee on Regional Policy, Transport and Tourism that we do not want any distortions of competition between the environmentally acceptable modes of transport. We have lowered the minimum subsidy thresholds for the actions, as the rapporteur has explained; we have judged cooperation between operators involved in cross-border transport projects - for example in corridor conferences - to be worthy of support, and we want a budget increase to be reconsidered as part of the mid-term review.
I hope that the Council and the Commission will respond to our ideas quickly so that the programme can start next year, because the increasing problems with road freight transport mean that delay is not an option.
Mr President, Commissioner, ladies and gentlemen, on behalf of my group, I would like to thank the rapporteur, Mr Bradbourn, for his thorough work. The need to improve the freight transport system in terms of the environment is a vital one, with the amount of traffic continually growing. The enlargement of the EU will also bring with it new challenges as transportation routes get longer.
Our group supports the Marco Polo programme and is satisfied with the Committee's proposal. The EU can bring added value to this area by supporting innovative, new technology projects. No mode of transport should be excluded from the programme. Transport chains that may also involve transportation by road must also be included. If a project, in which road haulage companies are included, is good, it must be possible to apply for aid for it. The aim must be to move from a more polluting mode of transport to more environmentally friendly transport solutions.
In my opinion, it is important that we can also lend our support to improving the existing situation. Improvements can often be made by means of a better cost-benefit ratio rather than by starting on an entirely new project. In concentrating only on new projects there is a clear danger of distortions of competition in relation to the old ones.
It is right that the regulation should include a separate mention of sea transport and keep the reference to 'motorways of the seas'. 'Motorways of the seas' is also given a separate mention in the White Paper on Transport; it is therefore only natural to include it in this regulation.
As the rapporteur said, threshold values for all types of action in the Commission proposal are too high. The threshold values for modal shift projects, catalyst actions and common learning actions must, as the Committee is proposing, be halved. Parliament's amendments will not radically alter the essentials, but will make certain points in the Commission proposal clearer. We support Amendment No 29 tabled by the Group of the Greens and other amendments which aim to prevent and reduce unnecessary traffic.
The programme's budget is fairly modest and the objectives are very ambitious. We think, however, that it is important to set targets that are as ambitious as possible. In the longer term we hope that Marco Polo will prove worthwhile and attract additional funding. We must in addition investigate the possibility of additional finance for important infrastructure projects that supplement the Europe-wide traffic networks.
Mr President, Commissioner, we are all aware of the existing congestion on European roads and the significant external costs of goods transport by road, such as accidents, noise, pollution, climatic effects, the provision and maintenance of infrastructures etc. But this is nothing compared to the bleak predictions of what the future may hold if we do not implement measures to deal with these threats.
It is calculated that goods transport by road in the Union will increase by 50% by 2010 at a rate - as the Commissioner has said quite rightly - of 12 000 million tonnes per kilometre per year, and it is clear that neither the Trans-European Networks nor our environment can endure the brutal impact of this increase. We therefore need to adopt measures which, far from affecting our economic growth and progress, guarantee its sustainability.
The Marco Polo programme is an absolutely essential instrument, but we must ensure that it moves in the right direction. Given the limits on the resources available for this financial instrument, its aid must be focussed strictly towards the transfer of the greatest possible amount of the goods currently transported by road to other forms of transport which are more respectful of the environment and which produce fewer external costs, such as short sea shipping, railways and inland waterways. We have no choice but to sacrifice the intermodality between these latter two alternatives if we do not achieve our priority: to reduce the congestion of the roads.
At the same time, as well as a common political will on cross-border projects, we must promote the prevention and reduction of transport needs. We must revise the systems of packaging, industrial logistics, the organisation of production chains, etc., with a view to preventing raw materials, intermediate goods and end products from having to be moved further than is essential. To this end, in business economies we must take account not only of the expenditure generated by transport services but also their external costs properly assessed. Only in that way can we achieve a general awareness which leads to an organisational transformation and a reduction in transport needs.
Mr President, the effects of 'die Wende' in Dutch politics are slowly beginning to take shape. This is certainly no cause for celebration in the area of transport. Road transport takes centre stage in the plans of the new Dutch Government. Railways have a rough deal in the investment plans, and inland shipping even more so.
In our opinion, such an attitude is not conducive to a transport system that can stand the test of time. Considerable investments in infrastructure for the benefit of road transport will not only promote supply, but also demand. On balance, this means that the existing problems are not being addressed. This is why we welcome initiatives such as PACT and Marco Polo as incentives that encourage investments in true solutions and alternatives for (the problems of) road transport in the areas of research, development and operation.
The fact that we enthuse about the Marco Polo programme does not mean that we would not like to make a few minor observations. Not only alternative modes of transport deserve incentives. Initiatives within road transport that lead to a reduction in road miles should also be supported by the Marco Polo programme. In addition, the programme must be tailored to the situation in the sector or sectors. Large projects are bound to have a greater impact, but given the size of most businesses, it is questionable whether such projects will get off the ground in large numbers. Subsidy thresholds must be lowered in order to reach the entire sector, whilst the current budget level must be maintained.
This lowering of subsidy thresholds is also important for extending sustainable transport services. Indeed, extending capacity has virtually the same effect on transport flows, while the costs are down compared to when a new service is launched.
I should like to finish off with a remark about the effects of this programme on the various sectors. It strikes me as inevitable that a subsidy for a certain transport sector will affect relations with the other sectors. In my view, the conditions imposed on actual support by the Committee on Regional Policy, Transport and Tourism are fair and logical. Subsidies should not result in effects that go against the Community's interest, particularly against Community policy. In addition, it is undesirable for subsidies to lead to a cargo shift between rail, short sea shipping and inland shipping.
In short, we are largely satisfied with the proposal as it is now before us and will endorse it accordingly. I hope that our governments will follow suit.
Mr President, the Commission's proposal for a European Parliament and Council regulation on the granting of Community financial assistance to improve the environmental performance of the freight transport system has much to recommend it. However, there is also much - if not even more - to criticise. The objective is positive. In the future more freight is to be shifted from road to other more environmentally friendly modes of transport. Ideally, this should check the growth in road freight transport resulting from enlargement of the Union. For my country, Austria, this is an absolutely fundamental political issue.
The instruments provided to achieve this are also sensible: start-up support for new, non-road freight transport services, which should however be economically viable in the medium term; support for launching freight services or facilities of strategic European interest, and common learning actions to foster more cooperation in the freight logistics market. Working together makes us strong, instead of everyone being against everyone else and opposing anything new. The individual amendments proposed by the European Parliament in the Bradbourn report are also good. The more SME-friendly minimum subsidy threshold deserves a particular mention here.
That, however, is the absolute limit as far as the praise is concerned. All of the measures that are intended, in the truest sense of the word, to be put in train here are long overdue. For far too long we have talked about more environmentally friendly forms of transport without taking appropriate measures. It should come as no surprise, therefore, that our roads are full and congested while rail and inland waterways have not for some time been performing at the levels of which they could and should be capable.
A critical question mark should also be placed over the funds allocated. EUR 115 million may be a lot of money, but it is spread over five years and the Marco Polo programme is a different situation yet again for all of the measures that were mentioned just now. Last but not least, I would lament a further serious shortcoming at European Community level. The way that Europe drafts its legal texts, the public will never understand us. With this in mind, I quote from the fifth recital, as also amended by the European Parliament: 'The Marco Polo programme features three types of action: (1) modal shift actions, which should focus on shifting as much cargo as possible under current market conditions from road to the more environmentally acceptable short sea shipping, rail and inland waterways; such actions must not lead to a shift of freight flows from short sea transport, rail or inland waterways to another of these modes, unless the share of freight transport by road in the transport chain is thereby substantially reduced.'
Does anyone here understand this language? I find it hard going even when I am reading the text!
Mr President, I welcome Marco Polo in principle and in practice. Its predecessor, PACT, was very popular in the United Kingdom with both the public and the private sectors. I am sure Marco Polo will be even more popular in the United Kingdom.
I should also like to thank the rapporteur for ensuring that Marco Polo will be even more business-friendly than PACT was. I agree with the Commissioner that is important that Marco Polo does not lose sight of its main objective, which is to encourage modal shift. Why must we do that? Firstly, because we must tackle pollution. Transport is the fastest-growing source of global warming gases in Europe. Secondly, we must tackle congestion. We must, for example, help switch high-volume, long-distance freight away from the road onto the railways where it belongs.
Action is also clearly needed at EU level, not just at a national level. After all, only by encouraging the 15 railway companies to work together can some of the artificial national barriers to free movement be removed.
Action is also needed to encourage greater use of our ports, seas and inland waterways. 40 per cent of freight already goes by sea. That is an area where we can - and because of Marco Polo will - see more growth. Marco Polo will make a difference there.
Finally, and most importantly, let us not get carried away with our own rhetoric. Marco Polo is a positive move but, on its own, it is clearly nowhere near enough. The PSE Group urges the Commissioner to encourage more actions like this and encourage the Member States themselves to take on board their own responsibilities to encourage modal shift in a much more dramatic and radical way than we have seen in the past.
Mr President, I welcome Mr Bradbourn's report. He can certainly count on my vote in tomorrow's plenary. I particularly support his view that modal shift should not be the programme's only goal. The programme should also look to reduce congestion, lower thresholds and increase accessibility. The goal of the Marco Polo programme should, in fact, be extended, so that the programme can also contribute to the search for and development of more sustainable transport systems. I therefore value this line of approach. Sustainable transport systems cannot be achieved by modal shift actions alone. We must extend these actions to other forms of transport, including not only inland shipping but also short sea shipping, and of course rail transport. Roads remain of crucial importance, with a reduction of traffic congestion by more efficient use of them being the starting point. This is extremely important.
This brings me straight to the next point, which is savings in transport. I am pleased with the amendments that the Greens have tabled before the plenary and I will endorse them. A great deal is to be gained from transport saving techniques. These are worth investigating within the framework of the Marco Polo programme. In addition, the important point is made that we must stay one step ahead of developments in transport.
My objection is that only rather limited resources have been made available over a five-year period. The amount of EUR 150 million has already been mentioned, and this is precious little to follow up PACT, a programme that already proved successful. I had expected the budget to be higher, and that may, in fact, turn out to be necessary. Also, the Member States themselves need to make efforts in this area and must commit themselves to solving problems, so that new opportunities can present themselves for the economy.
I hope that the Commission will ensure that good communication is established with society, so that it is possible to seize the opportunities that present themselves.
Mr President, honourable new Members, I will cut straight to the point. Lorries are at their most environmentally friendly when they are off the road. We must therefore focus more on transport prevention. The Marco Polo programme only deals with other transport, not less transport. A programme such as Marco Polo must be more ambitious than the current draft. This ambition must also translate into projects geared towards preventing transport. The European Union's aim is to grow annually in economic terms. However, this economic growth goes hand in hand with a growing demand in transport, and what is worse is that this demand for transport now even exceeds economic growth. The correlation between economic growth and transport growth is tragic on different levels The European economy will in this way become increasingly less transport efficient. We drive more miles to achieve the same economic results, with more traffic jams and accidents to boot.
Secondly, the sudden increase in mileage requires an enormous amount of fossil fuels and causes ecological and social damage. I take issue with the rapporteur's remarks about the doubtfulness surrounding the calculation of external costs and the increasing eco-efficiency of road transport. It is true that the performance of individual lorries is improving, but they are doing more miles. This increase in miles negates the profit gained from using an economical and clean engine. Journeys must be avoided and economic growth must be disconnected from transport growth.
We therefore insist that projects aimed at transport prevention also be given scope within a programme such as Marco Polo and should not be discounted from the outset. Marco Polo is a very important project to us. We would like to see Marco Polo become more ambitious and it should, therefore, also offer opportunities to projects in which transport of this kind is avoided, for that is true innovation.
Mr President, experience has taught me that when bureaucrats and politicians resort to jargon, citizens should guard their wallets. What is one supposed to make of the phrasing used to proclaim that one of the aims of the Marco Polo programme is to maintain the module repetition of freight transport at its 1998 levels by promoting a modal shift from road to other transport modes?
Another gem was the heading 'optimism in infrastructure capacity and logistical concepts'. This sort of mindless gobbledegook means as much to the ordinary citizen of Europe as a text in ancient Sanskrit. The Commission needs to learn that transparency is not about putting things on the website. It is about writing in clear, jargon-free language that ordinary people can understand.
As to the substantive issue of reducing road congestion and improving the environmental performance of the transport system, I note that this ambitious aim is to be funded to the tune of EUR 115 million over 5 years. That is just EUR 23 million a year to be spent Europe-wide between 15 Member States - or is it to be 25 Member States? Frankly, even if this aim could be achieved by the Commission's financial instrument - and I share Mr Bradbourn's scepticism on this - the amount of money allocated would hardly begin to dent the problem. As always, the Community's ambitions are bigger than our pockets. Therein lies the problem. The money being spent belongs to the taxpayers of Europe, it is drawn from national governments, each of which has its own unique problems. Thus, as always, the Commission is looking for a European problem that does not exist on a European level and then failing to address it.
Mr Bradbourn's traffic-light solution, however, hardly seems appropriate. The problem in eastern England, the region I represent, is that we have neither decent roads nor decent railways. Yet improving infrastructure would cost more in my part of England than the whole of the budget allocated to this scheme. Given such a pathetic response from the Commission and the clear evidence that this House does not have any better solutions, it would be better to leave transport improvements to national governments. Our government in particular seems well capable of making its own mess of our transport policy without any help from the Commission and its jargon.
Mr President, I welcome this programme to shift freight transport from road to short sea journeys, inland waterways and rail, and also the aim of holding the amount of freight on roads at the present level until 2010. I particularly welcome the lower threshold for subsidies and the simplified definitions. These measures will be of significant help to SMEs.
Regarding SMEs, I hope that the Commission's aim of funding large projects, while understandable, does not mean the exclusion of smaller projects which are more likely to be placed in smaller, peripheral Member States which are nonetheless in great need of help and support in this area. I think of my own country in this context, with its poor road, rail and inland waterway infrastructure. Ireland suffers doubly from safety problems, road congestion and environmental damage.
I welcome this programme, but it should not exclude smaller innovative projects which are deserving of support.
Mr President, I welcome this excellent initiative. We need to ensure as far as we can that freight is removed from our roads and is placed onto alternative means of transport. Ireland has benefited greatly from EU funding to develop its rail and road infrastructure. It is currently in receipt of monies to develop a new tramway system in Dublin and a tunnel to take freight from the north side of the city - the M50 in the airport area - to the docks, thus keeping unnecessary freight from the city's streets.
I want to raise a serious problem that has arisen in relation to the completion of the M50 in the Carrickmines area of Dublin. Around EUR 74 million has been allocated to this project. It has been found that an environmental impact assessment study which has been necessary to qualify for EU funds is seriously flawed. It did not identify an internationally important archaeological site, Carrickmines Castle, which contains, amongst other things, the remains of a 13th century Norman castle.
The motorway, as currently planned, will bury this site before an archaeological dig has been carried out. It is not appropriate that European taxpayers' money should be used in this way to destroy our heritage. It is not just Irish heritage, it is European heritage. I am calling on the Commission to intervene urgently to have the construction of this road stopped until a full review is carried out as to why the environmental impact study did not identify this major archaeological site when it was identified by a state-sponsored organisation, An Foras Forbartha, in 1983. This is a major issue that needs to be addressed as a matter of urgency by the Commission.
Mr President, I am delighted with the Commission proposal on the Marco Polo programme which should contribute towards a shift in the transport of goods from road mainly to short sea and inland shipping, and soon also to rail. At present, the White Paper is before us in Parliament and if there is something we are all agreed on, it is that something should be done to prevent a total standstill. Nit-pickers criticise us for interfering with the free market forces in an unacceptable manner, but this is somewhat laughable if one considers the amounts involved. As if this small amount would make any difference to market forces! Let us not get carried away here.
We are already very happy if, with Marco Polo, we can persuade the sectors involved to be more resourceful in thinking of ways of transporting goods from A to B. Road transport should therefore not fear an exodus. In fact, within a few years, the sector will want more goods to be transferred to other modalities in order to maintain mobility and cut down on traffic delays.
With regard to the amendments, we also tried to cater for small investors in the programme, while keeping the programme intact. Parliament wants to give the sectors involved a clear signal. We are quite happy to help clear obstacles to reach the modal shift. We do not want to impose any rules, but we do expect the sectors to use their common sense, for doing nothing leads to inertia and an enormous drop in dynamism and competitiveness. The sectors I have talked to have, in fact, interpreted the programme in this way and have appreciated the gesture.
Rail transport must, in my view, make a greater effort, cut down on red tape and work in a more customer-friendly manner. Failing this, I fear that citizens and governments will not be prepared to invest in new or modern rails. Can you detect any improvements yet, Commissioner? For I cannot. I fail to understand why the Council wishes to cut the programme's funding. Europe will make an utter fool of itself. More funding would be a more reasonable suggestion.
Mr President, I would like to thank the Parliament for its excellent work on the Commission proposal as shown in the report of the Committee on Regional Policy, Transport and Tourism and the opinion of the Committee on Budgets.
I am delighted that both the Commission and the Parliament share largely the same vision on how to actively promote sustainable transport.
In particular, I am happy to see that the Parliament supports the Commission with regard to the overall budgetary envelope of the programme. You surely know that this is a matter of discussion in the Council. The Council may propose a lowering of the amount. This would risk rejecting a disproportionate number of good proposals and endangering the very goal of Marco Polo.
Coming to the proposed amendments, you will not be surprised to hear that the Commission can accept a large number of them, possibly with redrafting or even unchanged in so far as they improve or clarify the Commission's texts.
However, there are some amendments which, in our view, would not be conducive to the overall goals and management of the programme. The Commission rejects these amendments or parts of them.
Let me briefly explain the position. Amendments 14, 15, 21 and 24 aiming at lowering the contract thresholds will not help us to generate projects which by their size are of real European added value. We need fewer but larger projects with real impact. This will also help the Commission to manage the Marco Polo programme effectively.
I agree with the concerns of some Members of the Parliament regarding the role and participation of small and medium-sized enterprise, but in fact SMEs do have the opportunity to join trans-national consortia in which any kind of companies can participate.
The Commission also has a problem with bringing forward the date of its report on the implementation of the programme, as proposed by Amendments 3 and 27. While I understand the concerns of the Parliament, the date proposed will not give us enough time to gain experience with the programme.
Using the term inter-modal action as proposed in Amendments 8, 9, 12 and 28 may carry the risk that we narrow the scope of Marco Polo and exclude important segments of the freight transport sector such as bulk and conventional traffic, which are not inter-modal.
The Commission must also reject Amendment 10 and part of Amendment 17 aiming at including road transport actions in the programme. This is against the modal shift nature of the programme and may render it unmanageable. As for the second part of Amendment 28, modal shift between non-road modes is not within the scope of the programme because it would lead to unacceptable distortions of competition and does not focus on the main overall programme objective.
Moreover, the concentration on maritime transport as such, as proposed in Amendment 16, would narrow down the 'regional motorways of the seas' wording, since the latter includes inland waterways. We cannot accept the reduction of the central steering role of the Commission in complex logistical projects as proposed by Amendment 18.
The detailed financial rules requested by Amendments 25, 26 and 31 seem superfluous as general financial instruments provide for enough control and monitoring.
Finally, the Commission cannot support part of Amendments 2 and 28, referring to the formation of a common political will in cross-border transport projects as political decision-makers are not targeted by the programme.
Thank you very much, Mrs Diamantopoulou.
The debate is closed.
The vote will take place tomorrow at 12.00.
The next item is the debate on the report (A5-0301/2002) by Mr Schmid, on behalf of the Committee on Employment and Social Affairs, on the Commission's Communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the assessment of the first five years of the guidelines on employment (2002/2152(INI)).
Mr President, Commissioner, ladies and gentlemen.
I want to begin by stating that unemployment is increasing in Europe, increasing in Germany, increasing in France and increasing in other Member States. The economy has stagnated, and the European Employment Strategy faces major challenges. It must become much more effective. A look at the research behind the Commission's report leaves one in no doubt as to what are the biggest practical problems for the European employment process. They are that it is not being implemented effectively enough in the Member States, that it has only marginally influenced the national employment strategies and that it is, in general, unknown to the actors in the labour market.
This pattern must be broken. The European employment strategy must be combined with the national employment strategies in the Member States and must also be rolled out at regional and local levels. The question that arises, however, is that of how this is to take place. My answer is clear and unambiguous. The national and regional parliaments must be allowed to debate and decide on the national action plans. It may perhaps appear self-evident that national action plans should be decided upon and discussed in the national parliaments, but that does not in actual fact happen in any Member State today. It is all the more important that it should do so inasmuch as it is the parliaments that, in approving national employment policies, also appropriate the financial resources needed if the policies are to be put into practice. A national action plan that comes from Europe and has no connection with the parliaments will naturally be ineffective, as will the attendant budgetary process. That is an incredibly important issue.
I also believe that the Commission's reports concentrate very much upon how European cooperation is to be developed, coordinated and synchronised. I think that is very good, but I want to make two observations. First of all, administrative coordination must also result in coordination in the working environment. It is not enough for officials to cooperate better across borders. Instead, something must also happen out in the labour markets. New jobs and more employment must be created. Otherwise, the result is all talk and no action.
Secondly, the Commission's synchronisation report is concerned, to my surprise, with only two processes, namely the economy and employment. I wonder what happened to the social process. Coordination must of course be based upon all three processes. They are all equally important, and each has its contribution to make. If the social process were to be squeezed out, integrated overall solutions would soon be replaced by the perspective of the employer alone. The result would then be conflict and strife instead of constructive cooperation.
I would therefore urge the Commission to stick by the Lisbon decisions, which emphasise both economic growth and social integration, which give just as much weight to the quality of working life as to the quantity of work produced and which make full employment, viewed in the light of sustainability, a prime objective.
I also want to underline the value of the open method of coordination, which invites the Member States to take part in a learning and development process that can be far more effective than the traditional way in which legislation is steered through. The method is still in its infancy. It needs to be developed and implemented more consistently, especially within the individual Member States where it can be combined with entrepreneurship and development strategies that create both jobs and a qualified work force.
I should finally also like to address the absent Council of Ministers, which will meet on 8 October and say that it is not enough to take certain steps to simplify a bureaucratic European cooperation process. There is also a need to set political priorities and to take practical initiatives that will lead to action and that are based on the decisions taken in Lisbon. We also need important changes in the Member States if we are ever to obtain a coordinated and effective European employment process. We therefore require a bottom-up process to complement the present top-down process at European level.
Mr President, ladies and gentlemen, the communication being debated today is based on the evaluation by the Commission and the Member States of five years of the employment strategy in practice. The results are important and I should like to reiterate a number of them.
Ten million jobs have been created in Europe, as the result both of economic growth in previous years and efficient reforms on numerous job markets. We have seen important structural changes in most Member States, qualitative changes in employment policies and numerous countries have made progress in energising the job market, preventing long-term unemployment, introducing the most employment-friendly tax systems yet, gradually adapting education and training systems and introducing more flexible labour standards.
What is important about the employment strategy is that the driving force behind it was the management of basic objectives. The Member States had common objectives and used the open method of coordination. Much still remains to be done and this is set out every year in the Commission's common report and guidelines. Your motion contains some very interesting ideas on how we need to proceed and we need to draw on what we have learned to date so that we can make a number of changes.
I fully endorse the three priorities which you have set: first, the need to increase the rate of employment in relation to the Lisbon objectives, secondly, the question of the quality of work and, thirdly, the need to reduce inequalities on the job market, and here I would highlight the question of inequalities at numerous levels, the gaps on the job market, be they skills gaps, inequalities at regional level or inequalities between the two sexes. As far as inequalities between the Member States and the new countries after enlargement are concerned, I disagree with the proposal in the explanatory statement that we should operate with two parallel strategies. We need a single strategy and common objectives, although naturally we shall use national recommendations to differentiate our message and accommodate the peculiarities of each country.
The European Parliament and the Commission also appear to agree on the need to rationalise the procedure. One important priority is to ensure the strategy continues to be efficient and discriminating. The philosophy we propose is fewer guidelines and a stronger medium-term strategy, more stable guidelines; to put it simply, fewer guidelines which are valid for a longer period of time.
Again, one question which arises when we talk of updating is the scope of future guidelines. What will their scope be? Will they relate specifically to the job market or more globally to all the basic factors which influence employment policies? We take the view that they should have a broad scope which covers the main factors which influence the level and quality of employment in our economy.
As far as the management model, the method used to manage and administer the employment strategy is concerned, I totally agree that we need to incorporate the employment strategy at all levels of national planning. We have seen interesting examples of regional and local employment strategies over the past 5 years, local action plans on employment have been submitted, and this was a successful initiative. The commitment and contribution of the two sides of industry is very important. Of course, our initial evaluation is that not every means of involving them has been exhausted and that important efforts are needed. And as far as the involvement of civil society is concerned, it is still early days as regards any decisive involvement of civil society in employment policies.
I agree that the national parliaments have a vital role to play. The parliamentary Committee on Employment and Social Affairs has already organised events with national parliaments on exchanging experience and information and we believe that this should continue but that, in future proposals, starting with the debate in the Convention, the national parliaments should play a more important part in national action plans and the European Parliament should play a more important part in the European procedure.
My last comment has to do with bringing the European Employment Strategy into line with the general economic policy guidelines, as proposed in our communication of 3 September. We hope that, in adopting this proposal, which I presented to Parliament the day it was adopted, we will achieve greater cohesion between the two strategies, without calling the independence of the employment strategy in question. The purpose of the communication taking stock of the strategy, together with the communication on rationalisation, is to start an open debate on the future of the European employment strategy. After five years in practice, I think that your report has made a valuable contribution and that the Council will do likewise at its meeting on 8 October, when one of the basic issues of the Committee on Employment and Social Affairs will be the debate on the evaluation and the future of the employment strategy.
As you know, the official proposal on the 2003 guidelines on employment will be submitted next April, together with the proposal on the general economic policy guidelines. In the interim, there is time enough for everyone to take part in this procedure and express their opinion. In order to broaden and facilitate this debate, the Commission intends to publish a further communication in January which, as far as the timing of specific proposals is concerned, will come halfway between the communications already approved and the proposal for the 2003 guidelines. This means we shall have two-and-a-half months in which to conduct an in-depth debate.
We eagerly await your proposals and, if we draw on experience from the past five years, we shall be able to improve the employment strategy dramatically.
draftsman of the opinion of the Committee on Women's Rights and Equal Opportunities. (DE) Mr President, Commissioner, ladies and gentlemen, when the European Employment Strategy was adopted five years ago it was seen as an important step towards combating unemployment. All in all, its four pillars have passed the test.
The first, employability, includes developing skills and qualifications. The second concerns the adaptability of the individual to the ever-increasing demands in companies and society. The third is entrepreneurship with the aim of job creation, and the fourth, equal opportunities, is one of the most important pillars, which, like the others, needs to be developed further.
The very ambitious aim is to make the European Union into the most dynamic knowledge-based economic area in the world, but this is not only significant in terms of the economy; there are also clear implications for social policy. In 1997 there were 17 million people unemployed in the European Union. Last year there were 13 million. This year, however, the figures are clearly rising again. This is particularly noticeable in my own country, Germany. We must not become accustomed to these high figures.
In some countries, however, there has been an increase in employment and women in particular have benefited from this. Nevertheless - and here is the rub - the jobs concerned are mainly part-time and lower qualified jobs. The Member States must, by creating the appropriate conditions, by policy-making and by negotiating constructively with the social partners, create higher quality jobs, in particular in the full-time sector.
We are still miles away from achieving the ambitious goal set in the Lisbon Council Conclusions of an employment rate of 70% or 60% for women between 2000 and 2010.
In my opinion, which was adopted unanimously in the Committee on Women's Rights and Equal Opportunities, we criticise the fact that the Member States still have not set any employment rates for women in their national action plans. In the NAPs no significant suggestions are made for improving performance in the equality initiative. On average women earn 76% of the hourly rate for men. The social partners are called on to implement the principle of equal pay for equal work or work of equal value.
To create jobs, women also need to be encouraged to found firms or become self-employed through targeted support. What does this involve? Reducing the burden on business, simplifying the formalities, particularly at the start-up phase, and setting up funds. It also involves securing access for women to education and vocational training. Gender-specific discrimination must therefore be combated energetically. We call for these steps to be included in the national action plans in the future so that their results can be monitored.
In the Committee on Equal Opportunities and Women's Rights we addressed one further interesting issue: how better to reconcile work and family life. Progress has definitely been made in the Member States. However, in many cases working conditions are not sufficiently family friendly. There are not enough facilities for the care of children and other dependents and in general there is a lack of flexibility.
The main points in my opinion were accepted unanimously by the lead committee, the Committee on Employment and Social Affairs. I should like to take this opportunity to thank Herman Schmid for his concise report and for his ability not only to seek compromises but also to put them into practice.
My work in the Committee on Women's Rights and Equal Opportunities was not the only say that I had in the Schmid report, because I was also the shadow rapporteur for my group, the PPE, in the Committee on Employment and Social Affairs.
Despite a willingness to establish common ground, there were quite a few differences of opinion. That is why we will be tabling amendments again tomorrow in the plenary. Let me give you an example. Since the Luxembourg employment summit, which was initiated by the highly successful Council Presidency of Jean-Claude Juncker, we have all endeavoured to achieve better coordination of economic and employment policy. Agreed! However, we must not ignore the fact that it is the responsibility of the Member States to take the practical measures. That is where investment is made, but unfortunately all too often withheld. That is where the competence for taxation, social security and other charges lies. There social policy is at home with different national traditions.
We do not agree that the open coordination method needs to be extended to all areas of social policy. Although it is necessary to strengthen democracy and involve as many stakeholders as possible, we must not have it extended haphazardly to any number of players in civil society, because there is a risk, Commissioner, that Members of Parliament, at both national and European level, and the social partners will be sidelined in the process. That would be wrong.
I hope that we are successful in winning the support of other groups for this and other important amendments. If so we will have a majority not only in the committees but also in the plenary tomorrow in favour of Herman Schmid's otherwise expert report.
Mr President, I am delighted that we are having a debate on this vitally important subject. It is clear that many Member States still have much to do to reduce high levels of unemployment. It is very easy to set targets and to make promises - as Chancellor Schröder has found out - but the jobless need action and not words.
I agree with the rapporteur that job creation is a major challenge. I disagree with his conclusions that we need the Commission to examine anew the causes of low economic growth and to submit suggestions to reverse it. The causes are clear, the actions required are clear. What is needed is the political will to make it happen.
There is, however, no solution to unemployment in strengthening the role of the social partners to quote the rapporteur 'in all matters' regarding the organisation of work and working conditions - though I am sure the trade unions are always looking for such an opportunity. The social partners may well have a very useful role in some countries and in some cases but, given that the majority of employment growth is coming from SMEs whose employees are beholden neither to big business nor to big unions, it is hard to see how such a move would be positive for job creation. Certainly we must all put job creation at the top of our own agendas. I earnestly hope that colleagues from all sides of the House, and indeed the Commissioner, will reflect on this when we are voting on the Atypical Workers Directive in a few weeks time.
Mr President, I want to begin by thanking Mr Herman Schmid for his extremely valuable cooperation in preparing this report. He has been very constructive. I share the Commissioner's view that the employment strategy has been successful, as far as we can see. During the five years that it has been applied, unemployment has gone down, the number of jobs has increased and, for example, the active labour market policy, which was previously being conducted at a very low level in Europe, has now been considerably improved, partly through lifelong learning.
Big improvements have taken place. Nevertheless, there remains a lot to be done, just as the Commission's document states. Unemployment is still too high. There is a big gap when it comes to education and lifelong learning. Those who already have a high level of education also help themselves to most of the education offered in the labour market, and those who have least education do not obtain as much. There are also big regional differences within Europe. The overhaul and improvement of the employment strategy are necessary therefore.
I myself think that the pillar structure has been valuable as a structural instrument, because some parts of the pillar structure have been more successful than others. The employability pillar has been relatively successful, and the equality pillar has also been successful in the sense that female employment has increased, even though a lot remains to be done.
On the other hand, the adaptability pillar, which is a little more difficult to understand, has not been as successful. This is nonetheless an important area we must continue to work on, for it is this which has an influence upon working life, the working environment and lifelong learning out there in the workplace. All these factors must be improved in the future.
It is good that the Commission is now proposing to coordinate employment policy and economic policy, but I share Mr Herman Schmid's view that social security too, in relation to which we also have a European process, must be involved in this coordination. When coordination takes place, no area must be given precedence over another. It is easy, both at national and European levels, to allow economic policy and the economic process to take precedence over the socio-political dimension and considerations relating to employment policy. That must not happen. They are equally valuable processes which must be treated equally when coordination takes place.
I regard open coordination as a complement to legislation, not as an alternative to it. We must, however, improve the actual way in which the open method of coordination is applied. Since there is no qualified majority in the Council on the issue of the objectives, it is reasonable for the European Parliament to have the right of co-decision concerning these objectives.
When it comes to the national action plans, I share Mr Herman Schmid's outlook. It goes without saying that they must be debated and decided upon in the national parliaments. It is only fair that we should have democratic control, both at European and national levels, where these important issues are concerned.
It is also important to involve other actors. Of these, the two sides of industry are perhaps the most important of all. It is important for them to be involved in devising policy, both at European level and at the other levels. It is also important, as mentioned in our proposal, for the candidate countries to be integrated into this process at an early stage.
There are a number of differences between the candidate countries and our own countries, but there are also similarities. Demographic developments and the demands they make upon the labour market are similar in the candidate countries. Consequently, the candidate countries need to be involved in this process soon. Moreover, we want to see a clearer link between employment policy and existing economic instruments, namely the European Social Fund and Equal. The employment strategy underlying those instruments must be made clear; clearer, that is to say, than it is at present.
In general, we are encouraged by the developments in this process but, as mentioned earlier, institutional changes are needed: better coordination and a strengthening of the European Parliament and of the national parliaments. We must not forget, however, that economic policy, employment policy and the respective councils must be accorded equal value.
Mr President, Commissioner, ladies and gentlemen, I should also like to begin by sincerely thanking Mr Herman Schmid for the very expert way in which he has overseen the preparation of this opinion. Thanks to his knowledge, expertise and focus, we have obtained a very stringent report. I also very much agree with his observations to the effect that the European employment policy must be organised to a greater degree from the bottom up rather than from the top down. That is a matter on which I agree with him, in spite of the fact that our political starting points are otherwise very different.
We have all of us raised the issue of whether the European employment policy has worked, and we have of course genuinely obtained a situation in which countries are speaking more of a common language in some areas. Unemployment is nonetheless still high in many countries, and it has almost become a persistent feature of countries that set the trend. There is a lack of structural reform and not enough ability to comply with the employment strategy. What ought therefore to happen? The answer is that we must strengthen the employment strategy by making it more open, because it is important for governments to commit themselves to the strategy on behalf of their electorates.
It is important that we simplify the employment strategy and make its objectives clearer, and the Commission and the Council are both thinking along those lines. It is the correct path to go down. Rather than draw up a long list of quantitative objectives covering every conceivable aspect and then measure success in terms of the amount of reports and paper generated, we must clarify the objectives and ensure good communication.
It is important that we involve the local and regional authorities and both sides of industry. That is something for which Parliament has fought, and it has now become an integral part of the European employment strategy. As pointed out in this opinion, it is both desirable and important for us to involve the national and regional parliaments so as to broaden the public debate and enable national politicians to assess the employment strategy, see what is being done in other countries and learn from their experiences. On the other hand, I think that open coordination should continue to be intergovernmental, and it must be flexible. Employment policy is a national competence, and that is a fact that must not be changed by the back door. It is therefore important that no change be made by the back door to the character of employment policy by, for example, giving Parliament the right of co-decision. That is not something we can support. It is also essential to ensure coordination with economic policy. Success in employment policy will of course be synonymous with success in economic policy. Many countries struggle with large budget deficits which they would not have at all if they were to abolish large-scale unemployment. There must therefore, of course, be better coordination, and I am able to welcome the initiatives the Commission is working on in this area.
Mr President, Commissioner, on the basis of the information concerning the implementation of employment guidelines, the report by the Committee on Employment and Social Affairs proposes several improvements, emphasising job creation and training. In the extension of his report on the local dimension of employment adopted by Parliament in July, Mr Schmid rightly insists on the need to develop local and regional job markets. He makes a series of other proposals with which I agree, and I would like to join previous speakers in congratulating him.
Having said that, I still want to emphasis that, although the European employment strategy has gradually transformed conditions for drafting and implementing national employment policies and enabled better coordination with economic policies, it has not, however, contributed to kick-starting growth or fundamentally changing the employment situation. So, is this a question of method or a matter of choice?
The Heads of State and Government have opted for liberal choices by favouring the speeding-up of deregulation and liberalisation, wage moderation, and flexibility and insecurity in the labour market. I therefore believe that the chasm has deepened between the stated objectives on employment and social life within our committee here and the guidelines for the economic policies implemented in each EU Member State. Allow me to give a few pertinent examples. In France, restructuring is being speeded up, and redundancies and relocation are being imposed in several sectors. A substantial number of redundancies are due to take place in the new economy following the bursting of the IT bubble. Thousands of Vivendi group employees are anxious. They know that they will not have the same redundancy payments as their former employer, Jean-Marie Messier. Daewoo, which received bonuses and subsidies in Lorraine, is now moving to China. Total Fina Elf, which has made huge profits, is skimping on compensation to casualties of the AZF disaster in Toulouse and is considering a social plan involving 1500 employees of its subsidiary, Atofina. Alcatel has announced 23 000 job losses by the end of 2003. In the textiles sector, within Alstom and Avantis, businesses have closed or are starting to close.
Under these conditions, I believe the problem we are facing is not so much juggling economy, employment and social considerations as the possible need to review the economy. Every day, experience shows us that there can be no true social and employment policy that responds to employees' interests, the needs of the people, while economic policies remain tightly corseted by the stability pact and remain based on exacerbated competition and reduced labour costs.
Yes, the subject of employment is at the heart of citizens' concerns and we must do all we can to combat unemployment effectively and create jobs, which to my mind means we must put an end to the dominance of the financial markets.
No real progress can be made, however, if the citizens themselves are not involved in decisions, if there is no effective social dialogue on the challenges of European construction, which are far more wide-reaching than the institutional aspects currently being addressed by the Convention.
Mr President, Commissioner, Mr Schmid, thank you for the report and thank you for looking into the situation. I should like to make a few critical observations.
Firstly, as has been mentioned a number of times today, we are now on the brink of a slow but steady economic downturn. Member States where, until recently, an economic miracle was unfolding - the Netherlands being one example of this - are now faced with rapid decline in employment, while the same measures are still being applied. It is actually regrettable that we talk about creating 10 million jobs - in the knowledge that this largely depends on the economic climate - but cannot gauge accurately whether, and if so, how, this is related to policy. However, we still believe that measures to assist reintegration into work, for example, can definitely have a sustainable effect. If these were not in place, we would be in trouble. But as I said before, we are not certain.
Meanwhile, the Luxembourg process has, in fact, been overtaken by the Lisbon process to a certain extent, and there are a number of other processes running parallel to it as well. We believe it is useful to maintain the four-pillar structure as it is now, not least because a number of underlying guidelines have not yet been elaborated. I will mention two.
The first one, which falls within the pillar of adaptability, is quality of labour and quality of the organisation of work. I find it distressing that we have been talking about creating more jobs for years, yet far too little attention is being paid to the whole aspect of better-quality jobs. We have wonderful documents on the subject, but this is as far as it goes. We have no further details worked out, no plans to put them into practice, certainly no programme, and we have no money put aside for this. This is distressing at a time when one takes part in a fifty-plus fair and is surrounded by hundreds of people, and one talks about the need for increasing participation of the elderly in the labour market. Statements you hear at a time like this are: 'So what are the jobs involved? Will I be required do the same job as I did before? No, never, give me voluntary work any day'. Or you may be facing cross-border workers in a room of 600 people who say: 'Yes, very nice, this free movement between Belgium and the Netherlands, but how about adapting the social security systems?' This is an underdeveloped area.
I could quite easily go on like this for a while and fill my 3 minutes very quickly. I think we should persist with the open coordination method, but should at the same time consider very critically whether it should be applied to other areas, and many more, without any further consideration.
Finally, on the issue of policy coordination, it would be good to work on this very hard in the near future. There are debates coming up in the short term about how we will be coordinating this. I will monitor very closely whether the subordination of the employment guidelines compared to the overall guidelines for economic policy, as enshrined in the Treaty, is not overshooting its target too much and whether the right balance is maintained. I think this is urgently required. This could mean that we will need to bring elements of current economic policy into line with a number of elements of these other objectives. This means balancing things out, in my view.
Finally, it is patently clear that parliaments must be interviewed and called on more extensively in order - how shall I put it - to lower the level of this sort of work across the European organisation.
Mr President, I would like to thank the rapporteur for his tremendous work on this report. I would also like to thank the Commissioner for some of the hints she has given us on what she hopes to achieve in the coming year with regard to these guidelines and strategies.
No-one has yet mentioned that people create jobs. Any model where a forced system of state employment or superstructure artificially creates employment is doomed to failure. This is because underlying economic development, which ensures that long-lasting, quality jobs can be created, is not there. There is, however, a necessity and an urgency for the state to be involved in the protection of workers and the social protection aspects. However, when the role of the entrepreneur or business in creating jobs is taken away, then the reality of the employment-creation quandary is undermined.
When the overall aspects of the different economies within the European Union and throughout the world are considered, those which have created the best and most numerous jobs are those which focus on five key issues. Firstly, a strong social partnership model whereby all the actors at a national level are involved in determining broad economic policy, as well as social policy. Secondly, where incentives are given to entrepreneurs and to businesses to invest in new jobs, in new infrastructure and in research and development, giving a longer-lasting guarantee to the creation of manufacturing in other service jobs. Thirdly, a very solid and continuously evolving education and training system, because the real tools we should use to adapt our workforce to the present, as well as future, conditions are those of education and knowledge.
We often hear in this House and other establishments about the idea of lifelong learning. What does it really mean? Mr Bouwman mentioned that middle-aged workers had asked him at a fair what he could do about work for them. There is a depth of knowledge within the European Union, amongst people between the ages of 45 and 60, that is going untapped, a resource that is being lost because of ignorance, because of a lack of innovative thinking or simply because of a lack of a properly-structured training programme to allow them to adapt to the new market forces and employment opportunities available.
There is an old saying: give a man a fish, you feed him for a day; teach a man to fish, you feed him for life. That must be the underlying basis of our strategies with regard to the quality of jobs, work and employment opportunities available - the kinds of skills that we give to people.
The fourth point concerns competitiveness. It may not be a popular thing to say in this House, particularly when we are discussing social affairs, but unless an economy is competitive, it is not going to be able to deal with the fractures of the market in which it is operating. It is not going to attract inward investment from companies and it is not going to be able to prevent the relocations of industries from that economy to other economies where there is more competitiveness or better conditions.
My last point, which is not often mentioned and which is not paid due recognition, is flexibility - the ability to adapt to changing circumstances. Who would have thought five years ago when this strategy was first started that the numbers of people in employment in the European Union in the information technology sector would be as high as they are today? Likewise, who would have thought five years ago when this strategy was first implemented that the number of long-term unemployed would still continue to be the same five years later? If anything, we have failed those people who are the most vulnerable - the long-term unemployed - by what we have put in place over the last five years. We have failed them, failed to give them the proper tools of knowledge and information to be able to cooperate and deal with the new opportunities that are available.
When we look at the overall strategy a number of things jump out - colleagues on the other side of the House may disagree with this interpretation, but this is my opinion. Firstly, we need to narrow down the guidelines. We need to ensure that they provide the ideal focus needed to attack the areas that we recognise as being the most important. Secondly, we need to give a longer timespan for the guidelines to work. Instead of revising them every year, why not make it every three or four years to ensure again that they can be seen to operate within the mechanisms and systems that they are emerging from?
Next, as many speakers have mentioned, there is a need to coordinate the broad economic policies with regard to employment strategy, to ensure that the two match. Some people say that there is a tension between these two ideals. However, in reality, unless they are working in parallel and in coordination with each other, maximum results will not be achieved, i.e. maximum economic growth and development and maximum employment of those ideals.
My last point is that we need to continue investing in people, because no matter how many figures and statistics are put before us the bottom line is that we are talking about one single individual person who has lost out on an opportunity within the European Union. If, by our discussions here tonight and our work over the next year each of us could get one single person into a quality job we could achieve a lifetime's work because we have helped our fellow human beings to help themselves and they in turn can be the trainers, educators and ambassadors of the future.
Tomorrow we must give this report a ringing endorsement, but we must also ensure that we do not tie our hands. Future ideas must be flexible and able to adapt to the new society.
Mr President, Commissioner, ladies and gentlemen, in implementing the European Employment Strategy, the European Union is seeking to establish the medium-term objectives of full employment, integrated into a context of political coordination, for every Member State.
Mr Schmid, whom I shall take this opportunity to congratulate, highlights the positive effects and also some of the less successful aspects of the European Employment Strategy in the last five years. One of the problems that needs to be resolved is the poor transposition of the Strategy at the decision-making level in the field of employment. The open method of coordination is an important instrument for the implementation of this strategy. As everyone knows, this was designed for sectors in which the Member States retain their autonomy. Differences still remain, however, between national interests and European interests, hence the suggestion that every government should incorporate the national action plan into the development of common policies in the field of employment. The active support of the social partners and their contribution to the implementation and the integration of the Strategy's priorities into their annual programmes is particularly relevant in areas such as lifelong learning, active ageing, equality between men and women and the modernisation of the organisation of work.
Account must also be taken of the consequences of enlargement for the current labour market in the European Union. If we are going to be able to improve the current situation between the common global policy at European level and the adoption of policies at national level, adjustments must be made to economic development, by harnessing human resources and creating new institutional structures, but also by strengthening the entrepreneurial spirit.
In Portugal, the National Employment Plan transposes the content of the Strategy to the Portuguese situation in an attempt to respond to the new challenges. In recent years, the Portuguese labour market has generally performed well. Structural weaknesses still remain, however, which only a coordinated medium and long-term strategy, with the active participation of the social partners, will enable us to overcome. Amongst these weaknesses I would highlight:
the low level of training,
the significant effects of long-term and extremely long-term unemployment,
the existence of a group with special difficulties in rejoining the labour market, comprising young people, older workers, women, ethnic minorities and persons with disabilities,
a sectoral and entrepreneurial structure with serious shortcomings,
low productivity,
considerable regional inequalities.
Lastly, I should like to emphasise that, in order for economic and national employment policies to be effectively coordinated and coherent, and to guarantee the effective achievement of the European Employment Strategy, the possibilities of the open method of coordination must be improved and exploited, without losing sight of the requirement for this method always to make transparency its top priority.
Mr President, Commissioner, ladies and gentlemen, today we are debating a successful European project which five years ago still had a host of detractors and which has earned the right for its fame to spread beyond a handful of experts. Since 1997, around 10 million new jobs have been created. This is not enough, in terms of either quantity or quality. We agree, however, that the Employment Guidelines need to be made more efficient; they must not be extended, but they need to be more transparent and they ought to have more binding force.
We do not wish, for the time being in any case, to change the pillar structure. However, we do think that it ought to be overhauled. In previous years, Parliament has often offered new suggestions with this in mind and also pointed to shortcomings. We also want the guidelines actually to be implemented. We are aware that some Member States put up so-called passive resistance to the Commission. For once this too needs to be clearly stated.
The assessment of the first and fourth pillars was favourable. With your permission, I should like nevertheless to examine this with a more critical eye. On the basis of my own experience in the Member States I would say that the first pillar - employability, which deals above all with further education and training - is still far too haphazard, arbitrary and shortsighted. We need continuous professional training, and at the end of the day this means employees having a right to further training, and not only when they are 50 or 55 years old, but also when they are only 30 or 35.
The fourth pillar - equal opportunities - has been warmly praised. I believe that the considerable success we have been able to see here is also due to the fact, Commissioner, that equal opportunities policy has been supported on several occasions by anti-discrimination legislation. Entrepreneurship and adaptability are still judged to be deficient. It seems to me that many employers still have not even realised that they too are expected to show flexibility and make changes.
The European Social Fund is certainly an effective instrument, but we Europeans should also link it to the fulfilment of certain obligations by the Member States. We will probably not be able to manage without European sanctions in the long term. Commissioner, my group stands by your side. The national employment plans are often still seen as secret government documents, their contents unknown to national Members of Parliament and the public. That is why, for the sake of democratic legitimacy, we need codecision at EU level and legislative proposals to provoke debate and decisions at national level. As social democrats we will be happy to support you in this quest.
Mr President, Commissioner, ladies and gentlemen, employment is the key instrument in counteracting social exclusion. That is why this is, in my view, such an important item on the EU's agenda. I should like to thank Mr Schmid and Mr Mann warmly for the critical eye they have cast over five years of European employment strategy.
It is of crucial importance to us in Parliament to have our voices heard now, particularly because it is reported that the Commission will be producing a proposal for employment guidelines in 2003. I, for my part, should like to make the following observations.
In its report, the Commission admits unhesitatingly that the European employment strategy cannot take all the credit for the increase in employment over the past couple of years. This worries me greatly, because at present, we are clearly heading for a recession, and this is exactly a time when we need an effective strategy. If, therefore, it is not clear whether the policy works, is it useful to retain this strategy? The question also arises as to what exactly the European Union's role is. Is it a matter of subsidiarity? It is therefore high time sound indicators were developed and the statistics were updated more effectively. Only then can we really discern what works and what does not. In the meantime, it is a fateful sign that the Court of Auditors will, on Friday, have very critical things to say about the EU's local employment projects in terms of the objectives, how they are monitored, and the inspection of financial resources.
And then there are women. From the Commission communication, it appears that older employees and women still get a rough deal in the area of employment. Although over the past five years, employment for women has increased by 4.3% to 54.9% - a very minor increase after all - the jobs involved are mainly part-time and without any real prospects. The glass ceiling may have become a little more fragile, but it is still in place. However, it is of course completely unacceptable that wage differences still amount to an average of 16%. In addition, one of the main headaches for the working woman is combining family with work. Although Member States have paid increasing attention to parental leave and childcare over the past few years, I think that more is needed. In many Member States, the public is struggling with the notion that the husband can also apply for parental leave. The househusband is viewed with suspicion. I think it is up to the Union to try to change this. In terms of best practices, I believe that a country such as Sweden can certainly be held up as an example.
Finally, the older employee too is still given too little consideration. Lifelong learning often passes them by, while this is, in fact, very important. It is extremely important, in my view, to develop a sound, effective and verifiable strategy, certainly in the light of the pending enlargement.
Mr President, Commissioner, ladies and gentlemen, the balance-sheet of five years of the European Employment Strategy demonstrates that major shortcomings remain in the creation of quality jobs with rights. Most of the jobs created during these years have been precarious, part-time or very short-term, and which fail to guarantee that equal rights and opportunities will be complied with.
As stated in the report by Herman Schmid, whom I wish to congratulate on his work, unemployment remains at high levels, and long-term unemployment in particular is one of the main causes of social exclusion in Europe, to which we can add precarious and poorly paid work. Women are still the worst affected, with average salaries still being considerably lower than those of men, and women still experience considerable difficulty in being promoted to more senior and executive positions.
The continuance of the restrictive monetary policies of the Stability Pact, the cuts in public investment, the insistence on privatisation, specifically of public services, relegate social and job creation policies to second place, and this is the current situation. Priority is still also being given to Community policies in the fields of competition, fisheries and agriculture that fail to take account of small and medium-sized enterprises or family-run smallholdings and of small-scale and coastal fishing, which contribute to exacerbating unemployment and prevent quality employment from being maintained. The same thing is happening with the restructuring and relocation of undertakings, specifically of multinationals, in a flagrant breach of respect for workers' rights.
It is particularly significant that there is widespread lack of knowledge in the Member States about the European Employment Strategy and that their national plans do not contain quantitative objectives, specifically employment rates for women - as defined at the Lisbon Summit - and nor are these plans being presented in the national parliaments or debates held on their content.
Account must, therefore, be taken of these issues if we are to achieve positive results in the creation of jobs with rights.
Mr President, this debate is nearing its end and I think that we are all agreed that the employment strategy has not borne fruit everywhere, or at least not the same fruit. But what is important is that all the Member States are starting to change the way they design their national policies, mainly by shifting their priorities from managing unemployment to managing an increase in employment.
Mr Schmid's report highlights a series of issues which our committee voted in favour of, the purpose of which is to supplement and enhance the Commission communication so as to strengthen this strategy which started in Luxembourg. I should like to focus in my speech on a number of issues which other honourable Members have also raised this evening.
First of all, the involvement of local regional authorities and non-governmental organisations is less than satisfactory. The Commissioner referred to local action plans submitted and implemented by local agencies which might set an example, but they are, I think, the exception rather than the rule. I think, as Mr Andersson said, that we need to study these examples and find out exactly how and why they benefited some regions and not others.
I should like to mention something that has happened in my country, which has made me sit up and think. Greece is preparing for local and regional elections and absolutely no-one has highlighted the part which local agencies can play in creating jobs. Everyone trumpets how important they are in keeping the place clean, creating green spaces, with the odd allusion to social policy for good measure; but never that they can mobilise local forces and create jobs. And as for non-governmental organisations, they are even worse off and, unless they are officially involved in social dialogue, local society will not, I fear, look on them as serious, efficient partners.
Another issue is unemployment among women, which the spokesman for the Committee on Women's Rights, Mr Mann, highlighted. I think that here too, despite the increase in the number of jobs, the Member States need to show serious commitment and consistency in adopting quantitative targets for making qualitative improvements to women's jobs and creating new jobs. This relates directly to the issue raised this evening, an issue which I too vigorously endorse, namely the need to coordinate employment policy and social policy.
It is here that the serious question of creating the conditions needed in order to reconcile work and family life raises its head. This is a question of social policy, for which the Member States are responsible; but it is also a question of social responsibility, an issue of concern to the European Parliament and for which the social partners are responsible.
So, as we can see, huge efforts are needed to ensure that the employment strategy operates at several levels, not forgetting the serious role which national and - where they exist - regional parliaments should play; because employment policy really is an issue to which they have paid scant attention.
Mr President, Commissioner, ladies and gentlemen, today's stocktaking exercise illustrates very clearly how important it has been even to reflect on strategies at European level because, although responsibility for labour market policy lies with the national governments, when it comes to economic policy and social policy it really is time that we recognised that the internal market has contributed to making our national economies interdependent and at the same time to creating interdependent living and working conditions, with the result that we are quite simply compelled, as the European Parliament, as a European institution, also to find an adequate response to this challenge.
That is why this stocktaking exercise actually does nothing other than invite us to join up procedures even more closely, and to support the Commission's streamlining initiative in economic, employment and social policy so that we gain even better instruments in these fields. We have to make it quite clear that we agree that if we wish to respond successfully to the challenges coordination has to be a European task. After all, these challenges are greater than ever before when we see that successes in employment are being cancelled out by weak economic growth and that poor labour market figures are in turn dampening growth.
We must finally get used to the idea that we need to have an economic policy at EU level that also has to meet employment policy objectives, and that we need to pursue a modern EU employment policy that secures sustainable and high-quality growth for everyone. This bond needs to be emphasised as we look towards the future. I have to say that quite honestly I really hope that the Convention and the Intergovernmental Conference will succeed in making a breakthrough in this regard, so as to enshrine the Lisbon process in a constitution, in particular with the aim of full employment.
Allow me to make three further comments on practical and comprehensive actions which seek actually to increase employment intensity in the European Union and which are in particular also very important from an economic policy point of view. Firstly, employment intensity can certainly also be increased further through taxation measures, for example by applying low rates of value-added tax to labour-intensive services. It is disappointing that so little progress has been recorded here.
In addition, it should also be said that initiatives to promote entrepreneurship and small and medium-sized enterprises need to be more closely interlinked than has been possible in the past.
Thirdly, and this concerns the Employment Guidelines in particular, we should also consider whether we might establish a link with the guidelines in competition policy, that is in policy on state aids, where we of course have specific rules, so as to have exemptions to the ban on state aid when small and medium-sized enterprises are being promoted or jobs created. The approaches found there are, however, not necessarily reflected in the Employment Guidelines and the Employment Guidelines are not necessarily reflected in these rules either. In my view this is really vital, because aid is also a significant aspect, just as competition policy as a whole is an important policy area for promoting employment.
Mr President, at a time when unemployment is high in the countries of the European Union, it is vital to draw up a European employment strategy. First of all, however, such a strategy should prohibit all large companies from making mass redundancies along the lines of those currently being implemented by the extremely wealthy trust, Alcatel. Everyone knows that the responsibility for unemployment lies principally with these large companies, which are not only failing to create the extra jobs they should, but are eliminating jobs purely for the benefit of shareholders.
Furthermore, any employment strategy should commit the Member States to taking the initiative in creating the hundreds of thousands of jobs lacking in all the Member States of the European Union, in hospitals, the public transport sector, the postal sector, or in education. It would also be in society's interests for the Member States to set up large-scale projects to build low-cost, high-quality accommodation. The current policy, however, which consists of privatising public sectors left, right and centre, is exactly the opposite. Under these conditions, talk about an employment strategy is nothing but pious hopes.
Mr President, Commissioner, ladies and gentlemen, first of all I would like to thank my colleague, the rapporteur, Mr Schmid, and congratulate him on the guidelines he has proposed in his report, with which we largely agree.
In fact, like many of my fellow Members, I consider that the European employment strategy we have known over the past five years has, to varying degrees, perhaps, depending on the regions, been effective and has benefited the citizens of Europe. However, I believe the time has now come to review its structure and also to propose a new strategy that takes full account of the coordination of macro-economic, social and employment policies. From this perspective, we have just reviewed every aspect of European employment strategy during the last five years and proposals have been made regarding the guidelines to follow. I would like to focus on three points.
The first point concerns the necessary relationship between the European employment strategy and national employment plans and in this respect, I believe it is a question of the relationship with citizens and the understanding citizens may have of European strategies that affect them. In actual fact, this relationship takes place through the intermediary of the national parliaments, both in giving their consent and in implementing the European guidelines. In this regard, I believe the situation to be something of a paradox. The employment situation is deteriorating. The European Union's efforts to set up employment strategies should target people in difficulty. However, those who should be able to benefit from the actions are in fact the most disillusioned, the most critical and those who least understand our positions and the proposals we are making. I therefore think that if we try to implement a coherent strategy, which fully involves the national parliaments by allowing them to debate national employment plans and make them their own, we will contribute to democratising European procedures, in particular with regard to the European employment strategy, and legitimise our actions in the eyes of the European citizens.
The second point - on which, I believe, everyone agrees - is that, in order to be effective, the European employment policy should really be an integral part, in socio-economic terms, of European policies. The objectives of full employment, education, lifelong learning, all of which have been cited, are in fact parallel objectives which largely fall outside the scope of the guidelines for each sector alone.
Lastly, in conclusion, I think we need to review the subject of the social instruments used by Europe. In fact, even if we reach an agreement on the objectives to be achieved, we still need to provide ourselves with suitable instruments with which to implement them. On this subject, I believe we must reconsider using the codecision procedure and majority decision-making with regard to employment policy. Although the open coordination method has proved useful, I believe it must be used to complement the other legislative instruments, as was originally intended.
Mr President, I should like very briefly to thank Parliament and everyone who has contributed to this important debate during the course of the Commission's efforts to present the new, post-evaluation employment policy. Serious account will be taken of Parliament's proposals and opinions and I should like to touch on four points which were raised several times this evening.
The first is the basis on which the employment strategy is being developed. It is a combination of competitiveness and cohesion. Clearly, the employment strategy takes account of the needs of companies, both large and small, and the needs of the workers. The doubt expressed by a number of honourable Members as to the extent to which it fosters competitiveness is, I think, somewhat exaggerated, given that, if nothing else, the employment strategy has resulted in what are also business-friendly job market reforms. The need to achieve competitiveness and cohesion at one and the same time means, as several honourable Members have pointed out, that we need to couple employment strategies and policies and social policy; in other words, they cannot be segregated and we need to take account of social policy issues every step of the way.
The second point is the framework, cooperation, updating the employment guidelines and the financial package. Important and serious proposals and approaches have been voiced. I would point out, as several honourable Members have said, that the employment strategy needs to be discriminating, its scope needs to be clear and it should not be incorporated into the economic guidelines.
The third point is involvement. One of the basic problems we identified during our evaluation was the involvement of national parliaments, which need to assume a more important role, and of social partners and of local authorities, as regards the regional and local application of the employment strategy.
Finally, I should like to refer to the method itself as a tool, as Mrs Gillig quite rightly pointed out; a tool which we are using for the first time. The open method of coordination has no separate entry in the Treaty; however, it has been a very successful method, which is why we have used it in another two procedures, exclusion and pensions, and we believe that the Intergovernmental Conference will perhaps give us the chance to finalise it and use it more efficiently in other policies.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A5-0279/2002) by Mrs Smet, on behalf of the Committee on Women's Rights and Equal Opportunities, on the representation of women among the social partners of the European Union (2002/2026(INI).
Mr President, this is the second time that social policy and policy on equal opportunities for men and women have been scheduled so late in the day. This is acceptable once in a while, but I should nevertheless like to ask those who draft the agenda to switch things around and to schedule economic policy and agricultural policy, for example, this late on the agenda, which would allow us to discuss our reports in the afternoon and prevent Mrs Diamantopoulou and us always having to sit here burning the midnight oil.
I shall now turn to the report. Why has a report been drafted on the representation of women among the social partners? Firstly, because there has been an enormous increase in the number of working women. Women constitute 42% of the total workforce in the EU. This same increase is not reflected in the bodies that have a say in policy. These are the structural bodies of the social partners themselves, their chairmen, their secretaries-general, their executive committees, their general meetings, their negotiation committees, and so on. Women are underrepresented in these. Even where social partners function as delegates in advisory bodies, these delegates are very rarely women.
Despite this, the social partners require - and we grant them this with pleasure - a large proportion of the power in Europe and the Member States, for it is, of course, a fact that the collective labour agreements they conclude, and which therefore also affect women, generally have force of law. Indeed, a large proportion of legislative authority, namely that related to labour, has been passed on to them. This is permissible, provided that the social partners are representative. If they are not, then this is not really tolerable. I maintain that they are not representative. When, while 42% of women are in the labour market, not even 25% of women are represented in the administrative bodies of the unions, a figure dropping below 12% or 10% in some administrative bodies, and if, for example, employers' organisations have 1% or 2% of women in their administrative bodies, then I maintain that these social partners are not representative of the labour market.
Hence the report. We would therefore ask first and foremost that data be collated and that a database be set up that tracks the presence of women amongst the social partners, for it is extremely difficult, Commissioner, Mr President and fellow MEPs, to obtain these figures. This is not too bad for the trade unions since they themselves keep track of these figures to some extent, but this is practically impossible for employers. If you were to ask any Member State what the proportion of women is in employers' organisations, you would not get a reply, any figures or data. Either this is due to unwillingness, or the data is not available. It is therefore essential to set up a database. I know that the Commission is in the course of setting this up and that a research mandate has been issued. This mandate, however, runs over four years, and I hope, Commissioner, that it will not be four years before steps are taken. If we have to wait for the figures, it will be a long time before anything happens.
In my view, the Commission, the Member States and the social partners must pursue a policy that is similar to that in the political world. Fortunately, political parties have gradually been convinced of the fact that the political bodies must be representative of the people in their country. If 50% of those people are women, as is the case in all countries - and it is often more - then the political world should be a representation of those women too. This is policy both in Europe and in the national Member States. The same cannot be said, unfortunately, of the social partners.
This is why a series of measures is being proposed in this report which must be implemented either by the European Union or the social partners themselves, with a little pressure from the Member States, in order to achieve an acceptable level of representation of women in all negotiating bodies and in the bodies of the social partners, also with the aim of allowing women's issues to be discussed during the negotiations. It does indeed speak for itself that those who are around the negotiating table are most sensitive to their own issues; this is always the case. This is also normal, for they are most familiar with their own issues. This is similar to organising a negotiating table with disabled people; they too would be very sensitive to the issues affecting disabled people, and they would be right. This is also true of negotiating tables attended only by men. They are very sensitive to their own issues and not so sensitive to those of women. Hence our theory. I urge you, Commissioner, to adopt a policy that addresses this issue as a whole.
Mr President, I should like to start by thanking Mrs Smet for this report, which shows that very little progress has been made as regards the representation of both sexes among the social partners and that discrimination is alive and kicking.
It is a disgrace that huge trade union organisations in Europe, with hundreds of thousands of members, do not even have token representation of both sexes and that there are entire trade union executives made up only of men. The number of women on the job market has risen but there has hardly been a commensurate increase in the number of women in trade union organisations, where fewer than 25% hold executive positions, even though over 40% belong to a trade union.
On the employers' side, as Mrs Smet said, the situation is even worse, with the lowest proportion in Belgium, with 1.5%, and the highest in Finland, with just 19%. Of course, there has been an increase in the number of working women over recent years, but remember that Beijing concluded ten years ago that, if we continue at this rate, we shall achieve equal numbers in 2500 years.
So what can we do at European level? Clearly this is not an issue which can be resolved through legislation or binding measures. The Commission, as you have already heard, has selected a researcher to monitor statistics and record them throughout Europe, because at present the only records we have are from the national representations; we have no analytical sectoral representation and no breakdown by Member State. This statistical exercise will last 4 years, but we shall be able to use the data from year one and it will be especially helpful in finding out where we need to intervene by networking, by exchanging practices, by working together and by giving incentives to trades union.
The second point is that we need to agree on specific quantitative targets and timetables for the involvement of women. The social partners, who are due to present their common agenda at Christmas, intend, as far as I am aware, to include the question of equality as one of the common issues which they will endeavour to resolve over the next few years. So if the social partners at European level present a common agenda at Christmas and include the question of gender equality, it is important that we then set specific quantitative targets and timetables. The Commission is still aiming for equal representation of men and women at all levels, including in the committees it sets up, but, to tell the truth, few women are involved even in the Commission unions.
Before I finish my intervention, I should like to point out that the question of the lack of involvement of women, as Mrs Smet has explained, is a question of democracy, it is a question of representation, it is a question of neglecting half the population, neglecting half the force and half the talent of European society. We really do believe that, with the employment strategy and social dialogue, we can make progress, but Europe cannot push ahead alone if the social partners themselves fail to assume a large part of the responsibility, which is why we also need their initiative here.
Mr President, I too should like to congratulate Mrs Smet on her own-initiative report and for highlighting an issue which has been more or less forgotten at both European and national level. It is true that we have little information on the under-representation of women in social partner structures and on their lack of involvement in social dialogue negotiations. It is also true that this deficit, this problem, is not acknowledged in political circles.
In fact, while we often hear about the absence of women from parliaments, from governments, from local and regional authorities, we rarely hear about the absence of women among the social partners. So we too need persuading, as European institutions, as national governments and as social partners, that the involvement of women in decision-making procedures within the social partnership will not merely add credentials to their authority and quality to democracy; it will also, in the final analysis, promote our development objectives, since it will help increase employment, improve the quality of work and increase productivity and competitiveness.
As far as the involvement of women in decision-making processes is concerned, it is the only opportunity to take account of the demands of women, both employed and unemployed, to develop social responsibility for the benefit of working women, to create the conditions needed to develop creativity in the workplace, to take account of specifically female aspects and to deal with wage differentials, which is the most basic problem of all.
So we need a broad information and awareness-raising campaign in every direction and to motivate working women themselves, because they too must take their share of the responsibility.
Mr President, Commissioner, ladies and gentlemen, I too would like, first of all, to congratulate Mrs Smet, on my own behalf and on behalf of the Group of the Party of European Socialists, on her excellent work and on her supreme willingness to take into account the wealth of suggestions made during the debate in committee.
The balanced participation of women in decision-making bodies is an issue which is frequently raised and with regard to which Europe has often emphasised the need to take measures, and this issue has by no means been resolved. As the Commissioner said, there is a democratic deficit here in all areas of society - economic, social and political. This report seeks to take stock of the situation in the social and political fields, of the representation of women among the social partners. With regard to this matter, the first thing that becomes clear is the lack of systematic data. There is very little information available about the participation of women inside the organisational structures and internal decision-making bodies of the social partners, while even less information is available about the gender-specific composition of delegations of negotiators in the social dialogue. Moreover, there are no statistics available about the advisory bodies in which social partners are represented. The European Trade Union Confederation has made genuine efforts to compile statistics, but it encountered many difficulties because of the poor cooperation of the national trade unions.
In any case, these studies reveal a pyramid structure, in which about 40% of the total number of trade union members are women, and the percentage falls to less than half that figure the nearer one gets to the decision-making structures at the top of the pyramid. There is even less information available regarding employers' organisations. All this means that women are very poorly represented in negotiating delegations, which has an impact on the success of the equal opportunities policy too. Indeed, in recent years, at the request, not least, of Europe, a number of strategies have been implemented, tailored to the situations of the different Member States, which have led to an improvement in the situation, although it still remains wholly unsatisfactory. In Italy, for example, a policy of positive measures has been implemented within the trade associations, facilitated by legislation and by the funding of specific training projects, to encourage the participation of women in administrative bodies, and, in many cases, this has resulted in organisations including quotas in their statutes. It is true that all this has yielded significant positive results but they have been almost exclusively at local level: progress stops when we reach national decision-making levels.
There is a direct link between the participation of women in decision-making bodies and negotiating bodies and the pursuit of an equal opportunities policy. This connection is confirmed, not least, by the results of research promoted by the Dublin Foundation on the subject of 'Equal Opportunities and Collective Bargaining' in the Union, which stresses that the participation of women negotiators has yielded positive results in terms of reducing the existing inequalities, increasing the attention paid to reconciling work and family life and tackling the issue of wage inequality between men and women. It is therefore necessary, as Mrs Smet's report calls, for the European Commission to make a start on the compilation of data and the establishment of a database relating to the representation of women among the social partners so that indicators can be established with a view to increasing the influence exercised by women in decision-making bodies, to create a database relating to the results of collective bargaining in the context of equal opportunities and to use it for the dissemination of best practice, and to urge the social partners to create networks among women negotiators and women administrators with a view to their exchanging experience and expertise and, in their employment policy, to develop further the role allotted to them in the promotion of equal opportunities.
The development of the social dialogue at European level will certainly yield benefits in terms of influence, effectiveness and success in the pursuit of the objectives if more gender balance is developed at all levels, including in the socio-economic context.
Mr President, Commissioner, although the European institutions have in various documents highlighted the need for a more balanced and proportional representation of women in the various decision-making structures and political and social bodies, also where the social partners are concerned, the fact is that profound imbalances and enormous inequalities still remain, as Mrs Smet's report points out, and as Commissioner Diamantopoulou confirmed a short while ago. And although where the social partners are concerned only incomplete information is available, the meagre data available on the participation of women demonstrate that at executive level, the percentage of women is low, with women being clearly under-represented in the upper echelons of organisations, which weakens democracy and makes it difficult to achieve real equality of rights and opportunities, which we incorporated into the Treaties and into various Directives to which we refer on a daily basis.
We therefore support the initiatives proposed in this report, both those that seek to obtain a greater knowledge of the current situation (and the need for data collection has already been mentioned here), and those intended to achieve a more balanced representation of men and women among the social partners. We call for timetabled performance targets to be established - on the quantitative and qualitative representation of women, both in internal decision-making structures and in collective bargaining, including at the forthcoming trilateral social summit - and I now wish to draw the Commissioner's attention to this matter - and also for reports to be drafted on the progress made and the impact of the measures adopted.
Objective conditions must be established, however, to ensure that the participation of women in the social and political bodies becomes a reality. The Commission must also create a database and good practices must be disseminated, including in the joint report on employment, sharing information on the participation of women, and specifically in collective bargaining, and also on the progress made in the field of equal opportunities. This information, this analysis and this approach must be formalised in the various reports on the social sphere and on employment.
Mr President, in all of the European Union's Equal Opportunities Action Programmes, for example the Fifth Action Programme for 2001 to 2005, great importance is attached to there being balanced representation of men and women in decision-making bodies. While good statistics are available in parliaments and national institutions, there are still not any satisfactory surveys of the social partners. In both the unions and the employers' organisations women in leadership roles are in a tiny minority. There is no doubt that this needs to be changed, but please not at a snail's pace.
In the Committee on Women's Rights and Equal Opportunities, we have unanimously called on the social partners to set precise targets as soon as possible with a view to improving the quantitative and qualitative representation of women. As part of this, deadlines should be agreed for their implementation. Databases should be created so as finally to provide a precise overview of female representation in expert fora and decision-making bodies. A further long overdue measure is the creation of posts for equal opportunities officers in all of the Member States. Whenever change is initiated, however, intensive awareness-raising is required. In training courses and at conferences on gender mainstreaming, women's structures in the social partners should be visible. Positive measures need to be developed in the form of action programmes within organisations. Women's networks should be created and should communicate with each other. They should exchange experiences and pass on information about projects to each other. These projects were successful and are therefore worth replicating and the others failed and we should try to understand what we can learn from them.
An important component is responsibility at executive level right up to the boardroom. There are therefore sufficient reasons for drawing up this own-initiative report. The vote in the Women's Rights Committee was unanimous and is testimony to the exemplary work of our rapporteur, Miet Smet. I too can fully endorse this assessment of her report.
Mr President, the most striking statistic I have heard tonight is the one from the Commissioner when she indicated that it would take 2 500 years for us to reach a position of equality for women if we continue at the same pace. I wonder how much faster we need to move in order to achieve this equality within the next hundred years, which even then would be quite a long period to have to wait.
It strikes me that while we talk consistently, and correctly, about the need to create equal opportunities in the European Union that in a very real sense that is a secondary objective to treating people with equality, because there is a distinct difference between the question of equality for every single human being and the idea that they should also have equal opportunities. Without equality there can be no equal opportunity and that has to be fundamental to our approach to this issue of women participating in decision-making.
One of the issues that must be addressed if we are to ensure that women - and in particular working women - can participate and that they get time off work in order to pursue trade union activities, is that of employers being extremely reluctant to allow workers to have time off to pursue either training or trade union activities. This is increasingly the case, even before one deals with the question of allowing either men or women time off to have babies or to look after children. I am not surprised by the statistic which indicates that there has been a decline in the number of women participating in employers' organisations.
The only slight criticism I would have of some of the statistics in the report is that they are out of date. That is not the fault of the rapporteur, it is down to the fact that we do not have consistent and systematic collection of proper data.
One of the keys to making progress in this area is to have affirmative programmes, action plans and targets. Critical to it also is a programme of sensitising people in trade unions and in employers' organisations to the fact that there is another half of the human race who are entitled to equality as of right and not just as a privilege.
Mr President, the only point of the fallacious symmetry established between the under-representation of women in managerial organisations, on the one hand, and trade unions, on the other, is to show that there are still far fewer women in managerial organisations than in trade unions, even though managers face no material obstacles to this other than the misogyny of the managerial environment.
On the other hand, it would be extremely cynical to reproach workers' organisations for not including women in their number, when female workers throughout the European Union have the problem of insufficient or non-existent crèches and nursery schools.
As the rapporteur is a former minister, she would be better advised to use her influence to encourage the Member States to implement an extensive programme for the creation of crèches, day nurseries and nursery schools, employing a sufficient number of staff. That would certainly not solve the problems of female representation in the managerial bodies of trade unions, but it would create better conditions.
Mr President, Commissioner, the Constitution of my country solemnly states, in Article 14, that all 'Spaniards are equal before the law, without any discrimination for reasons of birth, race, sex, religion, opinion, or any other political or social condition or circumstance'; and the Charter of Fundamental Rights of the European Union, in Article 20, Chapter III, states that 'Everyone is equal before the law'; and in Article 21 that 'Any discrimination based on any ground such as sex,?..shall be prohibited', and other circumstances are stipulated; and Article 23, under the heading 'Equality between men and women' lays down that 'Equality between men and women must be ensured in all areas, including employment, work and pay. The principle of equality shall not prevent the maintenance or adoption of measures providing for specific advantages in favour of the under-represented sex.'
If we compare these general principles, these solemn declarations, with social reality, with the everyday world we live in, specifically in terms of the achievement of women's equality in the field of representation amongst the European Union's social partners, one conclusion immediately springs to mind: there is still much to do. Mrs Smet's excellent report expresses this perfectly, and I congratulate her on her work.
Women make up approximately 40% of the members of the trade unions in the European Union, but there is no proportionality between their presence within the membership of the trade unions, on the one hand, and within the decision-making and governing bodies of the trade unions, on the other. Furthermore, women, although the data on this is rather imprecise, make up a minority in the upper levels of company organisations. Declarations of intention without commitments are not sufficient to turn the principles I have mentioned into a social reality. We therefore need strategies aimed at increasing the presence of women amongst the social partners and I believe that an artificial system of quotas is not the right or desired solution or approach.
A fairer society - in a European Union in which 42% of working people are women - cannot tolerate an under-representation of women in the bodies and structures within which social interlocutors meet to define, regulate and agree on issues relating to social policy.
Perhaps women themselves are partly responsible for the situation being analysed here. I believe that the horizontal integration of the gender dimension into the different policies, the action programmes - preferably measures to reconcile work and family life - the efforts of the social agents themselves, training and information, measures to stimulate the participation of women, positive actions and action programmes, are ways to achieve equality and this, in turn, is a means, an instrument, for building a better, fairer and more caring society through social dialogue.
Mr President, Commissioner, ladies and gentlemen, in this excellent report, Mrs Smet, whom I congratulate on her magnificent work, highlights the insufficient participation of women among the social partners in the European Union and the consequences of this for the implementation of equal opportunities policy. In order to remedy the glaringly obvious shortfall in the representation of women in the decision-making structures and bodies of the social partners, three measures, in particular, are to be emphasised.
First: we need to know where we are now and where we want to be. Hence the need to ensure that we have statistics that give us a true picture of the situation and which can provide a basis for the creation of action programmes and the drafting of evaluation reports;
Second: knowledge and training are the keys to individual and collective progress. The preparation of women for leadership duties must, therefore, be a priority. This aim can best be achieved through the creation of centres for the dissemination of specialist knowledge.
Third: the social partners must provide training actions to raise awareness of equal opportunities and this issue must always feature on the negotiating agenda.
In my country, for example, the rate of women in employment has been steadily increasing and is one of the highest in the European Union. Nevertheless, such changes are not matched by the level of women's participation in the decision-making processes and many inequalities still persist. With regard to access to executive positions, only 2% of women occupy the posts of departmental heads and managers, which rises to 3.2% at more senior levels. We are also seeing the insufficient participation of women in positions of greater responsibility in union life. Reliable data are difficult to come by, as has already been stated here several times.
Lastly, I wish to remind you that various studies confirm that the presence of women in decision-making bodies and in collective bargaining has a very positive impact on the implementation of equal opportunities policy. Therefore, the balanced representation of men and women, apart from being a democratic imperative for the social partners, will lead to a more favourable working and organisational environment.
Thank you very much, Mrs Bastos.
The debate is closed.
The vote will take place tomorrow at noon.
(The sitting was closed at 11.48 p.m.)
. (PT) I wish to express my agreement with this recommendation for second reading and with the consequent adoption of the Council common position, which I believe is of crucial importance to the promotion of road safety.
As advocated by Mr Hatzidakis, whom I shall take this opportunity to congratulate on his excellent work, increasing road safety by limiting the speed of the vehicles used in both passenger and freight transport, is to be welcomed. The Commission's proposal to extend the scope of the directive in force - Directive 92/6/EEC - and the phased installation of speed limitation devices reflects a constant concern of Parliament, which is the promotion of road safety in the European Union, to which I have always subscribed and which I continue to call for.
I therefore agree with the rapporteur on the need to adopt the Council common position as rapidly as possible and without amendments, given that most of the amendments tabled by Parliament have been taken into account, whilst new elements have also been incorporated, which have helped to improve the clarity of the text under our consideration.
Tourism and the way in which travel agencies operate has changed dramatically in the last 25 years, following the adoption of the special VAT arrangements for this sector. At the same time, the activity of travel agencies has undergone a profound change. The special arrangements defined in the sixth Directive are finding it increasingly difficult to match the current needs of this sector. The myriad derogations from which various EU countries benefit and the privileged situation of third-country travel agencies with regard to VAT has led to unfair competition or to the practice of the most powerful companies setting up branches in third countries - Switzerland, for example - in order to avoid their tax obligations to the European Community.
The Commission proposal warrants our vote. I therefore propose a practical method of collecting VAT imposed on third-country travel agencies that sell products in the European Union or to individuals resident in the Community; the same method, in fact, that Parliament adopted for electronic commerce. I also propose a method of improving the competitiveness of travel agencies when selling tourism products within the Union to residents of third countries.
. (PT) My vote against the report does not overlook the fact that the Laeken Summit of December 2001 reaffirmed the need for the EU's Member States to adopt a common policy in the field of asylum and immigration by 2004. I am actually sensitive to the need for coordination procedures to be established in the field of asylum policy and even, for the sovereignty and the competences of the Member States to be respected, with regard to the permanent incorporation of a method of coordination in the field of asylum in order to encourage the convergence of national systems. I am not indulging in hyperbole, however - especially in an extremely sensitive area such as this - and I regret the fact that both the rapporteur and the specialist committee have opted for a hyperbolic and frankly excessive approach, which goes far beyond what is necessary. This is why I voted against the report. And ultimately, this is the underlying reason for my final rejection of the report, which should serve as a warning for the future: in striving to achieve too much, the basic needs may suffer.
This budget is simultaneously delightful, detrimental and disastrous.
Delightful because of the amount: EUR 100 billion. This is the highest budget we have seen since 1958.
Detrimental with regard to agriculture. The percentage of agricultural appropriations in spending as a whole is being relentlessly eroded and, in particular, the appropriations authorised in financial forecasts are never used to the full. Over ten years, if we add up the annual differences between the agricultural budgets implemented, on the one hand, and the agricultural budgets voted for and the estimated agricultural financial forecasts, on the other, the equivalent of an annual agricultural budget has been spirited away. The EUR 40 or so billion that have been stolen from European farmers could have been used to save our apiarists, promote our wines and create a European fund against natural disasters. In the Languedoc area, for example, where flooding in September destroyed 4000 hectares of vineyards.
Disastrous, because 2003 will be the last year before we jump into the bottomless pit of globalisation without a safety net. It is the year of Cancun and the WTO Ministerial Conference that will seal the world agreement on agricultural free trade. It is also the year in which there will be real conflict over the CAP review, with a powerful ally for Mr Fischler in Renate Kunas. It is also the beginning of our descent down the slippery slope of enlargement, with the accession of the Eastern European agricultural countries bringing unknown costs in real terms.